Exhibit 10(h)

 

 

LOAN AND SECURITY AGREEMENT

 

 

among

 

 

VIDEO DISPLAY CORPORATION

 

“Parent”

 

Parent’s Subsidiaries That Are Parties Hereto

 

“Subsidiaries”

 

and

 

RBC CENTURA BANK, as a lender

 

and

 

REGIONS BANK, as a lender

 

and

 

RBC CENTURA BANK, as Collateral Agent

 

 

Dated: June    , 2006

 

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of June    , 2006 among VIDEO DISPLAY
CORPORATION, a Georgia corporation (“Parent”), LEXEL IMAGING SYSTEMS, INC.
(“Lexel”), FOX INTERNATIONAL, LTD., INC. (“Fox”), Z-AXIS, INC. (“Z-Axis”),
TELTRON TECHNOLOGIES, INC. (“Teltron”), AYDIN DISPLAYS, INC. (“Aydin”), MENGEL
INDUSTRIES, INC. (“Mengel”) and XKD CORPORATION (“XYD” and together with Lexel,
Fox, Z-Axis, Teltron, Aydin and Mengel, collectively, the “Subsidiaries”; and
the Subsidiaries, together with Parent, collectively, the “Borrower”), and RBC
CENTURA BANK (“RBC”), as a lender, and REGIONS BANK, as a lender (“Regions” and,
together with RBC in their capacities as lenders hereunder, the “Banks”), and
RBC CENTURA BANK, as collateral agent for the Banks (the “Collateral Agent”);

 

W I T N E S S E T H:

 

In consideration of the premises and of the mutual covenants herein contained
and to induce each Bank (individually and severally, and not jointly) to extend
credit to Borrower, the parties agree as follows:

 

1.             Definitions.

 

1.1.          Definitions.  Capitalized terms that are not otherwise defined
herein shall have the meanings set forth below.

 

“Account” means all “accounts” as defined in the Code from time to time,
together with any guaranties, Letters of Credit and other security therefor.

 

“Account Debtor” means an “account debtor” as defined in the Code from time to
time.

 

“Adjusted Total Liabilities to Adjusted Tangible Net Worth Ratio” means, as of
any date of calculation, the ratio of Borrower’s Adjusted Total Liabilities as
of such date to its Adjusted Tangible Net Worth as of such date.

 

“Adjusted Tangible Net Worth” means, as of any date of calculation, Borrower’s
Shareholder Equity, less its intangible assets, less its leasehold improvements
and loans receivable from related parties, plus its Subordinated Debt,
calculated on consolidated basis and in accordance with GAAP.

 

“Adjusted Total Liabilities” means, as of any date of calculation, Borrower’s
Total Liabilities, including Contingent Liabilities, less its Subordinated Debt,
calculated on a consolidated basis and (except with respect to Contingent
Liabilities) in accordance with GAAP.

 

“Advance” means an advance of proceeds of a Revolving Loan to, or the issuance
of a letter of credit for the account of, Borrower pursuant to this Agreement.

 

“Advance Date” means the date on which an Advance is made.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors and partners.

 

“Asset Coverage Ratio” means, as of any date of calculation, the ratio of
(a) the total amount of Borrower’s Obligations outstanding under the RBC Primary
Revolving Loan, the RBC Secondary Revolving Loan, the Regions Primary Revolving
Loan and the Regions Secondary Revolving Loan, divided by (b) the sum of
(i) Borrower’s Accounts, net of allowance for doubtful Accounts, plus (ii) its
Inventory, net of reserves (such net Inventory capped at $20,000,000), less
(iii) its accounts payable.

 

“Authority” shall mean any governmental authority, central bank or comparable
agency charged with the interpretation or administration of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in the State of Georgia are authorized or required to close.

 

“Capital Expenditures” means any amounts accrued or paid in respect of any
purchase or other acquisition for value of capital assets and, for greater
certainty, excludes amounts expended in respect of the normal repair and
maintenance of capital assets utilized in the ordinary course of business.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Change in Ownership” shall mean a transaction or series of transactions in
which any “person” or “group” (within the meaning of Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of a sufficient number of shares of all classes of stock then
outstanding of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Borrower, who did not have such power before such transaction.

 

“Change in Senior Management” shall mean (a) any one or more of Ronald D.
Ordway, Michael Boyd or Ervin Kuczogi shall cease to be actively involved with
the day-to-day management of Borrower in an executive officer capacity, or
(b) any two or more of David Mutcher, Arthur Mengel, William Frohoff, Murray Fox
or Carl Beacher shall cease to be actively involved with the day-to-day
management of Borrower in an executive officer capacity.

 

“Change of Law” shall mean the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any Authority.

 

2

--------------------------------------------------------------------------------


 

“Chattel Paper” means “chattel paper” as defined in the Code from time to time,
together with any guaranties, Letters of Credit and other security therefor.

 

“Code” means the Uniform Commercial Code, as in effect in Georgia from time to
time.

 

“Collateral” means all assets and personal property of Borrower, wherever
located and whether now owned by Borrower or hereafter acquired, including,
without limitation, the following: (a) all Accounts; (b) all General
Intangibles; (c) all Chattel Paper, Documents and Instruments and rights to
payment evidenced thereby, (d) all Inventory; (e) all Equipment and Fixtures;
(f) all Investment Property; (g) all Deposit Accounts; (h) all Letters of Credit
and Letter of Credit Rights; (i) any other collateral in which either or both
Banks, or Collateral Agent on behalf of Banks, may be hereafter granted a
security interest or Lien; and (j) all parts, replacements, substitutions,
profits, products and cash and non-cash Proceeds of any of the foregoing
(including insurance proceeds payable by reason of loss or damage thereto) in
any form and wherever located.  Collateral shall include all written or
electronically recorded books and records relating to any such Collateral and
other rights relating thereto.

 

“Collateral Agency Agreement” means the Collateral Agency and Intercreditor
Agreement, dated of even date herewith, among Borrower, Banks and the Collateral
Agent, as amended, modified, supplemented or restated from time to time.

 

“Contingent Liabilities” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
account, instrument, chattel paper, document, general intangible, indebtedness,
lease, dividend, letter of credit, letter of credit right or other obligation of
another Person, including, without limitation, any such obligation directly or
indirectly guaranteed, endorsed, co-made or discounted or sold with recourse by
that Person, or in respect of which that person is otherwise directly or
indirectly liable; (ii) any obligations with respect to undrawn letters of
credit issued for the account of that Person; and (iii) all obligations arising
under any Interest Rate Agreement or other agreement or arrangement designated
to protect a person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

 

“Corporate Distributions” means all payments to (i) any shareholder (or other
holder of an equity interest in Borrower), director, executive or officer of the
Borrower, (ii) any Affiliate or holder of Subordinated Debt of the Borrower, or
(iii) any shareholder (or other holder of an equity interest in Borrower),
director, executive or officer of any Affiliate or holder of Subordinated Debt
of the Borrower.  For greater certainty, it includes bonuses, dividends,
salaries (except salaries to officers or other employees in the ordinary course
of business), and repayment of Indebtedness or making of loans to any such
Person.

 

3

--------------------------------------------------------------------------------


 

“Debt” means (a) all liabilities which would be reflected on a balance sheet
prepared in accordance with GAAP, (b) all indebtedness for borrowed money or the
deferred purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all capital lease obligations and (e) all Contingent
Obligations.

 

“Default”  or “default” means any of the events specified in Section 8.1,
whether or not any requirement in such Section for the giving of notice or the
lapse of time or the happening of any further condition, event or act shall have
been satisfied.

 

“Default Rate” means the “default rate” of interest per annum specified in the
applicable Note.

 

“Deposit Account” means “deposit account” as defined in the Code from time to
time.

 

“Document” means “document” as defined in the Code from time to time.

 

“EBITDA” shall mean, as of any date of calculation, Borrower’s net income, plus
its Interest Expense, plus its income tax expense, plus its depreciation and
amortization, calculated on a consolidated basis and in accordance with GAAP.

 

“Environmental Laws” means, collectively the following acts and laws, as
amended:  the Comprehensive Environmental Response, Compensation and Liability
Act of 1980; the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act; the Toxic Substances Act; the Clean
Water Act; the Clean Air Act; the Oil Pollution and Hazardous Substances Control
Act of 1978; and any other “Superfund” or “Superlien” law or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter in effect.

 

“Equipment” means “equipment” as defined in the Code from time to time.

 

“Event of Default” means any event specified as such in Section 8.1 hereof,
provided that there shall have been satisfied any requirement in connection with
such event for the giving of notice or the lapse of time, or both.

 

“First Priority Loans” has the meaning given to the term in the Collateral
Agency Agreement.

 

“Fixed Charge Coverage Ratio” means, as of any date of calculation: (a) the sum
of Borrower’s EBITDA, plus its rent and lease expense, less its Unfunded Capital
Expenditures, less its cash taxes, divided by (b) the sum of Borrower’s rent and
lease expense, plus its current maturities of long term Funded Debt, plus its
Interest Expense, plus its Corporate Distributions, each calculated on a
consolidated basis for the trailing four quarter period and in accordance with

 

4

--------------------------------------------------------------------------------


 

GAAP; provided, for the fiscal quarters ending August 31, 2006 and November 30,
2006, the Fixed Charge Coverage Ratio shall be calculated on an annualized
basis.

 

“Fixtures” means “fixtures” as defined in the Code from time to time.

 

“Funded Debt” means, at any time, all obligations for borrowed money which bear
interest or to which interest is imputed plus, without duplication, all
obligations for the deferred payment of the purchase of property, all
Capitalized Lease obligations and all Indebtedness secured by purchase money
security interests.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

 

“General Intangibles” means “general intangibles” as defined in the Code from
time to time, including “payment intangibles” and “software” (each as defined in
the Code from time to time).

 

“Instrument” means “instrument” as defined in the Code from time to time.

 

“Interest Expense” means the total of the costs of advances outstanding under
Indebtedness including (i) interest charges, (ii) capitalized interest,
(iii) the interest component of Capitalized Leases, (iv) fees payable in respect
of letters of credit and letters of guarantee, and (v) discounts incurred and
fees payable in respect of bankers’ acceptances.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedge agreement or
other similar agreement or arrangement designed to protect a Person against
fluctuations in interest rates or to hedge such Person’s interest rate risk
exposure, including any swap agreements as defined in 11 U.S.C. §101, as
amended.

 

“Inventory” means “inventory” as defined in the Code from time to time.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Investment Property” means “investment property” as defined in the Code from
time to time.

 

“Letters of Credit” and “Letter of Credit Rights” means “letters of credit” and
“letter of credit rights”, respectively, each as defined in the Code from time
to time.

 

“Lien” means any mortgage, pledge, statutory lien or other lien arising by
operation of law, security interest, trust arrangement, security deed, financing
lease, collateral assignment or other encumbrance, conditional sale or title
retention agreement, or any other interest in property designed to secure the
repayment of Obligations, whether arising by agreement or under any statute or
law or otherwise.

 

5

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes, the Collateral Agency
Agreement, the Shareholder Subordination Agreement, the Negative Pledge
Agreement, any Interest Rate Agreement, the Advance requests, and all other
documents and instruments now or hereafter evidencing, describing, guaranteeing
or securing the Obligations contemplated hereby or delivered in connection
herewith, as they may be modified.

 

“Loans” means the RBC Loans and the Regions Loans, and “Loan” means any of such
loans as the context may require.

 

“Material Adverse Effect” means any (i) material adverse effect upon the
validity, performance or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby, (ii) material adverse effect
upon the properties, business, prospects or condition (financial or otherwise)
of Borrower, any Subsidiary and/or any other Person obligated under any of the
Loan Documents, or (iii) material adverse effect upon the ability of Borrower,
any Subsidiary or any other Person to fulfill any obligation under any of the
Loan Documents.

 

“Negative Pledge Agreement” means that certain Negative Pledge Agreement of even
date herewith from Borrower in favor of the Collateral Agent and Banks, as
amended, modified, supplemented or restated from time to time.

 

“Notes” means the RBC Notes and the Regions Notes, and “Note” means any of such
notes as the context may require.

 

“Obligations”  means all obligations now or hereafter owed to a Bank by
Borrower, whether related or unrelated to the Loans, including, without
limitation, amounts owed or to be owed under the terms of the Loan Documents, or
arising out of the transactions described therein, including, without
limitation, the Loans, sums advanced to pay overdrafts on any account maintained
by Borrower with a Bank, reimbursement obligations for outstanding letters of
credit or banker’s acceptances issued for the account of Borrower or its
Subsidiaries, amounts paid by a Bank under letters of credit or drafts accepted
by a Bank for the account of Borrower or its Subsidiaries, together with all
interest accruing thereon, all obligations, whether now existing or hereafter
arising, under any Interest Rate Agreement, including any swap agreements as
defined in 11 U.S.C. §101, as amended, between a Bank and Borrower whenever
executed, all fees, all costs of collection, attorneys’ fees and expenses of or
advances by a Bank which a Bank pays or incurs in discharge of obligations of
Borrower, whether such amounts are now due or hereafter become due, direct or
indirect and whether such amounts due are from time to time reduced or entirely
extinguished and thereafter re-incurred.

 

“Permitted Debt” means (a) the Obligations; (b) Debt payable to suppliers and
other trade creditors in the ordinary course of business on ordinary and
customary trade terms and which is not past due; (c) Debt of any Subsidiary to
Borrower or another Subsidiary; (d) Capitalized Leases in effect on the date
hereof; and (e) endorsement of checks for collection in the ordinary course of
business.

 

6

--------------------------------------------------------------------------------


 

“Permitted Investment” means: (i) Investments existing on the date disclosed on
Exhibit 1.1 hereto; (ii) (A) Marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(B) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (C) certificates of
deposit maturing no more than one year from the date of investment therein
issued by a Bank, and (D) a Bank’s money market accounts; (iii) Investments
accepted in connection with Permitted Transfers; (iv) Investments consisting of
travel advances and employee relocation loans and other employee loans and
advances in the ordinary course of business; (v) Investments (including Debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
Borrower’s business; and (vi) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business, provided that this part
shall not apply to Investments of Borrower in any Subsidiary.

 

“Permitted Liens”  means (a) Liens securing the Obligations; (b) Liens for taxes
and other statutory Liens, landlord’s Liens and similar Liens arising out of
operation of law so long as the obligations secured thereby are not past due or
are being contested and the proceedings contesting such obligations have the
effect of preventing the forfeiture or sale of the property subject to such
Lien; (c) Liens for deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, social security
and similar laws; (d) attachment, judgment and other similar non-tax Liens
arising in connection with court proceedings but only if and for so long as
(i) the execution or enforcement of such Liens is and continues to be
effectively stayed and bonded on appeal, (ii) the validity and/or amount of the
claims secured thereby are being actively contested in good faith by appropriate
legal proceedings and (iii) such Liens do not, in the aggregate, materially
detract from the value of the assets of the Person whose assets are subject to
such Lien or materially impair the use thereof in the operation of such Person’s
business; (e) Liens securing Permitted Debt described in clause (d) of the
definition of Permitted Debt; and (f) Liens in the nature of easements or other
similar encumbrances or restrictions (not securing Debt) on the use of
Borrower’s properties, so long as such Liens do not materially impair Borrower’s
use of such property.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of: (i) Inventory in the ordinary course of
business; (ii) non-exclusive licenses and similar arrangements for the use of
the property of Borrower or its Subsidiaries in the ordinary course of business;
(iii) surplus, worn-out or obsolete Equipment in the ordinary and normal
replacement program for Equipment under which each Bank’s Lien, and Collateral
Agent’s Lien on behalf of Banks, priority continues in the replacement
Equipment, or (iv) its Wintron Technology unit.

 

“Person” means any natural person, corporation, unincorporated organization,
trust, joint-stock company, joint venture, association, company, limited or
general partnership, limited liability company, any government or any agency or
political subdivision of any government, or any other entity or organization.

 

7

--------------------------------------------------------------------------------


 

“Proceeds” means “proceeds” as defined in the Code from time to time.

 

“RBC Loans” shall have the meaning set forth in Section 2.1.

 

“RBC Maximum Primary Revolving Loan Amount” means $8,500,000.

 

“RBC Maximum Secondary Revolving Loan Amount” means $1,750,000.

 

“RBC Notes” shall have the meaning set forth in Section 2.2.

 

“RBC Primary Revolving Loan” shall have the meaning set forth in Section 2.1.

 

“RBC Secondary Revolving Loan” shall have the meaning set forth in Section 2.1.

 

“RBC Term Loan” shall have the meaning set forth in Section 2.1.

 

“RBC Term Loan Amount” means $1,500,000.

 

“Regions Loans” shall have the meaning set forth in Section 2.1.

 

“Regions Maximum Primary Revolving Loan Amount” means $8,500,000.

 

“Regions Maximum Secondary Revolving Loan Amount” means $1,750,000.

 

“Regions Notes” shall have the meaning set forth in Section 2.1.

 

“Regions Primary Revolving Loan” shall have the meaning set forth in
Section 2.1.

 

“Regions Secondary Revolving Loan” shall have the meaning set forth in
Section 2.1

 

“Regions Term Loan” shall have the meaning set forth in Section 2.1.

 

“Regions Term Loan Amount” means $1,500,000.

 

“Regulated Materials” means any hazardous, toxic or dangerous waste, substance
or material, the generation, handling, storage, disposal, treatment or emission
of which is subject to any Environmental Law.

 

“Revolving Loan Period” means the period from and including the date of this
Agreement to and including the Revolving Loan Termination Date.

 

“Revolving Loans” means collectively, the RBC Primary Revolving Loan, the RBC
Secondary Revolving Loan, the Regions Primary Revolving Loan and the Regions
Secondary Revolving Loan.

 

8

--------------------------------------------------------------------------------


 

“Revolving Loan Termination Date” or “Termination Date” means June 30, 2008, as
such date may be renewed from time to time as provided herein.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended from time to
time.

 

“Second Priority Loans” has the meaning given to the term in the Collateral
Agency Agreement.

 

“Security Agreement” means this Agreement as it relates to a security interest
in the Collateral and any other mortgage, security agreement or similar
instrument now or hereafter executed by Borrower or other Person granting either
or both of Banks, or Collateral Agent on behalf of Banks, a security interest in
any Collateral to secure the Obligations (including any arising under any
Interest Rate Agreement).

 

“Shareholder Equity” means the total of (i) share capital (excluding redeemable
preferred shares and treasury stock), (ii) contributed surplus, and
(iii) retained earnings; and for non-corporate organizations such as
partnerships or limited liability companies, equity accounts similar to those
described herein for corporations.

 

“Shareholder Subordination Agreement” means that certain Subordination
Agreement, dated as of even date herewith, among Banks, Collateral Agent, Ronald
D. Ordway and Borrower, as amended, modified, supplemented or restated from time
to time.

 

“Solvent”  means, as to any Person, that such Person has capital sufficient to
carry on its business and transactions in which it is currently engaged and all
business and transactions in which it is about to engage, is able to pay its
debts as they mature, and has assets having a fair valuation greater than its
liabilities, at fair valuation.

 

“Subordinated Debt” means Debt of Borrower that is subordinated to the
Obligations pursuant to a written agreement in form and substance satisfactory
to each Bank in its sole discretion.

 

“Subordinated Shareholder Note” means that certain unsecured promissory note
from Borrower in favor of Ronald D. Ordway in the principal amount of
$6,000,000.

 

“Subsidiary”  means any corporation, partnership or other entity in which
Borrower, directly or indirectly, owns more than fifty percent (50%) of the
stock, capital or income interests, or other beneficial interests, or which is
effectively controlled by such Person.

 

“Third Priority Obligations” has the meaning given to the term in the Collateral
Agency Agreement.

 

“Total Liabilities” means all liabilities of a Person, including Contingent
Liabilities, exclusive of deferred tax liabilities, calculated on a consolidated
basis and in accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

“Unfunded Capital Expenditures” means those Capital Expenditures which are not
financed by Funded Debt.

 

1.2.          Financial Terms.  All financial terms used herein shall have the
meanings assigned to them under GAAP unless another meaning shall be specified

 

2.             The Loan Facility.

 

2.1.          The Loans.  Each Bank agrees, individually and severally, and not
jointly, to extend the following credit to Borrower, subject to the terms set
forth herein:

 

(a)           RBC agrees, on the terms and conditions set forth in this
Agreement, to make revolving loan Advances (including issuing letters of credit)
to or for the account of Borrower from time to time during the Revolving Loan
Period in amounts such that the aggregate principal amount of such revolving
loan Advances (including the face amount of any letters of credit) under this
loan at any one time outstanding will not exceed the RBC Maximum Primary
Revolving Loan Amount (the “RBC Primary Revolving Loan”). Within the foregoing
limit, Borrower may borrow, prepay and reborrow such Advances at any time during
the Revolving Loan Period.

 

(b)           RBC agrees, on the terms and conditions set forth in this
Agreement, to make additional revolving loan Advances to or for the account of
Borrower under a second revolving loan facility from time to time during the
Revolving Loan Period in amounts such that the aggregate principal amount of
such revolving loan Advances at any one time outstanding will not exceed the RBC
Maximum Secondary Revolving Loan Amount (the “RBC Secondary Revolving Loan”).
Within the foregoing limit, Borrower may borrow, prepay and reborrow such
Advances at any time during the Revolving Loan Period.

 

(c)           RBC agrees, on the terms and conditions set forth in this
Agreement, to make a term loan to Borrower in an amount equal to the RBC Term
Loan Amount in a single advance on the date hereof (the “RBC Term Loan” and
together with the RBC Primary Revolving Loan and the RBC Secondary Revolving
Loan, the “RBC Loans”).  Once repaid, principal of the RBC Term Loan cannot be
reborrowed.

 

(d)           Regions agrees, on the terms and conditions set forth in this
Agreement, to make revolving loan Advances (including issuing letters of credit)
to or for the account of Borrower from time to time during the Revolving Loan
Period in amounts such that the aggregate principal amount of such revolving
loan Advances (including the face amount of any letters of credit) under this
loan at any one time outstanding will not exceed the Regions Maximum Primary
Revolving Loan Amount (the “Regions Primary Revolving Loan”). Within the
foregoing limit, Borrower may borrow, prepay and reborrow such Advances at any
time during the Revolving Loan Period.

 

(e)           Regions agrees, on the terms and conditions set forth in this
Agreement, to make additional revolving loan Advances to or for the account of
Borrower under a second revolving loan facility from time to time during the
Revolving Loan Period in amounts such that

 

10

--------------------------------------------------------------------------------


 

the aggregate principal amount of such revolving loan Advances at any one time
outstanding will not exceed the Regions Maximum Secondary Revolving Loan Amount
(the “Regions Secondary Revolving Loan”). Within the foregoing limit, Borrower
may borrow, prepay and reborrow such Advances at any time during the Revolving
Loan Period.

 

(f)            Regions agrees, on the terms and conditions set forth in this
Agreement, to make a term loan to Borrower in an amount equal to the Regions
Term Loan Amount in a single advance on the date hereof (the “Regions Term Loan”
and together with the Regions Primary Revolving Loan and the Regions Secondary
Revolving Loan, the “Regions Loans”).  Once repaid, principal of the Regions
Term Loan cannot be reborrowed.

 

2.2.          Promissory Notes.

 

(a)           The RBC Primary Revolving Loan shall be evidenced by a promissory
note in the face amount of the RBC Maximum Primary Revolving Loan Amount, dated
of even date herewith, from Borrower to the order of RBC (as amended, modified,
supplemented, restated or renewed from time to time, the “RBC Primary Revolving
Note”).

 

(b)           The RBC Secondary Revolving Loan shall be evidenced by a
promissory note in the face amount of the RBC Maximum Secondary Revolving Loan
Amount, dated of even date herewith, from Borrower to the order of RBC (as
amended, modified, supplemented, restated or renewed from time to time, the “RBC
Secondary Revolving Note”).

 

(c)           The RBC Term Loan shall be evidenced by a promissory note in the
face amount of the RBC Term Loan Amount, dated of even date herewith, from
Borrower to the order of RBC (as amended, modified, supplemented, restated or
renewed from time to time, the “RBC Term Note” and together with the RBC
Revolving Note and the RBC Revolving Note, the “RBC Notes”).

 

(d)           The Regions Primary Revolving Loan shall be evidenced by a
promissory note in the face amount of the Regions Maximum Primary Revolving Loan
Amount, dated of even date herewith, from Borrower to the order of Regions (as
amended, modified, supplemented, restated or renewed from time to time, the
“Regions Primary Revolving Note”).

 

(e)           The Regions Secondary Revolving Loan shall be evidenced by a
promissory note in the face amount of the Regions Maximum Secondary Revolving
Loan Amount, dated of even date herewith, from Borrower to the order of Regions
(as amended, modified, supplemented, restated or renewed from time to time, the
“Regions Secondary Revolving Note”).

 

(f)            The Regions Term Loan shall be evidenced by a promissory note in
the face amount of the Regions Term Loan Amount, dated of even date herewith,
from Borrower to the order of Regions (as amended, modified, supplemented,
restated or renewed from time to time, the “Regions Term Note” and together with
the Regions Revolving Note and the Regions Revolving Note, the “Regions Notes”).

 

11

--------------------------------------------------------------------------------


 

2.3.          Repayment of Loans.

 

(a)           The RBC Primary Revolving Loan shall be repayable in accordance
with the terms of the RBC Primary Revolving Note and this Agreement.

 

(b)           The RBC Secondary Revolving Loan shall be repayable in accordance
with the terms of the RBC Secondary Revolving Note and this Agreement.

 

(c)           The RBC Term Loan shall be repayable in accordance with the terms
of the RBC Term Note and this Agreement.

 

(d)           The Regions Primary Revolving Loan shall be repayable in
accordance with the terms of the Regions Primary Revolving Note and this
Agreement.

 

(e)           The Regions Secondary Revolving Loan shall be repayable in
accordance with the terms of the Regions Secondary Revolving Note and this
Agreement.

 

(f)            The Regions Term Loan shall be repayable in accordance with the
terms of the Regions Term Note and this Agreement.

 

(g)           Borrower shall make each required payment of principal of and
interest on the Loans and fees hereunder not later than 12:00 noon (local time
Atlanta, Georgia) on the date when due, without set off, counterclaim or other
deduction, in immediately available funds to each Bank at its address provided
to Borrower from time to time.  Whenever any payment of principal of, or
interest on, the Loans or of fees shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day.  If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

 

2.4.          Extension of Termination Date.  Banks may, in their sole and
absolute discretion, extend the Termination Date for successive one-year terms
which shall terminate on the anniversary of the then applicable Termination Date
by giving written notice thereof to Borrower at least one year prior to the then
applicable Termination Date (an “Extension Notice”); provided, unless Banks give
such Extension Notice in writing to Borrower at least one year prior to the then
applicable Termination Date, the Termination Date shall not be extended;
provided, further, that the Termination Date shall not be extended unless both
Banks issue such Extension Notices.

 

2.5.          Requests; Reconciliation.  Borrower and Banks acknowledge and
agree that the parties intend for the Revolving Loans to be drawn on by the
Borrower in equal amounts.  Borrower covenants and agrees to use its best
efforts to ensure that the amounts outstanding under the RBC Revolving Loans and
the Regions Revolving Loans at any given time are the same or approximately the
same.  Accordingly, each week, the Borrower shall draw against either the RBC
Revolving Loans or the Regions Revolving Loan, as applicable and if necessary,
to repay to either RBC or Regions, as applicable, such amount as may be
necessary to equalize

 

12

--------------------------------------------------------------------------------


 

the amounts then outstanding under the RBC Revolving Loans and the Regions
Revolving Loans.

 

2.6.          Overdue Amounts.

 

(a)           Any payments not made as and when due shall bear interest from the
date due until paid at the Default Rate, in a Bank’s discretion.

 

(b)           If any payments are not timely made, Borrower shall also pay to
each Bank a late charge equal to 5% of each payment past due for 15 or more days
to such Bank.  The Borrower acknowledges that the late charge imposed herein
represents a reasonable estimate of the expenses of each Bank incurred because
of such lateness.  Acceptance by a Bank of any late payment without an
accompanying late charge shall not be deemed a waiver of such Bank’s right to
collect such late charge or to collect a late charge for any subsequent late
payment received.

 

2.7.          Calculation of Interest.  All interest under the Notes or
hereunder shall be calculated on the basis of the Actual/360 Computation, as
defined in the Notes.

 

2.8.          Letters of Credit.

 

(a)           At its discretion RBC may from time to time issue, extend or renew
letters of credit for the account of Borrower or its Subsidiaries; provided, the
stated expiration date thereof shall not be later than the Revolving Loan
Termination Date.  The availability of Advances under the RBC Primary Revolving
Loan shall be reduced by outstanding obligations of RBC under any letters of
credit.  All payments made by RBC under any such letters of credit (whether or
not Borrower is the account party) and all fees, commissions, discounts and
other amounts owed or to be owed to RBC in connection therewith, shall be deemed
to be Advances under the RBC Primary Revolving Note, and shall be repaid on
demand.  Borrower shall complete and sign such applications and supplemental
agreements and provide such other documentation as RBC may require.  The form
and substance of all letters of credit, including expiration dates, shall be
subject to RBC’s approval.  RBC may charge a fee or commission for each
issuance, renewal or extension of a letter of credit, such fee to be the
“Applicable Margin” (as defined in the RBC Primary Revolving Note) as then in
effect under the RBC Primary Revolving Note of the stated amount of such letter
of credit.  Borrower unconditionally guarantees all obligations of any
Subsidiary with respect to letters of credit issued by RBC for the account of
such Subsidiary.  Upon a Default, Borrower shall, on demand, deliver to RBC (or
the Collateral Agent on its behalf) good funds equal to 100% of RBC’s maximum
liability under all outstanding letters of credit, to be held as cash collateral
for Borrower’s reimbursement obligations and other Obligations.

 

(b)           At its discretion Regions may from time to time issue, extend or
renew letters of credit for the account of Borrower or its Subsidiaries;
provided, the stated expiration date thereof shall not be later than the
Revolving Loan Termination Date.  The availability of Advances under the Regions
Primary Revolving Loan shall be reduced by outstanding obligations of Regions
under any letters of credit.  All payments made by Regions under any such
letters of credit (whether or not Borrower is the account party) and all fees,
commissions,

 

13

--------------------------------------------------------------------------------


 

discounts and other amounts owed or to be owed to Regions in connection
therewith, shall be deemed to be Advances under the Regions Primary Revolving
Note, and shall be repaid on demand.  Borrower shall complete and sign such
applications and supplemental agreements and provide such other documentation as
Regions may require.  The form and substance of all letters of credit, including
expiration dates, shall be subject to Regions’ approval.  Regions may charge a
fee or commission for each issuance, renewal or extension of a letter of credit,
such fee to be the “Applicable Margin” (as defined in the Regions Primary
Revolving Note) as then in effect under the Regions Primary Revolving Note of
the stated amount of such letter of credit.  Borrower unconditionally guarantees
all obligations of any Subsidiary with respect to letters of credit issued by
Regions for the account of such Subsidiary.  Upon a Default, Borrower shall, on
demand, deliver to Regions (or the Collateral Agent on its behalf) good funds
equal to 100% of Regions’ maximum liability under all outstanding letters of
credit, to be held as cash collateral for Borrower’s reimbursement obligations
and other Obligations.

 

(c)           Any letter of credit issued hereunder shall be governed by the
International Standby Practices (1998) of the Institute of International Banking
Law & Practice, International Chamber of Commerce Publication No. 590 (“ISP98”),
as revised from time to time, except to the extent that the terms of such
publication would limit or diminish rights granted to a Bank hereunder or in any
other Loan Document.

 

2.9.          Statement of Account.  If a Bank provides Borrower with a
statement of account on a periodic basis, such statement will be presumed
complete and accurate and will be definitive and binding on Borrower, unless
objected to with specificity by Borrower in writing within forty-five (45) days
after receipt.

 

2.10.        Fees.

 

(a)           Borrower shall pay to RBC on or before the date hereof a
commitment fee in the amount of $29,375, which fee has been fully earned by RBC
and is non-refundable in its entirety.

 

(b)           Borrower shall pay to Regions on or before the date hereof a
commitment fee in the amount of $29,375, which fee has been fully earned by
Regions and is non-refundable in its entirety.

 

2.11.        Termination.  Upon at least thirty (30) days prior written notice
to Banks, Borrower may, at its option, terminate this Agreement and repay the
Loans in full.

 

2.12.        Increased Costs; Reduced Returns.

 

(a)           If after the date hereof, a Change of Law or compliance by a Bank
with any request or directive (whether or not having the force of law) of any
Authority either: (i) shall subject such Bank to any tax, duty or other charge
with respect to its Loans, its Notes or its obligation to make Advances, or
shall change the basis of taxation of payments to it of the principal of or
interest on its Loans or any other amounts due under this Agreement or the other
Loan Documents in respect of its Loans or its obligation to make Advances
(except for changes

 

14

--------------------------------------------------------------------------------


 

in the rate of tax on its overall net income imposed by the jurisdiction in
which its principal executive office is located); or (ii) shall impose, modify
or deem applicable any reserve, special deposit insurance or similar requirement
(including, without limitation, any such requirements imposed by the Board of
Governors of the Federal Reserve System) against assets of, deposits with or for
the account of, or credit extended by, it; or (iii) shall impose on it or the
London Interbank Market any other similar condition affecting its Loans, its
Notes or its obligation to make Advances; and the result of any of the foregoing
is to increase the cost to it of making or maintaining any of its Loans, or to
reduce the amount received or receivable by it under this Agreement, under its
Notes or under the other Loan Documents with respect thereto, by an amount
deemed by it to be material, then, within fifteen (15) days after demand by such
Bank, Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction.

 

(b)           If a Bank shall have determined that after the date hereof the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof, or compliance by it with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Authority, has or would
have the effect of reducing the rate of return on its capital as a consequence
of its obligations with respect to such adoption, change or compliance (taking
into consideration its policies with respect to capital adequacy), by an amount
deemed by it to be material, then from time to time, within fifteen (15) days
after demand by such Bank, Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such reduction.

 

(c)           A Bank requiring compensation or reimbursement under this
Section shall promptly notify Borrower of any event of which it has knowledge,
occurring after the date hereof, which will entitle it to compensation or
reimbursement pursuant to this Section.  A certificate of such Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, a Bank may use any reasonable
averaging and attribution methods.  Notwithstanding anything to the contrary
herein, neither Bank may claim compensation or reimbursement for any period more
than twelve (12) months prior to the date any such demand for payment is made
under this Section 2.12, regardless of the cost to such Bank.

 

3.             Conditions Precedent to Borrowing.

 

3.1.          Conditions Precedent to Initial Advance.  In addition to any other
requirement set forth in this Agreement, each Bank will not make the initial
Advance under its Revolving Loan unless and until the following conditions shall
have been satisfied:

 

(a)           Loan Documents. Borrower and each other party to any Loan
Document, as applicable, shall have executed and delivered this Agreement, the
Notes, the Collateral Agency Agreement, Negative Pledge Agreement, and other
required Loan Documents, all in form and substance satisfactory to Banks.

 

15

--------------------------------------------------------------------------------


 

(b)           Supporting Documents. Borrower shall cause to be delivered to
Banks the following documents:

 

(i)              A copy of the governing instruments of Borrower and its
Subsidiaries, and a good standing certificate of Borrower and Subsidiaries,
certified by the appropriate official of its state of incorporation, if
different;

 

(ii)             Incumbency certificate and certified resolutions of the board
of directors (or other appropriate Persons) of Borrower and each other Person
executing any Loan Documents, signed by the Secretary or another authorized
officer of Borrower or such other Person, authorizing the execution, delivery
and performance of the Loan Documents;

 

(iii)            The legal opinion of Borrower’s legal counsel addressed to
Banks regarding such matters as each Bank and its counsel may request;

 

(iv)           Satisfactory evidence of payment of all fees due and
reimbursement of all costs incurred by Banks, and evidence of payment to other
parties of all fees or costs which Borrower is required under this Agreement to
pay by the date of the initial Advance; and

 

(v)            UCC searches and other Lien searches showing no existing security
interests in or Liens on the Borrower’s or its Subsidiaries’ assets, other than
Permitted Liens.

 

(c)           Insurance. Borrower shall have delivered to Banks satisfactory
evidence of insurance meeting the requirements of Section 5.3.

 

(d)           Perfection of Liens. UCC-1 financing statements and, if
applicable, certificates of title covering the Collateral executed by Borrower
shall duly have been recorded or filed in the manner and places required by law
to establish, preserve, protect and perfect the interests and rights created or
intended to be created by the Security Agreement; and all taxes, fees and other
charges in connection with the execution, delivery and filing of the Security
Agreement and the financing statements shall duly have been paid.

 

(e)           Shareholder Subordinated Note. The Shareholder Subordinated Note
shall be on terms and in form and substance satisfactory to Banks in their sole
discretion, and Ronald D. Ordway and Borrower shall have executed and delivered
the Shareholder Subordination Agreement.

 

(f)            Additional Documents. Borrower shall have delivered to Banks all
additional opinions, documents, certificates and other assurances that Banks or
its counsel may require.

 

(g)           Payment of Fees. Borrower shall have paid all fees, costs and
expenses as required by the Loan Documents in connection with the Closing.

 

16

--------------------------------------------------------------------------------


 

3.2.          Conditions Precedent to Each Revolving Loan Advance.  The
following conditions, in addition to any other requirements set forth in this
Agreement, shall have been met or performed by the Advance Date with respect to
any request for an Advance and each request for an Advance (whether or not a
written Advance request is required) shall be deemed to be a representation that
all such conditions have been satisfied:

 

(a)           Advance Request.  Borrower shall have delivered to each Bank a
request for an Advance and such other information as may be reasonably required
by each Bank.

 

(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing or could occur upon the making of the Advance in question.

 

(c)           Correctness of Representations.  All representations and
warranties made by Borrower herein or otherwise in writing in connection
herewith shall be true and correct in all material respects with the same effect
as though the representations and warranties had been made on and as of the
proposed Advance Date.

 

(d)           No Adverse Change.  There shall have been no event or condition
which could have a Material Adverse Effect since the date of the most recent
financial statements of Borrower delivered prior to date hereof.

 

(e)           Limitation on Advances.  Borrower shall not draw on the RBC
Primary Revolving Loan unless the RBC Secondary Revolving Loan is fully funded,
and Borrower shall not draw on the Regions Primary Revolving Loan unless the
Regions Secondary Revolving Loan is fully funded

 

(f)            Further Assurances.  Borrower shall have delivered such further
documentation or assurances as Bank may reasonably require.

 

4.             Representations and Warranties.  In order to induce each Bank to
enter into this Agreement and to make the Loans provided for herein, Borrower
hereby represents and warrants (all of which shall survive the execution and
delivery of the Loan Documents and all of which shall be deemed made as of the
date hereof and as of the Advance Date), on behalf of it and each of its
Subsidiaries, that:

 

4.1.          Valid Existence and Power.  It is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
is duly qualified or licensed to transact business in all places where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect on it; the state of its organization, its organization number in
such state, if any, and its tax identification number or other identifying
number are as set forth in Exhibit 4.1; and it has the power to make and perform
the Loan Documents executed by it, and all such instruments will constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms, subject only to bankruptcy and similar laws affecting
creditors’ rights generally.

 

17

--------------------------------------------------------------------------------


 

4.2.          Authority.  Its execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary action, and do not and will
not violate any provision of law or regulation, or any writ, order or decree of
any court or Authority or any provision of its governing instruments, and do not
and will not, with the passage of time or the giving of notice, result in a
breach of, or constitute a default or require any consent under, or result in
the creation of any Lien upon any of its property or assets pursuant to, any
law, regulation, instrument or agreement to which it is a party or by which it
or its properties may be subject, bound or affected.

 

4.3.          Financial Condition. Other than as disclosed in financial
statements delivered on or prior to the date hereof to Banks, it has no direct
or contingent obligations or liabilities (including any guarantees or leases) or
any unrealized or anticipated losses from any of its commitments which could
reasonably be expected to have a Material Adverse Effect; all such financial
statements have been prepared in accordance with GAAP and fairly present its
financial condition as of the date thereof; and it is not aware of any adverse
fact (other than facts which are generally available to the public and not
particular to it, such as general economic or industry trends) concerning its
financial or business condition or future prospects which could reasonably be
expected to have a Material Adverse Effect and which has not been fully
disclosed to Banks, including any adverse change in its operations or financial
condition since the date of the most recent financial statements delivered to
Banks; and it is Solvent, and after consummation of the transactions set forth
in this Agreement and the other Loan Documents, it will be Solvent.

 

4.4.          Litigation.  There are no suits or proceedings pending, or to its
knowledge threatened, before any court or by or before any governmental or
regulatory authority, commission, bureau or agency or public regulatory body
against or affecting it or its assets which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

 

4.5.          Agreements, Etc.  It is not a party to any agreement or instrument
or subject to any court order, governmental decree or any charter or other
corporate restriction, adversely affecting its business, assets, operations or
condition (financial or otherwise), nor is it in default in the performance,
observance or fulfillment of any of the material obligations, covenants or
conditions contained in any agreement or instrument to which it is a party, or
any law, regulation, decree, order or the like.

 

4.6.          Authorizations.  All authorizations, consents, approvals and
licenses required under applicable law or regulation for its ownership or
operation of the property owned or operated by it or for the conduct of any
business in which it is engaged have been duly issued and are in full force and
effect, and it is not in default, nor has any event occurred which with the
passage of time or the giving of notice, or both, would constitute a default,
under any of the terms or provisions of any part thereof, or under any order,
decree, ruling, regulation, closing agreement or other decision or instrument of
any Authority having jurisdiction over it, which default could reasonably be
expected to have a Material Adverse Effect.  Except as noted herein, no
approval, consent or authorization of, or filing or registration with, any
Authority or agency is required with respect to the execution, delivery or
performance of any Loan Document.

 

18

--------------------------------------------------------------------------------


 

4.7.          Title.  It has good title to all of the assets shown in its
financial statements free and clear of all Liens, except Permitted Liens, and it
alone has full ownership rights in all Collateral.

 

4.8.          Collateral.  The security interests granted to Banks and
Collateral Agent herein and pursuant to any other Security Agreement
(a) constitute and, as to subsequently acquired property included in the
Collateral covered by the Security Agreement, will constitute, security
interests under the Code entitled to all of the rights, benefits and priorities
provided by the Code and (b) are, and as to such subsequently acquired
Collateral will be, fully perfected, superior and prior to the rights of all
third persons, now existing or hereafter arising, subject only to Permitted
Liens; and all of the Collateral is intended for use solely in its business.

 

4.9.          Location.  Its chief executive office where its business records
are located, all of its other places of business and any other places where any
Collateral is kept, are all located at the addresses indicated on Exhibit 4.9;
the Collateral is located and shall at all times be kept and maintained only at
its location or locations as described on Exhibit 4.9 herein; and no such
Collateral is attached or affixed to any real property so as to be classified as
a fixture unless Collateral Agent has otherwise agreed in writing.

 

4.10.        Taxes.  It has filed all federal and state income and other tax
returns which are required to be filed, and have paid all taxes as shown on said
returns and all taxes, including withholding, FICA and ad valorem taxes, shown
on all assessments received by it to the extent that such taxes have become due;
and it is not subject to any federal, state or local tax Liens nor has it
received any notice of deficiency or other official notice to pay any taxes; and
it has paid all sales and excise taxes payable by it.

 

4.11.        Labor Law Matters.  No goods or services have been or will be
produced by it in violation of any applicable labor laws or regulations or any
collective bargaining agreement or other labor agreements or in violation of any
minimum wage, wage-and-hour or other similar laws or regulations.

 

4.12.        Judgment Liens.  Neither it nor any of its assets are subject to
any unpaid judgments (whether or not stayed) or any judgment liens in any
jurisdiction.

 

4.13.        Subsidiaries.  If it has any Subsidiaries, they are listed on
Exhibit 4.13.

 

4.14.        Environmental.  Except for ordinary and customary amounts of
solvents, cleaners and similar materials used in the ordinary course of its
business and in strict compliance with all Environmental Laws, neither it, nor
to its best knowledge any other previous owner or operator of any real property
currently owned or operated by it, has generated, stored or disposed of any
Regulated Material on any portion of such property, or transferred any Regulated
Material from such property to any other location in violation of any applicable
Environmental Laws; no Regulated Material has been generated, stored or disposed
of on any portion of the real property currently owned or operated by it by any
other Person, or is now located on such property; and it is in full compliance
with all applicable Environmental Laws and it has not been notified of any
action, suit, proceeding or investigation which calls into question compliance
by it with any

 

19

--------------------------------------------------------------------------------


 

Environmental Laws or which seeks to suspend, revoke or terminate any license,
permit or approval necessary for the generation, handling, storage, treatment or
disposal of any Regulated Material.

 

4.15.        ERISA.  It has no unfunded liabilities with respect to any pension,
profit-sharing or other benefit plan subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).

 

4.16.        Investment Company Act.  It is not an “investment company” as
defined in the Investment Company Act of 1940, as amended.

 

4.17.        Names.  It currently conducts all business only under its legal
name as set forth above in the introductory section of this Agreement; and
during the preceding five (5) years it has not (i) been known as or used any
other corporate, fictitious or trade name, (ii) been the surviving entity of a
merger or consolidation or (iii) acquired all or substantially all of the assets
of any Person.

 

4.18.        Accounts.  Each Account, instrument, Chattel Paper and other
writing constituting any portion of the Collateral (a) is genuine and
enforceable in accordance with its terms except for such limits thereon arising
from bankruptcy and similar laws relating to creditors’ rights; (b) is not
subject to any deduction or discount (other than as stated in the invoice),
defense, set off, claim or counterclaim of a material nature against it except
as to which it has notified Banks and Collateral Agent in writing; (c) is not
subject to any other circumstances that would impair the validity,
enforceability or amount of such Collateral except as to which it has notified
Banks and Collateral Agent in writing; (d) arises from a bona fide sale of goods
or delivery of services in the ordinary course and in accordance with the terms
and conditions of any applicable purchase order, contract or agreement; (e) is
free of all Liens other than Permitted Liens; and (f) is for a liquidated amount
maturing as stated in the invoice therefor.

 

4.19.        Intellectual Property.  It possesses all licenses, certificates,
franchises, permits and other authorizations from governmental and political
subdivisions or regulatory authorities, and all patents, trademarks, service
marks, trade names, copyrights, franchises, licenses and other rights that are
necessary for ownership, maintenance and operation of any of their respective
material Properties and assets, and it is not in violation of any thereof,
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

4.20.        Insider.  It is not, and no Person having “control” (as that term
is defined in 12 U.S.C. §  375(b)(5) or in regulations promulgated pursuant
thereto) of it is, an “executive officer,” “director,” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations
promulgated pursuant thereto) of Banks, of a bank holding company of which any
Bank is a subsidiary, or of any subsidiary of a bank holding company of which
any Bank is a subsidiary.

 

4.21.        Compliance with Covenants; No Default.  It is, and upon funding of
the Loans will be, in compliance with all of the covenants hereof; and no
Default or Event of Default

 

20

--------------------------------------------------------------------------------


 

has occurred, and the execution, delivery and performance of the Loan Documents
and the funding of the Loans will not cause a Default or Event of Default.

 

4.22.        Full Disclosure.  There is no material fact which is known or which
should be known by it that it has not disclosed to Banks which could have a
Material Adverse Effect; and no Loan Document, nor any agreement, document,
certificate or statement delivered by it to Banks, contains any untrue statement
of a material fact or omits to state any material fact which is known or which
should be known by it necessary to keep the other statements from being
misleading.

 

5.             Affirmative Covenants.  Borrower covenants and agrees that from
the date hereof and until payment in full of the Obligations and the formal
termination of this Agreement, Borrower and each Subsidiary:

 

5.1.          Use of Loan Proceeds.  Shall use the proceeds of the RBC Loans and
the Regions Loans to refinance existing indebtedness of the Borrower, other than
the Subordinated Shareholder Note.  The proceeds from the RBC Primary Revolving
Loan, the RBC Secondary Revolving Loan, the Regions Primary Revolving Loan and
the Regions Secondary Revolving Loan may also be use to finance working capital
needs and general corporate purposes of the Borrower.  In each case, Borrower
shall furnish Banks all evidence that the Banks may reasonably require with
respect to such use.

 

5.2.          Maintenance of Business and Properties.  Shall at all times
maintain, preserve and protect its material property used or useful in the
conduct of its business, and keep the same in good repair, working order and
condition, and from time to time make, or cause to be made, all material needful
and proper repairs, renewals, replacements, betterments and improvements thereto
so that the business carried on in connection therewith may be conducted
properly and in accordance with standards generally accepted in businesses of a
similar type and size at all times, and maintain and keep in full force and
effect all licenses and permits necessary to the proper conduct of its business.

 

5.3.          Insurance.  Shall maintain such liability insurance, workers’
compensation insurance, business interruption insurance and casualty insurance
as may be required by law, customary and usual for prudent businesses in its
industry or as may be reasonably required by Bank and shall insure and keep
insured all of its material properties in good and responsible insurance
companies satisfactory to Banks.

 

5.4.          Notice of Default. Shall provide to Banks immediate notice of
(a) the occurrence of a Default or Event of Default and what action (if any) it
is taking to correct the same, (b) any material litigation or material changes
in existing litigation or any judgment against it or its assets, (c) any damage
or loss to property that could reasonably be expected to have a Material Adverse
Effect, (d) any notice from taxing authorities as to claimed deficiencies or any
tax lien or any notice relating to alleged ERISA violations, (e) any Reportable
Event, as defined in ERISA, (f) any rejection, return, offset, dispute, loss or
other circumstance that could reasonably be expected to have a Material Adverse
Effect, (g)  the cancellation or termination of, or any default under, any
agreement to which it is a party or by which any of its properties are

 

21

--------------------------------------------------------------------------------


 

bound, which cancellation or termination could reasonably be expected to have a
Material Adverse Effect, or any acceleration of the maturity of any of its Debt,
and (h) any loss or threatened loss of licenses or permits, which loss could
reasonably be expected to have a Material Adverse Effect.

 

5.5.          Inspections.  Shall permit inspections of its records, at such
times and in such manner as may be reasonably required by Banks and shall
further permit such inspections, reviews and examinations of its other records
and its properties (with such reasonable frequency and at such reasonable times
as Banks may desire) by Banks as Banks may deem necessary or desirable from time
to time.  The cost of any such examinations, reviews, verifications and
inspections shall be borne by Borrower.

 

5.6.          Financial Information.  Shall maintain books and records in
accordance with GAAP and shall furnish to Banks the following periodic financial
information:

 

(a)           Monthly Interim Statements.  Within forty five (45) days after the
end of each month, Borrower’s consolidated unaudited balance sheet at the end of
that period and its consolidated income statement and statement of cash flows
for the portion of the fiscal year ending with such period, together with all
supporting schedules, setting forth in comparative form the figures for the same
period of the preceding fiscal year, together with an Accounts receivable
summary and an Inventory summary, and certified by its chief financial officer
as true and correct and fairly representing its and its Subsidiaries financial
condition and that such statements are prepared in accordance with GAAP, except
without footnotes and subject to normal year-end audit adjustments;

 

(b)           Annual Statement.  Within one hundred fifty (150) days after the
end of each fiscal year, Borrower’s audited financial statements containing a
consolidated balance sheet at the end of that period and a consolidated income
statement and statement of cash flows for that period, setting forth in
comparative form the figures for the preceding fiscal year, together with all
supporting schedules and footnotes, and containing an unqualified audit opinion
of independent certified public accountants reasonably acceptable to Banks that
the financial statements were prepared in accordance with GAAP;

 

(c)           No Default Certificates.  Within forty five (45) days after the
end of each fiscal quarter, a certificate of Borrower’s president or chief
financial officer, in the form attached hereto as Exhibit 5.6 (a “Compliance
Certificate”), that no Default or Event of Default then exists or if a Default
or Event of Default exists, the nature and duration thereof and its intention
with respect thereto, and in addition, shall cause its independent auditors (if
applicable) to submit to Banks, together with its audit report, a statement
that, in the course of such audit, it discovered no circumstances which it
believes would result in a Default or Event of Default or if it discovered any
such circumstances, the nature and duration thereof;

 

(d)           Budget. Annually, within thirty (30) days following the close of
each fiscal year, Borrower’s internally prepared budget for the following year,
in form and substance satisfactory to Banks;

 

22

--------------------------------------------------------------------------------


 

(e)           Other Information.  Such other information reasonably requested by
Bank from time to time concerning its business, properties or financial
condition.

 

5.7.          Maintenance of Existence and Rights.  Shall preserve and maintain
its corporate existence, authorities to transact business, rights and
franchises, trade names, patents, trademarks and permits necessary to the
conduct of its business.

 

5.8.          Payment of Taxes, Etc.  Shall pay before delinquent all of its
Debts and taxes, except that Bank shall not unreasonably withhold its consent to
nonpayment of taxes being actively contested in accordance with law (provided
that Bank may require bonding or other assurances).

 

5.9.          Subordination.  Shall cause all Debt and other obligations now or
hereafter owed to any shareholder or Affiliate to be subordinated in right of
payment and security to the Obligations in accordance with subordination
agreements satisfactory to Banks.

 

5.10.        Compliance; Hazardous Materials.  Shall strictly comply with all
laws, regulations, ordinances and other legal requirements, specifically
including, without limitation, ERISA, all securities laws, Sarbanes-Oxley (if
applicable) and all laws relating to hazardous materials and the environment;
and unless approved in writing by Banks, it shall not engage in the storage,
manufacture, disposition, processing, handling, use or transportation of any
hazardous or toxic materials, whether or not in compliance with applicable laws
and regulations.

 

5.11.        Further Assurances.  Shall take such further action and provide to
Bank such further assurances as may be reasonably requested to ensure compliance
with the intent of this Agreement and the other Loan Documents.

 

5.12.        Covenants Regarding Collateral.  Shall, regarding the Collateral:

 

(a)           use the Collateral only in the ordinary course of its business and
will not permit the Collateral to be used in violation of any applicable law or
policy of insurance;

 

(b)           as agent for Collateral Agent and Banks, will defend the
Collateral against all claims and demands of all Persons, except for Permitted
Liens;

 

(c)           at Collateral Agent’s request, obtain and deliver to Banks such
waivers as Collateral Agent or Banks may require waiving the landlord’s,
mortgagee’s or other lienholder’s enforcement rights against the Collateral and
assuring Collateral Agent’s and Banks’ access to the Collateral in the exercise
of their rights hereunder;

 

(d)           promptly deliver to Collateral Agent all promissory notes, drafts,
trade acceptances, chattel paper, instruments or documents of title which are
Collateral, appropriately endorsed to Collateral Agent’s order; and

 

23

--------------------------------------------------------------------------------


 

(e)           except for sales of Inventory in the ordinary course of business,
not sell, assign, lease, transfer, pledge, hypothecate or otherwise dispose of
or encumber any Collateral or any interest therein.

 

5.13.        Deposit Account.  Shall maintain its primary depository accounts
and cash management accounts with RBC, but Borrower shall be permitted to
maintain secondary accounts with Regions.

 

6.             Negative Covenants.  Borrower covenants and agrees that from the
date hereof and until payment in full of the Obligations and the formal
termination of this Agreement, neither Borrower nor any Subsidiary:

 

6.1.          Debt.  Shall create or permit to exist any Debt, including any
guaranties or other contingent obligations, except Permitted Debt.

 

6.2.          Liens.  Shall create or permit any Liens on any of its property
except Permitted Liens.

 

6.3.          Corporate Distributions; Subordinated Debt.  Shall pay or declare
any dividends (other than stock dividends) or other Corporate Distribution or
make any payment on or otherwise acquire any Subordinated Debt if any Default or
Event of Default has occurred and is continuing or would be caused thereby.

 

6.4.          Investments.  Shall directly or indirectly acquire or own, or make
any Investment in or to, any Person (including advances of Loan proceeds to any
Person not a Borrower), other than Permitted Investments.

 

6.5.          Change in Business.  Shall enter into any business which is
substantially different from the business in which it is presently engaged.

 

6.6.          Transactions with Affiliates.  Shall directly or indirectly
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, pay any management fees to or otherwise deal with, in the ordinary
course of business or otherwise, any Affiliate (other than a Subsidiary);
provided, however, that any acts or transactions prohibited by this Section may
be performed or engaged in after written notice to Banks if upon terms not less
favorable to Borrower or such Subsidiary than if no such relationship existed.

 

6.7.          No Change in Name, Offices; Removal of Collateral.  Shall unless
it shall have given 60 days’ advance written notice thereof to Collateral Agent
and Banks: (a) change its name or the location of its chief executive office or
other office where books or records are kept, (b) use any new trade or
fictitious name (provided its use of any trade or fictitious name shall be in
compliance with all laws regarding the use of such names), or (c) permit any
Inventory or other tangible Collateral to be located at any location other than
as specified in Section 4.9.

 

6.8.          No Sale, Leaseback.  Shall enter into any sale-and-leaseback or
similar transaction.

 

24

--------------------------------------------------------------------------------


 

6.9.                              Margin Stock. Shall use any proceeds of the
Loans to purchase or carry any margin stock (within the meaning of Regulation U
of the Board of Governors of Federal Reserve System) or extend credit to others
for the purpose of purchasing or carrying any margin stock.

 

6.10.                        Tangible Collateral. Shall, except as otherwise
provided herein, allow any Inventory or other tangible Collateral to be
commingled with, or become an accession to or part of, any property of any other
Person so long as such property is Collateral; or allow any tangible Collateral
to become a fixture unless Collateral Agent shall have given its prior written
authorization.

 

6.11.                        Subsidiaries. Shall acquire, form or dispose of any
Subsidiaries or permit any Subsidiary to issue capital stock except to its
parent.

 

6.12.                        Dispositions. Shall voluntarily or involuntarily
through its direct actions or inactions, or indirectly through the actions or
inactions of others, do any one or more of the following: sell, transfer, lease,
liquidate, franchise, license, dispose of or part with possession or control of
all or any part of or interest in (whether legal or equitable) any part of or
any interest in its business or properties (including any equity ownership
interests in any Subsidiary), including any of the Collateral or all of the
Collateral, except for Permitted Transfers.

 

6.13.                        Liquidation, Mergers, Consolidations, Acquisitions.
Shall dissolve or liquidate, or become a party to any merger or consolidation,
or acquire by purchase, lease or otherwise, all or any part of the assets of any
Person.

 

6.14.                        Change in Ownership. Shall have or permit a Change
in Ownership without the prior written approval of Banks.

 

6.15.                        Change of Fiscal Year or Accounting Methods. Shall
change its fiscal year or its accounting methods.

 

6.16.                        Foreign Corrupt Practices. Shall use any part of or
all of the Loans, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

6.17.                        Negative Pledge Agreements. Shall permit the
inclusion in any contract to which it becomes a party of any provisions that
could restrict or invalidate the creation of a security interest in Borrower’s
rights and interests in any Collateral or its other property.

 

7.                                       Financial Covenants. Borrower covenants
and agrees that from the date hereof and until payment in full of the
Obligations and the formal termination of this Agreement, it shall comply with
the following provisions:

 

25

--------------------------------------------------------------------------------


 

7.1.                              Fixed Charge Coverage Ratio. Borrower shall
have a Fixed Charge Coverage Ratio of at least 1.15 to 1.00 at August 31, 2006,
1.25 to 1.00 at November 30, 2006, and 1.35 to 1.00 at each fiscal quarter end
thereafter.

 

7.2.                              Adjusted Total Liabilities to Adjusted
Tangible Net Worth Ratio. Borrower shall have an Adjusted Total Liabilities to
Adjusted Tangible Net Worth Ratio of not greater than 1.50 to 1.0 at each fiscal
quarter end.

 

7.3.                              Asset Coverage Ratio. Borrower shall have an
Asset Coverage Ratio of not greater than 1.0 to 1.0 at each fiscal quarter end.

 

7.4.                              EBITDA. Borrower shall have a quarterly EBITDA
of not less than $550,000 at the quarter ending May 31, 2006, $1,453,000 at the
quarter ending August 31, 2006, $2,165,000 at the quarter ending November 30,
2006, and $2,413,000 at the quarter ending February 28, 2007.

 

8.                                       Default.

 

8.1.                              Events of Default. Each of the following shall
constitute an Event of Default:

 

(a)                                  There shall occur any default by Borrower
in the payment, when due, of any principal of or interest on the Notes, any
amounts due hereunder or any other Loan Document, or any other Obligations,
including under any Interest Rate Agreement; or

 

(b)                                 There shall occur any default by Borrower or
any other party to any Loan Document (other than Banks) in the performance of
any agreement, covenant or obligation contained in this Agreement or such Loan
Document or in any Interest Rate Agreement not provided for elsewhere in this
Section 8; or

 

(c)                                  Any representation or warranty made by
Borrower or any other party to any Loan Document (other than Banks) herein or
therein or in any certificate or report furnished in connection herewith or
therewith shall prove to have been untrue or incorrect in any material respect
when made; or

 

(d)                                 Any other obligation now or hereafter owed
by Borrower or any other party to any Loan Document to Banks shall be in default
and not cured within the grace period, if any, provided therein; or

 

(e)                                  Borrower any Subsidiary shall be in default
under any obligation in excess of $100,000 owed to any other Person, which
default entitles the Person to accelerate any such obligations or exercise other
remedies with respect thereto; or

 

(f)                                    Borrower or any Subsidiary or any other
party to any Loan Document shall voluntarily dissolve, liquidate or terminate
operations or apply for or consent to the

 

26

--------------------------------------------------------------------------------


 

appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of such Person or of all or of a substantial part of its assets,
 admit in writing its inability, or be generally unable, to pay its debts as the
debts become due,  make a general assignment for the benefit of its creditors,
 commence a voluntary case under the federal Bankruptcy Code (as now or
hereafter in effect),  file a petition seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts,  fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under Bankruptcy Code, or take any corporate action for the
purpose of effecting any of the foregoing; or

 

(g)                                 An involuntary petition or complaint shall
be filed against Borrower or any Subsidiary or any other party to any Loan
Document seeking bankruptcy relief or reorganization or the appointment of a
receiver, custodian, trustee, intervenor or liquidator of Borrower or any
Subsidiary or any other party to any Loan Document, of all or substantially all
of its assets, and such petition or complaint shall not have been dismissed
within sixty (60) days of the filing thereof; or an order, order for relief,
judgment or decree shall be entered by any court of competent jurisdiction or
other competent authority approving or ordering any of the foregoing actions;

 

(h)                                 A judgment in excess of $100,000 shall be
rendered against the Borrower or any Subsidiary or any other party to any Loan
Document and shall remain undischarged, undismissed and unstayed for more than
thirty days (except judgments validly covered by insurance with a deductible of
not more than $100,000) or there shall occur any levy upon, or attachment,
garnishment or other seizure of, any material portion of the assets of Borrower
or any Subsidiary or any other party to any Loan Document by reason of the
issuance of any tax levy, judicial attachment or garnishment or levy of
execution; or

 

(i)                                     Loss, theft, damage or destruction of
any material portion of the tangible assets of Borrower or any of its
Subsidiaries for which there is either no insurance coverage or for which, in
the reasonable opinion of Collateral Agent, there is insufficient insurance
coverage; or

 

(j)                                     Any Change in Ownership or any Change in
Senior Management shall occur; or

 

(k)                                  There shall occur any event or condition
that could reasonably be expected to have a Material Adverse Effect.

 

8.2.                              Remedies. If any Default or Event of Default
shall occur, each Bank may, without notice to Borrower, at its sole option,
withhold further Advances to Borrower. If an Event of Default shall have
occurred and be continuing, each Bank (and the Collateral Agent at their
direction) may at its sole option take any or all of the following actions:

 

(a)                                  Declare any or all Obligations (other than
in respect of any Interest Rate Agreement) to be immediately due and payable (if
not earlier demanded), terminate its obligation to make Advances to Borrower,
bring suit against Borrower to collect the Obligations, exercise

 

27

--------------------------------------------------------------------------------


 

any remedy available to it hereunder or at law and take any action or exercise
any remedy provided herein or in any other Loan Document or under applicable
law; provided, that no remedy shall be exclusive of other remedies or impair the
right of Banks or the Collateral Agent to exercise any other remedies.

 

(b)                                 Without waiving any of its other rights
hereunder or under any other Loan Document, exercise any or all rights and
remedies of a secured party under the Code (and the Uniform Commercial Code of
any other applicable jurisdiction) and such other rights and remedies as may be
available hereunder, under other applicable law or pursuant to contract.

 

(c)                                  Demand, collect and sue for all amounts
owed pursuant to Accounts, General Intangibles, Chattel Paper, Instruments or
for Proceeds of any Collateral (either in Borrower’s name or Bank’s name at the
latter’s option), with the right to enforce, compromise, settle or discharge any
such amounts.

 

(d)                                 Terminate any Interest Rate Agreement in
accordance with the documentation therefore, and exercise any or all rights
under such documentation relating to any such Interest Rate Agreement, including
accelerating any such Interest Rate Agreement Obligations or unwinding such
transactions in accordance with the terms thereof.

 

8.3.                              Assembly of Collateral. If requested by Banks
and/or the Collateral Agent, Borrower will promptly assemble the Collateral and
make it available to Banks and/or the Collateral Agent at a place to be
designated by Banks and/or the Collateral Agent. Borrower agrees that any notice
by Banks and/or the Collateral Agent of the sale or disposition of the
Collateral or any other intended action hereunder, whether required by the Code
or otherwise, shall constitute reasonable notice to Borrower if the notice is
mailed to Borrower by regular or certified mail, postage prepaid, at least five
days before the action to be taken. Borrower shall be liable for any
deficiencies in the event the proceeds of the disposition of the Collateral do
not satisfy the Obligations in full.

 

8.4.                              Notice of Sales, etc. Any notice of sale,
disposition or other action by Banks and/or the Collateral Agent required by law
and sent to Borrower at Borrower’s address herein, or at such other address of
Borrower as may from time to time be shown on the records of Banks, at least 5
days prior to such action, shall constitute reasonable notice to Borrower.
Notice shall be deemed given or sent when mailed postage prepaid to Borrower’s
address as provided herein. Collateral that is subject to rapid declines in
value and is customarily sold in recognized markets may be disposed of by Banks
and/or the Collateral Agent in a recognized market for such collateral without
providing notice of sale. Borrower waives any and all requirements that the
Banks and the Collateral Agent sell or dispose of all or any part of the
Collateral at any particular time, regardless of whether Borrower has requested
such sale or disposition.

 

8.5.                              Receiver. In addition to any other remedy
available to it, Banks and the Collateral Agent shall have the absolute right,
upon the occurrence of an Event of Default, to seek and obtain the appointment
of a receiver to take possession of and operate and/or dispose of the business
and assets of Borrower and any costs and expenses incurred by Banks and the

 

28

--------------------------------------------------------------------------------


 

Collateral Agent in connection with such receivership shall bear interest at the
Default Rate, at each such Bank’s option.

 

8.6.                              Deposits. After the occurrence of an Event of
Default, Borrower authorizes Banks and the Collateral Agent to collect and apply
against the Obligations when due any cash or deposit accounts in its possession,
and irrevocably appoints each of Banks and the Collateral Agent as its
attorney-in-fact to endorse any check or draft or take other action necessary to
obtain such funds.

 

8.7.                              Priorities. On and after an Event of Default
and during the continuation of an Event of Default, if Banks or Collateral Agent
collect any money pursuant to this Agreement, the Notes, the Collateral Agency
Agreement or under any other Loan Document, such money in the following order,
subject to the terms of the Collateral Agency Agreement:

 

FIRST:                                                            to the costs
and expenses of collection and enforcement, including reasonable attorneys’ fees
and costs, whether or not suit be brought and including such fees and costs on
appeal and in insolvency proceedings;

 

SECOND:                                             to the Collateral Agent to
reimburse the Collateral Agent for any reasonable expenses of collection so
incurred;

 

THIRD:                                                        to Banks, pro rata
in accordance with the outstanding amount of First Priority Loans (including
principal and accrued interest), including Obligations relating to outstanding
letters of credit whether or not then drawn;

 

FOURTH:                                            to Banks, pro rata in
accordance with the outstanding amount of Second Priority Loans (including
principal and accrued interest), including Obligations relating to outstanding
letters of credit whether or not then drawn;

 

FIFTH:                                                           to Banks, pro
rata in accordance with the outstanding amount of Third Priority Obligations;

 

SIXTH:                                                         to Banks, pro
rata in accordance with the outstanding amount of any other Obligations not
described above; and

 

SEVENTH:                                       to Borrower or as otherwise
payable pursuant to applicable law or order.

 

8.8.                              Sharing of Payments. Each of Banks and
Collateral Agent agrees that if it shall, during the continuance of an Event of
Default, through the exercise of a right of setoff or counterclaim against
Borrower or pursuant to a secured claim under Section 506 of Title 11 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim, received by such Bank under any applicable bankruptcy, insolvency
or other similar law, or otherwise, expiration of letter of credit obligations
or by any other means, obtain payment or reduction (voluntary or involuntary) in
respect of any indebtedness as a result of which its unpaid indebtedness shall
be disproportionately reduced after the date of a Default Declaration, it shall

 

29

--------------------------------------------------------------------------------


 

be deemed simultaneously to have purchased from the other Banks at face value,
and shall promptly pay to such other Banks the purchase price for, a
participation in the Notes of such other Banks, so that the aggregate unpaid
principal amount of the Obligations and participations applicable to each Bank
shall be in the same proportion to the aggregate unpaid amount of all
Obligations then outstanding prior to such exercise of setoff or counterclaim or
other event; provided, however, that any purchase or purchase adjustments shall
be rescinded if any Bank receiving payment as described in this section shall
have disgorged such payments. Borrower expressly consents to the foregoing
arrangements.

 

9.                                       Security Agreement.

 

9.1.                              Security Interest.

 

(a)                                  As security for the payment and performance
of any and all of the Obligations and the performance of all other obligations
and covenants of Borrower hereunder and under the other Loan Documents, certain
or contingent, now existing or hereafter arising, which are now, or may at any
time or times hereafter be owing by Borrower to each of Banks and/or the
Collateral Agent, Borrower hereby pledges and grants to Banks, and to the
Collateral Agent on behalf of each of Banks, and gives Banks, and the Collateral
Agent on behalf of each of Banks, a continuing security interest in and general
Lien upon and right of set-off against, all right, title and interest of
Borrower in and to the Collateral, whether now owned or hereafter acquired by
Borrower and wherever located.

 

(b)                                 Except as herein or by applicable law
otherwise expressly provided, neither the Collateral Agent nor the Banks shall
be obligated to exercise any degree of care in connection with any Collateral in
its possession, to take any steps necessary to preserve any rights in any of the
Collateral or to preserve any rights therein against prior parties, and Borrower
agrees to take such steps. In any case, each of the Collateral Agent and Banks
shall be deemed to have exercised reasonable care if it shall have taken such
steps for the care and preservation of the Collateral or rights therein as
Borrower may have reasonably requested it to take and its omission to take any
action not requested by Borrower shall not be deemed a failure to exercise
reasonable care. No segregation or specific allocation by the Collateral Agent
or the Banks of specified items of Collateral against any liability of Borrower
shall waive or affect any security interest in or Lien against other items of
Collateral or any of Collateral Agent’s or either Bank’s options, powers or
rights under this Agreement or the other Loan Documents or otherwise arising.

 

(c)                                  While a Default or Event of Default exists,
the Collateral Agent and the Banks may, with or without notice to Borrower:
(i) transfer into the name of Collateral Agent and Banks or the name of
Collateral Agent’s (or Banks’) nominee any of the Collateral, (ii) notify any
Account Debtor or other obligor of any Collateral to make payment thereon direct
to Collateral Agent and Banks of any amounts due or to become due thereon and
(iii) receive and direct the disposition of any proceeds of any Collateral.

 

9.2.                              Power of Attorney. Each of the Collateral
Agent and Banks is authorized to file financing statements relating to
Collateral without Borrower’s signature where authorized

 

30

--------------------------------------------------------------------------------


 

by law. Borrower authorizes each of the Collateral Agent and Banks, at
Borrower’s expense, to file any financing statements relating to the Collateral
(without Borrower’s signature thereon) which it deems appropriate and Borrower
irrevocably appoints each of the Collateral Agent and Banks as its
attorney-in-fact to execute any such financing statements in Borrower’s name and
to perform all other acts which it deems appropriate to perfect and to continue
perfection of its Liens. Borrower hereby appoints each of the Collateral Agent
and Banks as Borrower’s attorney-in-fact to endorse, present and collect on
behalf of Borrower and in Borrower’s name any draft, checks or other documents
necessary or desirable to collect any amounts which Borrower may be owed.
Borrower hereby also constitutes and appoints each of the Collateral Agent and
Banks the true and lawful attorney of Borrower with full power of substitution
to take any and all appropriate action and to execute any and all documents or
instruments that may be necessary or desirable to accomplish the purpose and
carry out the terms of this Agreement. Each of the Collateral Agent and Banks is
hereby granted a license or other right to use, without charge, Borrower’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks and advertising matter, or any Property of a similar nature,
as it pertains to the Collateral, in advertising for sale and selling any
Collateral, and Borrower’s rights under all licenses and all franchise
agreements shall inure to Collateral Agent’s benefit. The proceeds realized from
the sale or other disposition of any Collateral shall be applied, after allowing
two (2) Business Days for collection, as provided above in Section 8.7. If any
deficiency shall arise, Borrower shall remain liable to Collateral Agent
therefor.

 

9.3.                              Entry. Borrower hereby irrevocably consents to
any act by each of the Collateral Agent and Banks or its agents in entering upon
any premises for the purposes of either (i) inspecting the Collateral or
(ii) taking possession of the Collateral and Borrower hereby waives its right to
assert against Collateral Agent or its agents any claim based upon trespass or
any similar cause of action for entering upon any premises where the Collateral
may be located.

 

9.4.                              Other Rights. Borrower authorizes each of the
Collateral Agent and Banks without affecting Borrower’s obligations hereunder or
under any other Loan Document from time to time (i) to take from any party and
hold additional Collateral or guaranties for the payment of the Obligations or
any part thereof, and to exchange, enforce or release such collateral or
guaranty of payment of the Obligations or any part thereof and to release or
substitute any endorser or guarantor or any party who has given any security
interest in any collateral as security for the payment of the Obligations or any
part thereof or any party in any way obligated to pay the Obligations or any
part thereof; and (ii) upon the occurrence of any Event of Default to direct the
manner of the disposition of the Collateral as each of the Collateral Agent and
Banks, in its sole discretion may determine, and the enforcement of any
endorsements, guaranties, letters of credit or other security relating to the
Obligations or any part thereof as each of the Collateral Agent and Banks, in
its sole discretion, may determine.

 

9.5.                              Accounts. Before or after any Default or Event
of Default, each of the Collateral Agent and Banks may notify any Account Debtor
of its Lien and may direct such Account Debtor to make payment directly to it or
at its direction for application against the Obligations. Any such payments
received by or on behalf of Borrower at any time, whether before or after
default, shall be the property of each of the Collateral Agent and Banks, shall
be held in trust for each of the Collateral Agent and Banks and not commingled
with any other

 

31

--------------------------------------------------------------------------------


 

assets of any Person (except to the extent they may be commingled with other
assets of Borrower in an account with Collateral Agent or Banks) and shall be
immediately delivered to Collateral Agent in the form received. Collateral Agent
shall have the right to apply any proceeds of Collateral to such of the
Obligations as it may determine.

 

9.6.                              Control. Borrower will cooperate with each of
the Collateral Agent and Banks in obtaining control with respect to Collateral
consisting of Deposit Accounts, Investment Property, Collateral Letter of Credit
Rights and “electronic chattel paper” (as defined in the Code). Borrower will
not create any tangible chattel paper without placing a legend on the chattel
paper acceptable to each of the Collateral Agent and Banks indicating that it
has a security interest in the chattel paper. Borrower will not create any
electronic chattel paper without taking all steps deemed necessary by each of
the Collateral Agent and Banks to confer control of the electronic chattel paper
upon it in accordance with the Code.

 

9.7.                              Waiver of Marshaling. Borrower hereby waives
any right it may have to require marshaling of its assets.

 

9.8.                              Collateral Agent. Banks rights and remedies
under the Loan Agreement and the other Loan Documents, including particularly
but without limitation under Articles 8 and 9 hereof, are subject to the terms
of the Collateral Agency Agreement.

 

10.                                 Miscellaneous.

 

10.1.                        No Waiver, Remedies Cumulative. No failure on the
part of Banks or the Collateral Agent to exercise, and no delay in exercising,
any right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and are in addition to any
other remedies provided by law, any Loan Document or otherwise.

 

10.2.                        Survival of Representations. All representations
and warranties made herein shall survive the making of the Loans hereunder and
the delivery of the Notes, and shall continue in full force and effect so long
as any Obligation is outstanding, there exists any commitment by Banks to
Borrower, and until this Agreement is formally terminated in writing.

 

10.3.                        Indemnity By Borrower; Expenses. In addition to all
other Obligations, Borrower agrees to defend, protect, indemnify and hold
harmless each of the Collateral Agent and Banks and its Affiliates and all of
their respective officers, directors, employees, attorneys, consultants and
agents from and against any and all losses, damages, liabilities, obligations,
penalties, fees, costs and expenses (including, without limitation, attorneys’
and paralegals’ fees, costs and expenses) incurred by such indemnitees, whether
prior to or from and after the date hereof, as a result of or arising from or
relating to (i) the due diligence effort (including, without limitation, public
record search, recording fees, examinations and investigations of the properties
of Borrower and Borrower’s operations), negotiation, preparation, execution
and/or performance of any of the Loan Documents or of any document executed in
connection with the transactions contemplated thereby, maintenance of the Loans
by Banks, and any and all amendments,

 

32

--------------------------------------------------------------------------------


 

modifications, and supplements of any of the Loan Documents or restructuring of
the Obligations, (ii) any suit, investigation, action or proceeding by any
Person (other than Borrower), whether threatened or initiated, asserting a claim
for any legal or equitable remedy against any Person under any statute,
regulation or common law principle, arising from or in connection with Banks’
furnishing of funds to Borrower under this Agreement, (iii) each of the
Collateral Agent’s and Bank’s preservation, administration and enforcement of
their rights under the Loan Documents and applicable law, including 15% of the
outstanding Obligations as attorneys fees if collected by or through an attorney
at law and disbursements of counsel for the Collateral Agent and Banks in
connection therewith, whether suit be brought or not and whether incurred at
trial or on appeal, (iv) periodic field exams, audits and appraisals performed
by each of the Collateral Agent and Banks; and/or (v) any matter relating to the
financing transactions contemplated by the Loan Documents or by any document
execution in connection with the transactions contemplated thereby, other than
for such loss, damage, liability, obligation, penalty, fee, cost or expense
arising from such indemnitee’s gross negligence or willful misconduct. In
addition, Borrower agrees to pay and save each of the Collateral Agent and Banks
harmless against any liability for payment of any state documentary stamp taxes,
intangible taxes or similar taxes (including interest or penalties, if any)
which may now or hereafter be determined to be payable in respect to the
execution, delivery or recording of any Loan Document or the making of any
Advance, whether originally thought to be due or not, and regardless of any
mistake of fact or law on the part of Banks or Borrower with respect to the
applicability of such tax. Borrower’s obligation for indemnification for all of
the foregoing losses, damages, liabilities, obligations, penalties, fees, costs
and expenses of each of the Collateral Agent and Banks shall be part of the
Obligations, chargeable against Borrower’s loan account, and shall survive
termination of this Agreement.

 

10.4.                        Notices. Any notice or other communication
hereunder or under the Loan Documents to any party hereto or thereto shall be by
hand delivery, overnight delivery, telegram, telex or registered or certified
mail and unless otherwise provided herein shall be deemed to have been given or
made when delivered, telegraphed, telexed, or three (3) Business Days after
having been deposited in the mails, postage prepaid, addressed to the party at
its address specified below (or at any other address that the party
may hereafter specify to the other parties in writing):

 

Banks:                                                      RBC CENTURA BANK

75 5th Street

Suite 900

Atlanta, Georgia 30308

Attn: Mr. W. Brendan Chambers

 

REGIONS BANK

One Glenlake Parkway

Suite 400

Dunwoody, Georgia 30328

Attn: Mr. Michael S. Harvey

 

Collateral

 

33

--------------------------------------------------------------------------------


 

Agent:                                                     RBC CENTURA BANK

75 5th Street

Suite 900

Atlanta, Georgia 30308

Attn: Mr. W. Brendan Chambers

 

Borrower:                                      VIDEO DISPLAY CORPORATION

1868 Tucker Industrial Road

Tucker, GA  30084

Attn: President

 

10.5.                        Governing Law. This Agreement and the Loan
Documents shall be deemed contracts made under the laws of the State of Georgia
and shall be governed by and construed in accordance with the laws of said state
(excluding its conflict of laws provisions if such provisions would require
application of the laws of another jurisdiction).

 

10.6.                        Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of Borrower and the Collateral Agent
and Banks, and their respective successors and assigns; provided, that Borrower
may not assign any of its rights hereunder without the prior written consent of
the Collateral Agent and Banks, and any such assignment made without such
consent will be void.

 

10.7.                        Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which when taken together shall constitute but one and the same instrument.

 

10.8.                        No Usury. Regardless of any other provision of this
Agreement, the Notes or in any other Loan Document, if for any reason the
effective interest should exceed the maximum lawful interest, the effective
interest shall be deemed reduced to, and shall be, such maximum lawful interest,
and (i) the amount which would be excessive interest shall be deemed applied to
the reduction of the principal balance of the Notes and not to the payment of
interest, and (ii) if the Loans evidenced by the Notes have been or are thereby
paid in full, the excess shall be returned to the party paying same, such
application to the principal balance of the Notes or the refunding of excess to
be a complete settlement and acquittance thereof.

 

10.9.                        Powers. All powers of attorney granted to each of
the Collateral Agent and Banks are coupled with an interest and are irrevocable.

 

10.10.                  Approvals. If this Agreement calls for the approval or
consent of the Collateral Agent and/or Banks, the approval and consent of each
such Person is required, and such approval or consent may be given or withheld
in its sole discretion of unless otherwise specified herein.

 

10.11.                  Participations. Banks shall have the right to enter into
one or more participations with other lenders with respect to the Obligations.
Upon prior notice to Borrower

 

34

--------------------------------------------------------------------------------


 

of such participation, Borrower shall thereafter furnish to such participant any
information furnished by Borrower to Banks pursuant to the terms of the Loan
Documents. Nothing in this Agreement or any other Loan Document shall prohibit a
Bank from pledging or assigning this Agreement and its rights under any of the
other Loan Documents, including collateral therefor, to any Federal Reserve Bank
in accordance with applicable law.

 

10.12.                  Waiver of Certain Defenses. To the fullest extent
permitted by applicable law, upon the occurrence of any Event of Default,
neither Borrower nor anyone claiming by or under Borrower will claim or seek to
take advantage of any law requiring the Collateral Agent or Banks to attempt to
realize upon any collateral or collateral of any surety or guarantor, or any
appraisement, evaluation, stay, extension, homestead, redemption or exemption
laws now or hereafter in force in order to prevent or hinder the enforcement of
this Agreement. Borrower, for itself and all who may at any time claim through
or under Borrower, hereby expressly waives to the fullest extent permitted by
law the benefit of all such laws. All rights of the Collateral Agent and Banks
and all obligations of Borrower hereunder shall be absolute and unconditional
irrespective of (i) any change in the time, manner or place of payment of, or
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from any provision of the Loan
Documents, (ii) any exchange, release or non-perfection of any other collateral
given as security for the Obligations, or any release or amendment or waiver of
or consent to departure from any guaranty for all or any of the Obligations, or
(iii) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Borrower or any third party, other than payment
and performance in full of the Obligations.

 

10.13.                  Patriot Act. Each of the Collateral Agent and Banks
hereby notifies the Borrower that, pursuant to the requirements of Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes names, addresses and other information that will allow each
of the Collateral Agent and Banks to identify such Borrower in accordance with
the Patriot Act.

 

10.14.                  Anti-Money Laundering and Anti-Terrorism. Borrower
represents, warrants and covenants to each of the Collateral Agent and Banks as
follows: (1) Borrower (a) is not and shall not become a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (b) does not engage in and shall not engage in any
dealings or transactions prohibited by Section 2 of such executive order, and is
not and shall not otherwise become associated with any such person in any manner
violative of Section 2, (c) is not and shall not become a person on the list of
Specially Designated Nationals and Blocked Persons, and (d) is not and shall not
become subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order; (2) Borrower is and shall remain in compliance, in all material
respects, with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any

 

35

--------------------------------------------------------------------------------


 

other enabling legislation or executive order relating thereto, and (b) the
Patriot Act; and (3) Borrower has not and shall not use all or any part of the
proceeds, advances or other amounts or sums evidenced by this Note, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

10.15.                  Indirect Means. Any act which Borrower is prohibited
from doing shall not be done indirectly through a Subsidiary or by any other
indirect means.

 

10.16.                  Dealings with Multiple Borrowers. If more than one
Person is named as “Borrower” hereunder, all Obligations, representations,
warranties, covenants and indemnities set forth in the Loan Documents to which
such Person is a party shall be joint and several. Each of the Collateral Agent
and Banks shall have the right to deal with any individual of any Borrower with
regard to all matters concerning the rights and obligations of each of the
Collateral Agent and Banks hereunder and pursuant to applicable law with regard
to the transactions contemplated under the Loan Documents. All actions or
inactions of the officers, managers, members and/or agents of any Borrower with
regard to the transactions contemplated under the Loan Documents shall be deemed
with full authority and binding upon all Borrowers hereunder. Each Borrower
hereby appoints each other Borrower as its true and lawful attorney-in-fact,
with full right and power, for purposes of exercising all rights of such Person
hereunder and under applicable law with regard to the transactions contemplated
under the Loan Documents. The foregoing is a material inducement to the
agreement of each of the Collateral Agent and Banks to enter into the terms
hereof and to consummate the transactions contemplated hereby.

 

10.17.                  Amendments, Waivers and Consents. Except as set forth
below, any term, covenant, agreement or condition of this Agreement or any of
the other Loan Documents may be amended or waived by the Banks, and any consent
given by the Banks, if, but only if, such amendment, waiver or consent is in
writing signed by the Banks and delivered to the Collateral Agent and, in the
case of an amendment, signed by the Borrower.

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

BANKS:

 

 

 

RBC CENTURA BANK, as a lender

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

REGIONS BANK, as a lender

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

COLLATERAL AGENT:

 

 

 

RBC CENTURA BANK, as Collateral Agent

 

 

 

By:

 

 

 

Title:

 

 

 

37

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

VIDEO DISPLAY CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

 

 

LEXEL IMAGING SYSTEMS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

 

 

FOX INTERNATIONAL, LTD., INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

 

 

Z-AXIS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

38

--------------------------------------------------------------------------------


 

 

TELTRON TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

 

 

AYDIN DISPLAYS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

 

 

MENGEL INDUSTRIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

 

 

XKD CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

39

--------------------------------------------------------------------------------


 


SCHEDULE OF EXHIBITS


 

(If any exhibit is omitted, the information called for therein

shall be considered “None” or “Not Applicable”)

 

Exhibit

 

Section Reference

 

Title

 

 

 

 

 

1.1

 

1.1 (“Definitions”)

 

Permitted Investments

 

 

 

 

 

4.1

 

4.1 (“Valid Existence”)

 

Corporate Information

 

 

 

 

 

4.9

 

4.9 (“Location”)

 

Offices of Borrower

 

 

 

 

 

4.13

 

4.13 (“Subsidiaries”)

 

List of Subsidiaries

 

 

 

 

 

4.17

 

4.17 (“Names; Mergers”)

 

Names

 

 

 

 

 

5.6

 

5.6 (“Financial Reports”)

 

Compliance Certificate

 

--------------------------------------------------------------------------------


 


EXHIBIT 1.1


 

Permitted Investments

 

--------------------------------------------------------------------------------


 


EXHIBIT 4.1


 

Corporate Information

 

Name:

 

Tax ID No.:

 

State Corporate ID No.:

 

 

 

 

 

VIDEO DISPLAY CORPORATION

 

 

 

J603206

 

 

 

 

 

LEXEL IMAGING SYSTEMS, INC.

 

95-2557445

 

0689118

 

 

 

 

 

FOX INTERNATIONAL, LTD., INC.

 

34-0845191

 

283730

 

 

 

 

 

Z-AXIS, INC.

 

16-1359534

 

J918734

 

 

 

 

 

TELTRON TECHNOLOGIES, INC.

 

58-2314425

 

K627542

 

 

 

 

 

AYDIN DISPLAYS, INC.

 

58-2424005

 

K838123

 

 

 

 

 

MENGEL INDUSTRIES, INC.

 

23-2293698

 

766306

 

 

 

 

 

XKD CORPORATION

 

77-0403964

 

C1940931

 

2

--------------------------------------------------------------------------------


 


EXHIBIT 4.9


 

Offices of Borrower

 

276 Spearing St., Howard, PA 16841

 

1416 Alpine Blvd., Bossier City, LA 71111

 

8-18A Riverside Dr., White Mills, PA 18473

 

1 Riga Ln, Birdsboro, PA 19508

 

1916 Route 96, Phelps, NY 14532

 

23600 Aurora Rd., Bedford Heights, OH 44146

 

1501 Newton Pike, Lexington, Kentucky

 

1868 Tucker Industrial Drive, Tucker, GA

 

Unit 5 Old Forge Trading Estate, Dudley Road, Stourbridge, West Midlands DY9
8EL, England

 

15 Eagle Street, Phelps, NY

 

2 Riga Lane, Birdsboro, PA

 

3110 West Ridge Pike, Sanatoga, PA

 


18450 TECHNOLOGY DRIVE, MORGAN HILL, CA

 

3

--------------------------------------------------------------------------------


 


EXHIBIT 4.14


 

List of Subsidiaries

 

VIDEO DISPLAY CORPORATION has the following Subsidiaries

 

1.                                       LEXEL IMAGING SYSTEMS, INC.

 

2.                                       FOX INTERNATIONAL, LTD., INC.

 

3.                                       Z-AXIS, INC.

 

4.                                       TELTRON TECHNOLOGIES, INC.

 

5.                                       AYDIN DISPLAYS, INC.

 

6.                                       MENGEL INDUSTRIES, INC.

 

7.                                       XKD CORPORATION

 

8.                                       VIDEO DISPLAY (EUROPE) LIMITED

 

--------------------------------------------------------------------------------


 


EXHIBIT 4.17


 

Names; Mergers; Acquisitions

 

SOUTHWEST VACUUM DEVICES, INC. merged with and into VIDEO DISPLAY CORPORATION.

 

--------------------------------------------------------------------------------


 


EXHIBIT 5.6

COMPLIANCE CERTIFICATE

 

TO:

RBC CENTURA BANK

 

REGIONS BANK

 

(the “Banks”)

 

FROM:         VIDEO DISPLAY CORPORATION

 

The undersigned authorized officer of VIDEO DISPLAY CORPORATION (“Parent”)
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Parent, certain of its Subsidiaries and Banks and
RBC Centura Bank, as collateral agent, dated June    , 2006 (the “Agreement”),
(i) Borrowers are in complete compliance for the period ending
                                with all covenants set forth in the Agreement,
except as noted below and (ii) all representations and warranties of Borrowers
stated in the Agreement are true, correct and accurate as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The undersigned authorized officer further certifies that this Compliance
Certificate and any supporting financial documents have been prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes – or unless otherwise permitted in the
Agreement. Reference is made to the Agreement for the relevant meanings of the
reporting requirements and covenants which are stated below in a “short-hand”
manner.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 45 days

 

Yes

No

Aged Accounts and Inventory Report

 

Monthly within 45 days

 

 

 

Annual financial statements (Audited)

 

FYE within 150 days

 

Yes

No

 

 

 

 

Yes

No

Budget/Forecast

 

30 days after FYE

 

Yes

No

 

--------------------------------------------------------------------------------


 

Compliance Certificate

 

Financial Covenant

 

Required

 

 

 

Actual

 

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Adjusted Total Liabilities to Adjusted Tangible Net Worth

 

1.50

 

1.00

 

 

 

1.00

Yes

No

Fixed Charge Coverage Ratio

 

 

*

1.00

 

 

 

1.00

Yes

No

Asset Coverage Ratio

 

1.00

 

1.00

 

 

 

1.00

Yes

No

EBITDA

 

$

 

**

 

 

$

 

 

Yes

No

 

--------------------------------------------------------------------------------

*1.15:1.00 at 8/31/06, 1.25:1.00 at 11/30/06, and 1.35:1.00 at each FQE
thereafter

 

** $550,000 at FQE 5/31/06, $1,453,000 at FQE 8/31/06, $2,165,000 at FQE
11/30/06, $2,413,000 at FQE 2/28/07

 

2

--------------------------------------------------------------------------------


 

Compliance Certificate

 

Comments Regarding Exceptions:  See Attached.

BANK USE ONLY

 

 

 

Received by:

 

 

 

Authorized Signer

 

 

 

 

Date:

 

 

Authorized Signatory of Borrower

 

 

 

 

Verified:

 

 

 

 

Authorized Signer

Title

 

 

 

 

 

 

 

Date:

 

 

Date

 

 

 

Compliance Status

Yes

No

 

3

--------------------------------------------------------------------------------

 


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Definitions

1

 

1.1.

Definitions

1

 

1.2.

Other Defined Terms

10

 

 

 

2.

The Loan Facility

10

 

 

 

3.

The

10

 

3.1.

Promissory Note

11

 

3.2.

Repayment of Loans

12

 

3.3.

Extension of Termination Date

12

 

3.4.

Overdue Amounts

13

 

3.5.

Calculation of Interest

13

 

3.6.

Letters of Credit; Banker’s Acceptances

13

 

3.7.

Statement of Account

14

 

3.8.

Fees

14

 

3.9.

Termination

14

 

3.10.

Increased Costs; Reduced Returns

14

 

 

 

4.

Conditions Precedent to Borrowing

15

 

4.1.

Conditions Precedent to Initial Advance

15

 

4.2.

Conditions Precedent to Each Revolving Loan Advance

17

 

 

 

5.

Representations and Warranties

17

 

5.1.

Valid Existence and Power

17

 

5.2.

Authority

18

 

5.3.

Financial Condition

18

 

5.4.

Litigation

18

 

5.5.

Agreements, Etc.

18

 

5.6.

Authorizations

18

 

5.7.

Title

19

 

5.8.

Collateral

19

 

5.9.

Location

19

 

5.10.

Taxes

19

 

5.11.

Labor Law Matters

19

 

5.12.

Judgment Liens

19

 

5.13.

Subsidiaries

19

 

5.14.

Environmental

19

 

5.15.

ERISA

20

 

5.16.

Investment Company Act

20

 

5.17.

Names

20

 

5.18.

Accounts

20

 

5.19.

Intellectual Property

20

 

5.20.

Insider

20

 

i

--------------------------------------------------------------------------------


 

 

5.21.

Compliance with Covenants; No Default

20

 

5.22.

Full Disclosure

21

 

 

 

6.

Affirmative Covenants

21

 

6.1.

Use of Loan Proceeds

21

 

6.2.

Maintenance of Business and Properties

21

 

6.3.

Insurance

21

 

6.4.

Notice of Default

21

 

6.5.

Inspections

22

 

6.6.

Financial Information

22

 

6.7.

Maintenance of Existence and Rights

23

 

6.8.

Payment of Taxes, Etc.

23

 

6.9.

Subordination

23

 

6.10.

Compliance; Hazardous Materials

23

 

6.11.

Further Assurances

23

 

6.12.

Covenants Regarding Collateral

23

 

6.13.

Deposit Account

24

 

 

 

7.

Negative Covenants

24

 

7.1.

Debt

24

 

7.2.

Liens

24

 

7.3.

Corporate Distributions

24

 

7.4.

Investments

24

 

7.5.

Change in Business

24

 

7.6.

Transactions with Affiliates

24

 

7.7.

No Change in Name, Offices; Removal of Collateral

24

 

7.8.

No Sale, Leaseback

24

 

7.9.

Margin Stock

25

 

7.10.

Tangible Collateral

25

 

7.11.

Subsidiaries

25

 

7.12.

Dispositions

25

 

7.13.

Liquidation, Mergers, Consolidations and Dispositions of Substantial Assets

25

 

7.14.

Change in Ownership

25

 

7.15.

Change of Fiscal Year or Accounting Methods

25

 

7.16.

Foreign Corrupt Practices

25

 

7.17.

Negative Pledge Agreements

25

 

 

 

8.

Financial Covenants

25

 

8.1.

Fixed Charge Coverage Ratio

26

 

8.2.

Total Liabilities to Tangible Net Worth Ratio

26

 

8.3.

Asset Coverage Ratio

26

 

8.4.

EBITDA

26

 

 

 

9.

Default

26

 

9.1.

Events of Default

26

 

9.2.

Remedies

27

 

9.3.

Assembly of Collateral

28

 

ii

--------------------------------------------------------------------------------


 

 

9.4.

Notice of Sales, Etc.

28

 

9.5.

Receiver

28

 

9.6.

Deposits

29

 

9.7.

Priorities

29

 

9.8.

Sharing of Payments

29

 

 

 

10.

Security Agreement

30

 

10.1.

Security Interest

30

 

10.2.

Power of Attorney

30

 

10.3.

Entry

31

 

10.4.

Other Rights

31

 

10.5.

Accounts

31

 

10.6.

Control

32

 

10.7.

Waiver of Marshaling

32

 

10.8.

Collateral Agency Agreement

32

 

 

 

11.

Miscellaneous

32

 

11.1.

No Waiver, Remedies Cumulative

32

 

11.2.

Survival of Representations

32

 

11.3.

Indemnity By Borrower; Expenses

32

 

11.4.

Notices

33

 

11.5.

Governing Law

34

 

11.6.

Successors and Assigns

34

 

11.7.

Counterparts

34

 

11.8.

No Usury

34

 

11.9.

Powers

34

 

11.10.

Approvals

34

 

11.11.

Participations

34

 

11.12.

Waiver of Certain Defenses

35

 

11.13.

Patriot Act

35

 

11.14.

Anti-Money Laundering

35

 

11.15.

Indirect Means

36

 

11.16.

Amendments, Waivers and Consents

36

 

iii

--------------------------------------------------------------------------------


 

Customer No.

Loan No.

 

REGIONS BANK

Commercial Promissory Note: C & I

 

$8,500,000

Atlanta, Georgia

 

  June    , 2006

Master Note

 

 

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to REGIONS BANK (“Bank”), or order, the sum of Eight Million Five Hundred
Thousand Dollars ($8,500,000), or so much thereof as shall have been disbursed
from time to time and remains unpaid, together with interest at the rate and
payable in the manner hereinafter stated.  Principal and interest shall be
payable at any banking office of Bank in the city or town indicated above, or
such other place as the holder of this Note may designate.

 


INTEREST RATE.


 


PRE-DEFAULT RATE.  SUBJECT TO THE PROVISIONS OF SECTION 1.2. BELOW, INTEREST
PAYABLE ON THIS NOTE PER ANNUM WILL ACCRUE AT THE LIBOR BASE RATE PLUS THE
APPLICABLE MARGIN.


 

The “LIBOR Base Rate” means a fluctuating rate of interest (rounded upwards, if
necessary to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the 1 month London interbank offered rate for deposits in
United States Dollars at approximately 11:00 a.m. (London time) on the second
preceding business day, as adjusted from time to time in Lender’s sole
discretion for then-applicable reserve requirements, deposit insurance
assessment rates and other regulatory costs.  If for any reason such rate is not
available, the term “LIBOR Rate” shall mean the fluctuating rate of interest
equal to the rate of interest (rounded upwards, if necessary to the nearest
1/100 of 1%) appearing on Reuters Screen LIBO Page as the 1 month London
interbank offered rate for deposits in United States Dollars at approximately
11:00 a.m. (London time) on the second preceding day, as adjusted from time to
time in Lender’s sole discretion for then-applicable reserve requirements,
deposit insurance assessment rates and other regulatory costs; provided,
however, if more than one rate is specified on Reuters Screen LIBO page, the
applicable rate shall be the arithmetic mean of all such rates. Any change in
the rate will take effect on the date of such change in the applicable index as
indicated on Telerate Page 3750.   Interest will accrue on any non-banking day
at the rate in effect on the immediately preceding banking day.

 

The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

 

Tier

 

Fixed Charge Coverage Ratio

 

Applicable Margin

 

 

 

 

 

 

 

I

 

Greater than 1.35:1.0*, but less than 1.50:1.0

 

2.10

%

II

 

Equal to/greater than 1.50:1.0 but less than 1.75:1.0

 

1.85

%

III

 

Equal to/greater than 1.75:1.0

 

1.60

%

 

i

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(*1.15:1.0 for the period ending 8/31/06)

 

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement.  The
ratio will be measured as of August 31st, November 30th, February 28th and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st 
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in effect from the then
applicable Adjustment Date until the next Adjustment Date.  Until Lender
receives the first Compliance Certificate and related financial statements due
on October 15, 2006 for the August 31, 2006 Measurement Date, the Applicable
Margin will be 2.10%.  The First Adjustment Date will occur on the first day of
the month immediately following Bank’s receipt of the Compliance Certificate due
on October 15, 2006 and be based on the August 31, 2006 Measurement Date
financial statements, and shall apply until the next Adjustment Date. Thereafter
if any quarterly Compliance Certificate (and applicable financial statement) is
not delivered on time, the Applicable Margin from the date such certificate (and
applicable financial statement) was due until Bank receives it will be the
highest level set forth above, or at Bank’s option, the Default Rate.

 


DEFAULT RATE.  UPON THE NONPAYMENT OF ANY PAYMENT OF INTEREST DESCRIBED HEREIN,
BANK, AT ITS OPTION AND WITHOUT ACCELERATING THIS NOTE, MAY ACCRUE INTEREST ON
SUCH UNPAID INTEREST AT A RATE PER ANNUM (“DEFAULT RATE”) EQUAL TO THE LESSER OF
THE MAXIMUM CONTRACT RATE OF INTEREST THAT MAY BE CHARGED TO AND COLLECTED FROM
BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE LAW OR FIVE PERCENT
(5.0%) PLUS THE PRE-DEFAULT INTEREST RATE OTHERWISE APPLICABLE HEREUNDER, AS SET
FORTH IN SECTION 1.1..  AFTER MATURITY OF THIS NOTE, WHETHER BY ACCELERATION OR
OTHERWISE, INTEREST WILL ACCRUE ON THE UNPAID PRINCIPAL OF THIS NOTE, ANY
ACCRUED BUT UNPAID INTEREST AND ALL FEES, PREMIUMS, CHARGES AND COSTS AND
EXPENSES OWING HEREUNDER AT THE DEFAULT RATE UNTIL THIS NOTE IS PAID IN FULL,
WHETHER THIS NOTE IS PAID IN FULL PRE-JUDGEMENT OR POST-JUDGEMENT.


 


VARIABLE RATE.  THIS IS A VARIABLE RATE NOTE.  ANY CHANGE IN THE RATE OF
INTEREST PAYABLE UNDER THIS NOTE WILL EQUAL THE CHANGE IN THE VARIABLE RATE
INDEX TO WHICH SUCH RATE IS TIED, BUT THE RATE AT WHICH INTEREST ACCRUES UNDER
THIS NOTE SHALL NEVER EXCEED THE MAXIMUM CONTRACT RATE WHICH MAY BE CHARGED TO
AND COLLECTED FROM BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE
LAW. BANK SHALL HAVE NO OBLIGATION TO NOTIFY BORROWER OF ADJUSTMENTS IN THE RATE
OF INTEREST PAYABLE UNDER THIS NOTE.  ADJUSTMENTS TO THE RATE OF INTEREST WILL
BE EFFECTIVE AS OF THE FIRST DAY OF EACH MONTH.


 


CALCULATION OF INTEREST. ALL INTEREST PAYABLE UNDER THIS NOTE WILL ACCRUE DAILY
ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED AND A YEAR OF THREE HUNDRED
SIXTY (360) DAYS.


 


PAYMENT TERMS.


 


PAYMENT TERMS. INTEREST SHALL BE PAYABLE MONTHLY, IN ARREARS, BEGINNING
AUGUST 1, 2006 AND CONTINUING ON THE FIRST DAY OF EACH CONSECUTIVE MONTH
THEREAFTER UNTIL JUNE 30, 2008 (“MATURITY DATE”), WHEN ONE FINAL PAYMENT OF THE
ENTIRE BALANCE OF PRINCIPAL, INTEREST, FEES, PREMIUMS, CHARGES AND COSTS AND
EXPENSES THEN OUTSTANDING ON THIS NOTE SHALL BE DUE AND PAYABLE IN FULL.


 


PREPAYMENT.  THIS NOTE MAY BE PREPAID IN WHOLE, OR IN PART AT ANYTIME WITHOUT
ANY FEE OR PREMIUM.


 


APPLICATION OF PAYMENTS.  ALL PAYMENTS MADE ON THIS NOTE SHALL BE APPLIED FIRST
TO PAYMENT OF ALL LATE FEES, CHARGES, PREMIUMS AND COSTS AND EXPENSES DUE BUT
UNPAID UNDER THIS NOTE, THEN TO ACCRUED BUT UNPAID INTEREST AND FINALLY TO
PRINCIPAL, UNLESS BANK DETERMINES IN ITS SOLE DISCRETION TO APPLY PAYMENTS IN A
DIFFERENT ORDER OR APPLICABLE LAW REQUIRES A DIFFERENT APPLICATION OF PAYMENTS. 
PAYMENTS IN FEDERAL FUNDS, IMMEDIATELY AVAILABLE IN THE PLACE DESIGNATED FOR
PAYMENT, RECEIVED BY BANK PRIOR TO 2:00 P.M. LOCAL TIME AT SAID PLACE OF
PAYMENT, SHALL BE CREDITED AS IF RECEIVED PRIOR TO CLOSE OF BUSINESS ON THE DAY
THE FUNDS ARE IMMEDIATELY AVAILABLE; WHILE OTHER PAYMENTS, AT THE OPTION OF
BANK, MAY NOT BE CREDITED UNTIL SUCH PAYMENTS ARE IMMEDIATELY AVAILABLE TO BANK,
IN FEDERAL FUNDS, IN THE PLACE DESIGNATED FOR PAYMENT, PRIOR TO 2:00 P.M. LOCAL
TIME AT SAID PLACE OF PAYMENT ON A DAY ON WHICH BANK IS OPEN FOR BUSINESS.


 


LOAN AGREEMENT AND SECURITY.


 


COMMITMENT LETTER.   THE LOAN EVIDENCED BY THIS NOTE WAS MADE PURSUANT TO A
COMMITMENT LETTER (“COMMITMENT LETTER”) FROM BANK TO BORROWER DATED JUNE 9,
2006.

 

ii

--------------------------------------------------------------------------------


 


LOAN AND SECURITY AGREEMENT.  BORROWER, RBC CENTURA BANK, AS COLLATERAL AGENT,
AND BANK AND RBC CENTURA BANK, AS LENDERS, HAVE ENTERED INTO A LOAN AND SECURITY
AGREEMENT, DATED AS OF EVEN DATE HEREWITH (AS AMENDED OR MODIFIED OR RESTATED
FROM TIME TO TIME, THE “LOAN AND SECURITY AGREEMENT”).  THIS NOTE IS ALSO
SECURED BY (1) THE SECURITY DOCUMENTS AND OTHER SUPPORTING OBLIGATIONS
REFERENCED IN THE COMMITMENT LETTER AND BY THOSE REFERENCED IN THE LOAN AND
SECURITY AGREEMENT AND (2) THE SECURITY DOCUMENTS AND OTHER SUPPORTING
OBLIGATIONS WHICH REFERENCE THAT THEY SECURE THIS NOTE (“SECURITY DOCUMENTS”).


 


DEFAULT


 


LATE CHARGES AND EXPENSES.  BORROWER AGREES TO PAY, UPON DEMAND BY BANK, FOR
EACH PAYMENT PAST DUE FOR FIFTEEN (15) OR MORE CALENDAR DAYS, A LATE CHARGE IN
AN AMOUNT EQUAL TO THE LESSER OF (1) FOUR PERCENT (4%) OF THE AMOUNT OF THE
PAYMENT PAST DUE OR (2) THE MAXIMUM PERCENTAGE OF THE PAYMENT PAST DUE PERMITTED
BY APPLICABLE LAW, OR THE MAXIMUM AMOUNT IF NOT EXPRESSED AS A PERCENTAGE.  IF
THIS NOTE IS NOT PAID IN FULL WHENEVER IT BECOMES DUE AND PAYABLE, BORROWER
AGREES TO PAY ALL COSTS AND EXPENSES OF COLLECTION, INCLUDING REASONABLE
ATTORNEYS’ FEES.  THE BORROWER HEREBY STIPULATES THAT REASONABLE ATTORNEYS’ FEES
SHALL BE FIFTEEN PERCENT (15%) OF THE OUTSTANDING BALANCE OWING UNDER THIS NOTE
AFTER DEFAULT.


 


DEFAULT. ANY ONE OR MORE OF THE FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT
(“EVENT OF DEFAULT”) UNDER THIS NOTE: (1) THE FAILURE OF BORROWER TO PAY WHEN
DUE ANY PAYMENT DESCRIBED HEREIN, WHETHER OF PRINCIPAL, INTEREST, FEES, PREMIUMS
OR OTHERWISE; AND (2) THE OCCURRENCE OF ANY “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN THE LOAN AND SECURITY AGREEMENT.


 


ACCELERATION.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, (1) THE ENTIRE UNPAID
PRINCIPAL BALANCE OF THIS NOTE, TOGETHER WITH ALL OTHER AMOUNTS OWING AND ALL
OTHER AMOUNTS TO BE OWING UNDER THIS NOTE, SHALL, AT THE OPTION OF BANK, BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND (2) THE BANK MAY,
BOTH BEFORE AND AFTER ACCELERATION, EXERCISE ANY OF AND ALL OF ITS OTHER RIGHTS
AND REMEDIES UNDER THIS NOTE AND THE OTHER LOAN DOCUMENTS, AS WELL AS ANY
ADDITIONAL RIGHTS AND REMEDIES IT MAY HAVE AT LAW AND IT MAY HAVE IN EQUITY, TO
RECOVER FULL PAYMENT OF THE BALANCE (PRINCIPAL, INTEREST, FEES, PREMIUMS,
CHARGES AND COSTS AND EXPENSES) OWING UNDER THIS NOTE.  THE FAILURE BY BANK TO
EXERCISE ANY OF ITS OPTIONS SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT TO
EXERCISE SAME IN THE EVENT OF ANY SUBSEQUENT DEFAULT.


 


MISCELLANEOUS.


 


USE OF TERMS. THE TERM “NOTE” REFERS TO THIS COMMERCIAL PROMISSORY NOTE: C & I;
THE TERM “LOAN DOCUMENT” REFERS TO THIS NOTE, THE COMMITMENT LETTER, THE LOAN
AND SECURITY AGREEMENT AND ANY SECURITY DOCUMENTS AND OTHER DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED TO BANK OR OTHERS ON BANK’S BEHALF IN
CONNECTION WITH THIS NOTE; AND THE TERM “BORROWER” REFERS TO ALL SIGNATORIES OF
THIS NOTE COLLECTIVELY AND SEVERALLY, AS THE CONTEXT OF THIS NOTE REQUIRES, AND
ALL SIGNATORIES OF THIS NOTE SHALL BE AND THE SAME ARE JOINTLY AND SEVERALLY
LIABLE HEREUNDER.


 


WAIVER.  BORROWER WAIVES PRESENTMENT, DEMAND, PROTEST AND NOTICE OF DISHONOR,
WAIVES ANY RIGHTS WHICH IT MAY HAVE TO REQUIRE BANK TO PROCEED AGAINST ANY OTHER
PERSON OR PROPERTY, AGREES THAT WITHOUT NOTICE TO ANY PERSON AND WITHOUT
AFFECTING ANY PERSON’S LIABILITY UNDER THIS NOTE, BANK, AT ANY TIME OR TIMES,
MAY GRANT EXTENSIONS OF THE TIME FOR PAYMENT OR OTHER INDULGENCES TO ANY PERSON
OR PERMIT THE RENEWAL, AMENDMENT OR MODIFICATION OF THIS NOTE OR ANY OTHER
AGREEMENT EXECUTED AND DELIVERED BY ANY PERSON IN CONNECTION WITH THIS NOTE, OR
PERMIT THE SUBSTITUTION, EXCHANGE OR RELEASE OF ANY SECURITY FOR THIS NOTE AND
MAY ADD OR RELEASE ANY PERSON PRIMARILY OR SECONDARILY LIABLE, AND AGREES THAT
BANK MAY APPLY ALL MONEYS MADE AVAILABLE TO IT FROM ANY PART OF THE PROCEEDS
FROM THE DISPOSITION OF ANY SECURITY FOR THIS NOTE EITHER TO THIS NOTE OR TO ANY
OTHER OBLIGATION OF BORROWER TO BANK, AS BANK MAY ELECT FROM TIME TO TIME.


 


JURY AND JURISDICTION.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF GEORGIA, EXCLUDING,
HOWEVER, THE CONFLICT OF LAW AND CHOICE OF LAW PROVISIONS THEREOF.  BORROWER, TO
THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
ARISING FROM OR RELATED TO THIS NOTE.


 


SUCCESSORS AND ASSIGNS.  THIS NOTE SHALL APPLY TO AND BIND BORROWER’S AND BANK’S
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  ALL REFERENCES IN THIS
NOTE TO BANK SHALL INCLUDE THE HOLDER HEREOF AND THIS NOTE SHALL INURE TO THE
BENEFIT OF ANY HOLDER, ITS SUCCESSORS AND ASSIGNS; AND, BORROWER WAIVES AND WILL
NOT ASSERT AGAINST ANY TRANSFEREE OR ASSIGNEE OF THIS NOTE ANY CLAIMS, DEFENSES,
SET-OFFS OR RIGHTS OF RECOUPMENT WHICH BORROWER COULD ASSERT AGAINST BANK,
EXCEPT DEFENSES WHICH BORROWER CANNOT WAIVE.  BORROWER ACKNOWLEDGES THAT
CUSTOMER NUMBERS AND LOAN NUMBERS MAY BE ADDED TO THIS NOTE AFTER EXECUTION AND
DELIVERY OF THIS NOTE BY BORROWER AND IF THERE IS A SECTION DENOTED “BANK USE
ONLY”, THE INFORMATION UNDER SUCH SECTION MAY ALSO BE COMPLETED BY BANK

 

iii

--------------------------------------------------------------------------------


 


AFTER EXECUTION AND DELIVERY OF THIS NOTE. IN ADDITION, IN THE EVENT THE DATE OF
THIS NOTE IS OMITTED, BORROWER CONSENTS TO BANK INSERTING THE DATE.


 


MASTER NOTE.  IF THIS NOTE IS DESIGNATED HEREIN AS A MASTER NOTE OR IS DENOTED
ON BANK’S RECORDS AS A MASTER NOTE, THEN THIS NOTE EVIDENCES A LINE OF CREDIT
AND BORROWER SHALL BE LIABLE FOR ONLY SO MUCH OF THE PRINCIPAL AMOUNT AS SHALL
BE EQUAL TO THE TOTAL OF THE AMOUNTS ADVANCED TO OR FOR BORROWER BY BANK FROM
TIME TO TIME, LESS ALL PAYMENTS MADE BY OR FOR BORROWER AND APPLIED BY BANK TO
PRINCIPAL, AND FOR INTEREST ON EACH SUCH ADVANCE, FEES, PREMIUMS, CHARGES AND
COSTS AND EXPENSES INCURRED OR DUE HEREUNDER, ALL AS SHOWN ON BANK’S BOOKS AND
RECORDS WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE AMOUNT OWED BY BORROWER UNDER
THIS NOTE, ABSENT A CLEAR AND CONVINCING SHOWING OF BAD FAITH OR MANIFEST
ERROR.  IF THIS IS A MASTER NOTE, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT OR
THE OCCURRENCE OF AN EVENT WHICH, WITH THE GIVING OF NOTICE OR A LAPSE OF TIME,
OR BOTH, WOULD BECOME AN EVENT OF DEFAULT UNDER THIS NOTE, IN ADDITION TO ITS
OTHER RIGHTS AND REMEDIES, BANK MAY TERMINATE OR SUSPEND BORROWER’S RIGHT TO
RECEIVE ANY FUTURE OR ADDITIONAL ADVANCES UNDER THIS NOTE AND THE OTHER LOAN
DOCUMENTS.


 


ANTI-MONEY LAUNDERING AND ANTI-TERRORISM. BORROWER REPRESENTS, WARRANTS AND
COVENANTS TO BANK AS FOLLOWS: (1) BORROWER (A) IS NOT AND SHALL NOT BECOME A
PERSON WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING
PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001)), (B) DOES NOT ENGAGE IN
AND SHALL NOT ENGAGE IN ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF
SUCH EXECUTIVE ORDER, AND IS NOT AND SHALL NOT OTHERWISE BECOME ASSOCIATED WITH
ANY SUCH PERSON IN ANY MANNER VIOLATIVE OF SECTION 2, (C) IS NOT AND SHALL NOT
BECOME A PERSON ON THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS, AND (D) IS NOT AND SHALL NOT BECOME SUBJECT TO THE LIMITATIONS OR
PROHIBITIONS UNDER ANY OTHER U.S. DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN
ASSETS CONTROL REGULATION OR EXECUTIVE ORDER; (2) BORROWER IS AND SHALL REMAIN
IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH (A) THE TRADING WITH THE ENEMY
ACT, AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED)
AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND
(B) THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS
REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001); AND
(3) BORROWER HAS NOT AND SHALL NOT USE ALL OR ANY PART OF THE PROCEEDS, ADVANCES
OR OTHER AMOUNTS OR SUMS EVIDENCED BY THIS NOTE, DIRECTLY OR INDIRECTLY, FOR ANY
PAYMENTS TO ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF
A POLITICAL PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN
OFFICIAL CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY
IMPROPER ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES
ACT OF 1977, AS AMENDED.


 

(Signatures Begin on the Next Page)

 

iv

--------------------------------------------------------------------------------


 

The undersigned has executed this Note as of the day and year first above
stated.

 

BORROWER:

 

VIDEO DISPLAY CORPORATION

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

LEXEL IMAGING SYSTEMS, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

FOX INTERNATIONAL, LTD., INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

Z-AXIS, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

TELTRON TECHNOLOGIES, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

i

--------------------------------------------------------------------------------


 

AYDIN DISPLAYS, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

MENGEL INDUSTRIES, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

XKD CORPORATION

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

 

ii

--------------------------------------------------------------------------------


 

 

Customer No.

Loan No.

 

REGIONS BANK

Commercial Promissory Note: C & I

 

$1,750,000

Atlanta, Georgia

 

  June    , 2006

Master Note

 

 

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to REGIONS BANK (“Bank”), or order, the sum of One Million Seven Hundred
Fifty Thousand Dollars ($1,750,000), or so much thereof as shall have been
disbursed from time to time and remains unpaid, together with interest at the
rate and payable in the manner hereinafter stated.  Principal and interest shall
be payable at any banking office of Bank in the city or town indicated above, or
such other place as the holder of this Note may designate.

 


INTEREST RATE.

 


PRE-DEFAULT RATE.  SUBJECT TO THE PROVISIONS OF SECTION 1.2. BELOW, INTEREST
PAYABLE ON THIS NOTE PER ANNUM WILL ACCRUE AT THE LIBOR BASE RATE PLUS THE
APPLICABLE MARGIN.


 

The “LIBOR Base Rate” means a fluctuating rate of interest (rounded upwards, if
necessary to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the 1 month London interbank offered rate for deposits in
United States Dollars at approximately 11:00 a.m. (London time) on the second
preceding business day, as adjusted from time to time in Lender’s sole
discretion for then-applicable reserve requirements, deposit insurance
assessment rates and other regulatory costs.  If for any reason such rate is not
available, the term “LIBOR Rate” shall mean the fluctuating rate of interest
equal to the rate of interest (rounded upwards, if necessary to the nearest
1/100 of 1%) appearing on Reuters Screen LIBO Page as the 1 month London
interbank offered rate for deposits in United States Dollars at approximately
11:00 a.m. (London time) on the second preceding day, as adjusted from time to
time in Lender’s sole discretion for then-applicable reserve requirements,
deposit insurance assessment rates and other regulatory costs; provided,
however, if more than one rate is specified on Reuters Screen LIBO page, the
applicable rate shall be the arithmetic mean of all such rates. Any change in
the rate will take effect on the date of such change in the applicable index as
indicated on Telerate Page 3750.   Interest will accrue on any non-banking day
at the rate in effect on the immediately preceding banking day.

 

The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

 

Tier

 

Fixed Charge Coverage Ratio

 

Applicable Margin

 

 

 

 

 

 

 

I

 

Greater than 1.35:1.0*, but less than 1.50:1.0

 

2.10

%

II

 

Equal to/greater than 1.50:1.0 but less than 1.75:1.0

 

1.85

%

III

 

Equal to/greater than 1.75:1.0

 

1.60

%

 

i

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(*1.15:1.0 for the period ending 8/31/06)

 

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement.  The
ratio will be measured as of August 31st, November 30th, February 28th and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st 
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in effect from the then
applicable Adjustment Date until the next Adjustment Date.  Until Lender
receives the first Compliance Certificate and related financial statements due
on October 15, 2006 for the August 31, 2006 Measurement Date, the Applicable
Margin will be 2.10%.  The First Adjustment Date will occur on the first day of
the month immediately following Bank’s receipt of the Compliance Certificate due
on October 15, 2006 and be based on the August 31, 2006 Measurement Date
financial statements, and shall apply until the next Adjustment Date. Thereafter
if any quarterly Compliance Certificate (and applicable financial statement) is
not delivered on time, the Applicable Margin from the date such certificate (and
applicable financial statement) was due until Bank receives it will be the
highest level set forth above, or at Bank’s option, the Default Rate.

 


DEFAULT RATE.  UPON THE NONPAYMENT OF ANY PAYMENT OF INTEREST DESCRIBED HEREIN,
BANK, AT ITS OPTION AND WITHOUT ACCELERATING THIS NOTE, MAY ACCRUE INTEREST ON
SUCH UNPAID INTEREST AT A RATE PER ANNUM (“DEFAULT RATE”) EQUAL TO THE LESSER OF
THE MAXIMUM CONTRACT RATE OF INTEREST THAT MAY BE CHARGED TO AND COLLECTED FROM
BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE LAW OR FIVE PERCENT
(5.0%) PLUS THE PRE-DEFAULT INTEREST RATE OTHERWISE APPLICABLE HEREUNDER, AS SET
FORTH IN SECTION 1.1..  AFTER MATURITY OF THIS NOTE, WHETHER BY ACCELERATION OR
OTHERWISE, INTEREST WILL ACCRUE ON THE UNPAID PRINCIPAL OF THIS NOTE, ANY
ACCRUED BUT UNPAID INTEREST AND ALL FEES, PREMIUMS, CHARGES AND COSTS AND
EXPENSES OWING HEREUNDER AT THE DEFAULT RATE UNTIL THIS NOTE IS PAID IN FULL,
WHETHER THIS NOTE IS PAID IN FULL PRE-JUDGEMENT OR POST-JUDGEMENT.


 


VARIABLE RATE.  THIS IS A VARIABLE RATE NOTE.  ANY CHANGE IN THE RATE OF
INTEREST PAYABLE UNDER THIS NOTE WILL EQUAL THE CHANGE IN THE VARIABLE RATE
INDEX TO WHICH SUCH RATE IS TIED, BUT THE RATE AT WHICH INTEREST ACCRUES UNDER
THIS NOTE SHALL NEVER EXCEED THE MAXIMUM CONTRACT RATE WHICH MAY BE CHARGED TO
AND COLLECTED FROM BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE
LAW. BANK SHALL HAVE NO OBLIGATION TO NOTIFY BORROWER OF ADJUSTMENTS IN THE RATE
OF INTEREST PAYABLE UNDER THIS NOTE.  ADJUSTMENTS TO THE RATE OF INTEREST WILL
BE EFFECTIVE AS OF THE FIRST DAY OF EACH MONTH.


 


CALCULATION OF INTEREST. ALL INTEREST PAYABLE UNDER THIS NOTE WILL ACCRUE DAILY
ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED AND A YEAR OF THREE HUNDRED
SIXTY (360) DAYS.


 


PAYMENT TERMS.


 


PAYMENT TERMS. INTEREST SHALL BE PAYABLE MONTHLY, IN ARREARS, BEGINNING
AUGUST 1, 2006 AND CONTINUING ON THE FIRST DAY OF EACH CONSECUTIVE MONTH
THEREAFTER UNTIL JUNE 30, 2008 (“MATURITY DATE”), WHEN ONE FINAL PAYMENT OF THE
ENTIRE BALANCE OF PRINCIPAL, INTEREST, FEES, PREMIUMS, CHARGES AND COSTS AND
EXPENSES THEN OUTSTANDING ON THIS NOTE SHALL BE DUE AND PAYABLE IN FULL.


 


PREPAYMENT.  THIS NOTE MAY BE PREPAID IN WHOLE, OR IN PART AT ANYTIME WITHOUT
ANY FEE OR PREMIUM.


 


APPLICATION OF PAYMENTS.  ALL PAYMENTS MADE ON THIS NOTE SHALL BE APPLIED FIRST
TO PAYMENT OF ALL LATE FEES, CHARGES, PREMIUMS AND COSTS AND EXPENSES DUE BUT
UNPAID UNDER THIS NOTE, THEN TO ACCRUED BUT UNPAID INTEREST AND FINALLY TO
PRINCIPAL, UNLESS BANK DETERMINES IN ITS SOLE DISCRETION TO APPLY PAYMENTS IN A
DIFFERENT ORDER OR APPLICABLE LAW REQUIRES A DIFFERENT APPLICATION OF PAYMENTS. 
PAYMENTS IN FEDERAL FUNDS, IMMEDIATELY AVAILABLE IN THE PLACE DESIGNATED FOR
PAYMENT, RECEIVED BY BANK PRIOR TO 2:00 P.M. LOCAL TIME AT SAID PLACE OF
PAYMENT, SHALL BE CREDITED AS IF RECEIVED PRIOR TO CLOSE OF BUSINESS ON THE DAY
THE FUNDS ARE IMMEDIATELY AVAILABLE; WHILE OTHER PAYMENTS, AT THE OPTION OF
BANK, MAY NOT BE CREDITED UNTIL SUCH PAYMENTS ARE IMMEDIATELY AVAILABLE TO BANK,
IN FEDERAL FUNDS, IN THE PLACE DESIGNATED FOR PAYMENT, PRIOR TO 2:00 P.M. LOCAL
TIME AT SAID PLACE OF PAYMENT ON A DAY ON WHICH BANK IS OPEN FOR BUSINESS.


 


LOAN AGREEMENT AND SECURITY.


 


COMMITMENT LETTER.   THE LOAN EVIDENCED BY THIS NOTE WAS MADE PURSUANT TO A
COMMITMENT LETTER (“COMMITMENT LETTER”) FROM BANK TO BORROWER DATED JUNE 9,
2006.

 

ii

--------------------------------------------------------------------------------


 


LOAN AND SECURITY AGREEMENT.  BORROWER, RBC CENTURA BANK, AS COLLATERAL AGENT,
AND BANK AND RBC CENTURA BANK, AS LENDERS, HAVE ENTERED INTO A LOAN AND SECURITY
AGREEMENT, DATED AS OF EVEN DATE HEREWITH (AS AMENDED OR MODIFIED OR RESTATED
FROM TIME TO TIME, THE “LOAN AND SECURITY AGREEMENT”).  THIS NOTE IS ALSO
SECURED BY (1) THE SECURITY DOCUMENTS AND OTHER SUPPORTING OBLIGATIONS
REFERENCED IN THE COMMITMENT LETTER AND BY THOSE REFERENCED IN THE LOAN AND
SECURITY AGREEMENT AND (2) THE SECURITY DOCUMENTS AND OTHER SUPPORTING
OBLIGATIONS WHICH REFERENCE THAT THEY SECURE THIS NOTE (“SECURITY DOCUMENTS”).


 


DEFAULT


 


LATE CHARGES AND EXPENSES.  BORROWER AGREES TO PAY, UPON DEMAND BY BANK, FOR
EACH PAYMENT PAST DUE FOR FIFTEEN (15) OR MORE CALENDAR DAYS, A LATE CHARGE IN
AN AMOUNT EQUAL TO THE LESSER OF (1) FOUR PERCENT (4%) OF THE AMOUNT OF THE
PAYMENT PAST DUE OR (2) THE MAXIMUM PERCENTAGE OF THE PAYMENT PAST DUE PERMITTED
BY APPLICABLE LAW, OR THE MAXIMUM AMOUNT IF NOT EXPRESSED AS A PERCENTAGE.  IF
THIS NOTE IS NOT PAID IN FULL WHENEVER IT BECOMES DUE AND PAYABLE, BORROWER
AGREES TO PAY ALL COSTS AND EXPENSES OF COLLECTION, INCLUDING REASONABLE
ATTORNEYS’ FEES.  THE BORROWER HEREBY STIPULATES THAT REASONABLE ATTORNEYS’ FEES
SHALL BE FIFTEEN PERCENT (15%) OF THE OUTSTANDING BALANCE OWING UNDER THIS NOTE
AFTER DEFAULT.


 


DEFAULT. ANY ONE OR MORE OF THE FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT
(“EVENT OF DEFAULT”) UNDER THIS NOTE: (1) THE FAILURE OF BORROWER TO PAY WHEN
DUE ANY PAYMENT DESCRIBED HEREIN, WHETHER OF PRINCIPAL, INTEREST, FEES, PREMIUMS
OR OTHERWISE; AND (2) THE OCCURRENCE OF ANY “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN THE LOAN AND SECURITY AGREEMENT.


 


ACCELERATION.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, (1) THE ENTIRE UNPAID
PRINCIPAL BALANCE OF THIS NOTE, TOGETHER WITH ALL OTHER AMOUNTS OWING AND ALL
OTHER AMOUNTS TO BE OWING UNDER THIS NOTE, SHALL, AT THE OPTION OF BANK, BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND (2) THE BANK MAY,
BOTH BEFORE AND AFTER ACCELERATION, EXERCISE ANY OF AND ALL OF ITS OTHER RIGHTS
AND REMEDIES UNDER THIS NOTE AND THE OTHER LOAN DOCUMENTS, AS WELL AS ANY
ADDITIONAL RIGHTS AND REMEDIES IT MAY HAVE AT LAW AND IT MAY HAVE IN EQUITY, TO
RECOVER FULL PAYMENT OF THE BALANCE (PRINCIPAL, INTEREST, FEES, PREMIUMS,
CHARGES AND COSTS AND EXPENSES) OWING UNDER THIS NOTE.  THE FAILURE BY BANK TO
EXERCISE ANY OF ITS OPTIONS SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT TO
EXERCISE SAME IN THE EVENT OF ANY SUBSEQUENT DEFAULT.


 


MISCELLANEOUS.


 


USE OF TERMS. THE TERM “NOTE” REFERS TO THIS COMMERCIAL PROMISSORY NOTE: C & I;
THE TERM “LOAN DOCUMENT” REFERS TO THIS NOTE, THE COMMITMENT LETTER, THE LOAN
AND SECURITY AGREEMENT AND ANY SECURITY DOCUMENTS AND OTHER DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED TO BANK OR OTHERS ON BANK’S BEHALF IN
CONNECTION WITH THIS NOTE; AND THE TERM “BORROWER” REFERS TO ALL SIGNATORIES OF
THIS NOTE COLLECTIVELY AND SEVERALLY, AS THE CONTEXT OF THIS NOTE REQUIRES, AND
ALL SIGNATORIES OF THIS NOTE SHALL BE AND THE SAME ARE JOINTLY AND SEVERALLY
LIABLE HEREUNDER.


 


WAIVER.  BORROWER WAIVES PRESENTMENT, DEMAND, PROTEST AND NOTICE OF DISHONOR,
WAIVES ANY RIGHTS WHICH IT MAY HAVE TO REQUIRE BANK TO PROCEED AGAINST ANY OTHER
PERSON OR PROPERTY, AGREES THAT WITHOUT NOTICE TO ANY PERSON AND WITHOUT
AFFECTING ANY PERSON’S LIABILITY UNDER THIS NOTE, BANK, AT ANY TIME OR TIMES,
MAY GRANT EXTENSIONS OF THE TIME FOR PAYMENT OR OTHER INDULGENCES TO ANY PERSON
OR PERMIT THE RENEWAL, AMENDMENT OR MODIFICATION OF THIS NOTE OR ANY OTHER
AGREEMENT EXECUTED AND DELIVERED BY ANY PERSON IN CONNECTION WITH THIS NOTE, OR
PERMIT THE SUBSTITUTION, EXCHANGE OR RELEASE OF ANY SECURITY FOR THIS NOTE AND
MAY ADD OR RELEASE ANY PERSON PRIMARILY OR SECONDARILY LIABLE, AND AGREES THAT
BANK MAY APPLY ALL MONEYS MADE AVAILABLE TO IT FROM ANY PART OF THE PROCEEDS
FROM THE DISPOSITION OF ANY SECURITY FOR THIS NOTE EITHER TO THIS NOTE OR TO ANY
OTHER OBLIGATION OF BORROWER TO BANK, AS BANK MAY ELECT FROM TIME TO TIME.


 


JURY AND JURISDICTION.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF GEORGIA, EXCLUDING,
HOWEVER, THE CONFLICT OF LAW AND CHOICE OF LAW PROVISIONS THEREOF.  BORROWER, TO
THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
ARISING FROM OR RELATED TO THIS NOTE.


 


SUCCESSORS AND ASSIGNS.  THIS NOTE SHALL APPLY TO AND BIND BORROWER’S AND BANK’S
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  ALL REFERENCES IN THIS
NOTE TO BANK SHALL INCLUDE THE HOLDER HEREOF AND THIS NOTE SHALL INURE TO THE
BENEFIT OF ANY HOLDER, ITS SUCCESSORS AND ASSIGNS; AND, BORROWER WAIVES AND WILL
NOT ASSERT AGAINST ANY TRANSFEREE OR ASSIGNEE OF THIS NOTE ANY CLAIMS, DEFENSES,
SET-OFFS OR RIGHTS OF RECOUPMENT WHICH BORROWER COULD ASSERT AGAINST BANK,
EXCEPT DEFENSES WHICH BORROWER CANNOT WAIVE.  BORROWER ACKNOWLEDGES THAT
CUSTOMER NUMBERS AND LOAN NUMBERS MAY BE ADDED TO THIS NOTE AFTER EXECUTION AND
DELIVERY OF THIS NOTE BY BORROWER AND IF THERE IS A SECTION DENOTED “BANK USE
ONLY”, THE INFORMATION UNDER SUCH SECTION MAY ALSO BE COMPLETED BY BANK

 

iii

--------------------------------------------------------------------------------


 


AFTER EXECUTION AND DELIVERY OF THIS NOTE. IN ADDITION, IN THE EVENT THE DATE OF
THIS NOTE IS OMITTED, BORROWER CONSENTS TO BANK INSERTING THE DATE.


 


MASTER NOTE.  IF THIS NOTE IS DESIGNATED HEREIN AS A MASTER NOTE OR IS DENOTED
ON BANK’S RECORDS AS A MASTER NOTE, THEN THIS NOTE EVIDENCES A LINE OF CREDIT
AND BORROWER SHALL BE LIABLE FOR ONLY SO MUCH OF THE PRINCIPAL AMOUNT AS SHALL
BE EQUAL TO THE TOTAL OF THE AMOUNTS ADVANCED TO OR FOR BORROWER BY BANK FROM
TIME TO TIME, LESS ALL PAYMENTS MADE BY OR FOR BORROWER AND APPLIED BY BANK TO
PRINCIPAL, AND FOR INTEREST ON EACH SUCH ADVANCE, FEES, PREMIUMS, CHARGES AND
COSTS AND EXPENSES INCURRED OR DUE HEREUNDER, ALL AS SHOWN ON BANK’S BOOKS AND
RECORDS WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE AMOUNT OWED BY BORROWER UNDER
THIS NOTE, ABSENT A CLEAR AND CONVINCING SHOWING OF BAD FAITH OR MANIFEST
ERROR.  IF THIS IS A MASTER NOTE, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT OR
THE OCCURRENCE OF AN EVENT WHICH, WITH THE GIVING OF NOTICE OR A LAPSE OF TIME,
OR BOTH, WOULD BECOME AN EVENT OF DEFAULT UNDER THIS NOTE, IN ADDITION TO ITS
OTHER RIGHTS AND REMEDIES, BANK MAY TERMINATE OR SUSPEND BORROWER’S RIGHT TO
RECEIVE ANY FUTURE OR ADDITIONAL ADVANCES UNDER THIS NOTE AND THE OTHER LOAN
DOCUMENTS.


 


ANTI-MONEY LAUNDERING AND ANTI-TERRORISM. BORROWER REPRESENTS, WARRANTS AND
COVENANTS TO BANK AS FOLLOWS: (1) BORROWER (A) IS NOT AND SHALL NOT BECOME A
PERSON WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING
PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001)), (B) DOES NOT ENGAGE IN
AND SHALL NOT ENGAGE IN ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF
SUCH EXECUTIVE ORDER, AND IS NOT AND SHALL NOT OTHERWISE BECOME ASSOCIATED WITH
ANY SUCH PERSON IN ANY MANNER VIOLATIVE OF SECTION 2, (C) IS NOT AND SHALL NOT
BECOME A PERSON ON THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS, AND (D) IS NOT AND SHALL NOT BECOME SUBJECT TO THE LIMITATIONS OR
PROHIBITIONS UNDER ANY OTHER U.S. DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN
ASSETS CONTROL REGULATION OR EXECUTIVE ORDER; (2) BORROWER IS AND SHALL REMAIN
IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH (A) THE TRADING WITH THE ENEMY
ACT, AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED)
AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND
(B) THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS
REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001); AND
(3) BORROWER HAS NOT AND SHALL NOT USE ALL OR ANY PART OF THE PROCEEDS, ADVANCES
OR OTHER AMOUNTS OR SUMS EVIDENCED BY THIS NOTE, DIRECTLY OR INDIRECTLY, FOR ANY
PAYMENTS TO ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF
A POLITICAL PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN
OFFICIAL CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY
IMPROPER ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES
ACT OF 1977, AS AMENDED.


 

(Signatures Begin on the Next Page)

 

iv

--------------------------------------------------------------------------------


 

The undersigned has executed this Note as of the day and year first above
stated.

 

BORROWER:

 

VIDEO DISPLAY CORPORATION

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

LEXEL IMAGING SYSTEMS, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

FOX INTERNATIONAL, LTD., INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

Z-AXIS, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

TELTRON TECHNOLOGIES, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

i

--------------------------------------------------------------------------------


 

AYDIN DISPLAYS, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

MENGEL INDUSTRIES, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

XKD CORPORATION

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

 

Customer No.

Loan No.

 

REGIONS BANK

Commercial Promissory Note: C & I

 

$1,500,000

Atlanta, Georgia

 

  June    , 2006

Term Note

 

 

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to REGIONS BANK (“Bank”), or order, the sum of One Million Five Hundred
Thousand Dollars ($1,500,000), or so much thereof as shall have been disbursed
from time to time and remains unpaid, together with interest at the rate and
payable in the manner hereinafter stated.  Principal and interest shall be
payable at any banking office of Bank in the city or town indicated above, or
such other place as the holder of this Note may designate.

 


INTEREST RATE.


 


PRE-DEFAULT RATE.  SUBJECT TO THE PROVISIONS OF SECTION 1.2. BELOW, INTEREST
PAYABLE ON THIS NOTE PER ANNUM WILL ACCRUE AT THE LIBOR BASE RATE PLUS THE
APPLICABLE MARGIN.

 

ii

--------------------------------------------------------------------------------


 

The “LIBOR Base Rate” means a fluctuating rate of interest (rounded upwards, if
necessary to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the 1 month London interbank offered rate for deposits in
United States Dollars at approximately 11:00 a.m. (London time) on the second
preceding business day, as adjusted from time to time in Lender’s sole
discretion for then-applicable reserve requirements, deposit insurance
assessment rates and other regulatory costs.  If for any reason such rate is not
available, the term “LIBOR Rate” shall mean the fluctuating rate of interest
equal to the rate of interest (rounded upwards, if necessary to the nearest
1/100 of 1%) appearing on Reuters Screen LIBO Page as the 1 month London
interbank offered rate for deposits in United States Dollars at approximately
11:00 a.m. (London time) on the second preceding day, as adjusted from time to
time in Lender’s sole discretion for then-applicable reserve requirements,
deposit insurance assessment rates and other regulatory costs; provided,
however, if more than one rate is specified on Reuters Screen LIBO page, the
applicable rate shall be the arithmetic mean of all such rates. Any change in
the rate will take effect on the date of such change in the applicable index as
indicated on Telerate Page 3750.   Interest will accrue on any non-banking day
at the rate in effect on the immediately preceding banking day.

 

The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

 

Tier

 

Fixed Charge Coverage Ratio

 

Applicable Margin

 

 

 

 

 

 

 

I

 

Greater than 1.35:1.0*, but less than 1.50:1.0

 

2.10

%

II

 

Equal to/greater than 1.50:1.0 but less than 1.75:1.0

 

1.85

%

III

 

Equal to/greater than 1.75:1.0

 

1.60

%

 

--------------------------------------------------------------------------------

(*1.15:1.0 for the period ending 8/31/06)

 

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement.  The
ratio will be measured as of August 31st, November 30th, February 28th, and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st 
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in effect from the then
applicable Adjustment Date until the next Adjustment Date.  Until Lender
receives the first Compliance Certificate and related financial statements due
on October 15, 2006 for the August 31, 2006 Measurement Date, the Applicable
Margin will be 2.10%.  The First Adjustment Date will occur on the first day of
the month immediately following Bank’s receipt of the Compliance Certificate due
on October 15, 2006 and be based on the August 31, 2006 Measurement Date
financial statements, and shall apply until the next Adjustment Date. Thereafter
if any quarterly Compliance Certificate (and applicable financial statement) is
not delivered on time, the Applicable Margin from the date such certificate (and
applicable financial statement) was due until Bank receives it will be the
highest level set forth above, or at Bank’s option, the Default Rate.

 


DEFAULT RATE.  UPON THE NONPAYMENT OF ANY PAYMENT OF INTEREST DESCRIBED HEREIN,
BANK, AT ITS OPTION AND WITHOUT ACCELERATING THIS NOTE, MAY ACCRUE INTEREST ON
SUCH UNPAID INTEREST AT A RATE PER ANNUM (“DEFAULT RATE”) EQUAL TO THE LESSER OF
THE MAXIMUM CONTRACT RATE OF INTEREST THAT MAY BE CHARGED TO AND COLLECTED FROM
BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE LAW OR FIVE PERCENT
(5.0%) PLUS THE PRE-DEFAULT INTEREST RATE OTHERWISE APPLICABLE HEREUNDER, AS SET
FORTH IN SECTION 1.1..  AFTER MATURITY OF THIS NOTE, WHETHER BY ACCELERATION OR
OTHERWISE, INTEREST WILL ACCRUE ON THE UNPAID PRINCIPAL OF THIS NOTE, ANY
ACCRUED BUT UNPAID INTEREST AND ALL FEES, PREMIUMS,

 

iii

--------------------------------------------------------------------------------


 


CHARGES AND COSTS AND EXPENSES OWING HEREUNDER AT THE DEFAULT RATE UNTIL THIS
NOTE IS PAID IN FULL, WHETHER THIS NOTE IS PAID IN FULL PRE-JUDGEMENT OR
POST-JUDGEMENT.


 


VARIABLE RATE.  THIS IS A VARIABLE RATE NOTE.  ANY CHANGE IN THE RATE OF
INTEREST PAYABLE UNDER THIS NOTE WILL EQUAL THE CHANGE IN THE VARIABLE RATE
INDEX TO WHICH SUCH RATE IS TIED, BUT THE RATE AT WHICH INTEREST ACCRUES UNDER
THIS NOTE SHALL NEVER EXCEED THE MAXIMUM CONTRACT RATE WHICH MAY BE CHARGED TO
AND COLLECTED FROM BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE
LAW. BANK SHALL HAVE NO OBLIGATION TO NOTIFY BORROWER OF ADJUSTMENTS IN THE RATE
OF INTEREST PAYABLE UNDER THIS NOTE.  ADJUSTMENTS TO THE RATE OF INTEREST WILL
BE EFFECTIVE AS OF THE FIRST DAY OF EACH MONTH.


 


CALCULATION OF INTEREST. ALL INTEREST PAYABLE UNDER THIS NOTE WILL ACCRUE DAILY
ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED AND A YEAR OF THREE HUNDRED
SIXTY (360) DAYS.


 


PAYMENT TERMS.


 


PAYMENT TERMS. PRINCIPAL AND INTEREST SHALL BE DUE AND PAYABLE ON THE FIRST DAY
OF EACH MONTH, COMMENCING AUGUST 1, 2006, IN CONSECUTIVE MONTHLY INSTALLMENTS IN
AN AMOUNT EQUAL TO THE SUM OF (I) ALL THEN ACCRUED AND UNPAID INTEREST, PLUS
(II) A PRINCIPAL PAYMENT IN THE AMOUNT OF $25,000.  THE ENTIRE UNPAID PRINCIPAL
AMOUNT HEREOF, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER SHALL BE DUE AND PAYABLE ON JULY 1, 2011 (THE
“MATURITY DATE”).


 


PREPAYMENT.  THIS NOTE MAY BE PREPAID IN WHOLE, OR IN PART AT ANYTIME WITHOUT
ANY FEE OR PREMIUM.


 


APPLICATION OF PAYMENTS.  ALL PAYMENTS MADE ON THIS NOTE SHALL BE APPLIED FIRST
TO PAYMENT OF ALL LATE FEES, CHARGES, PREMIUMS AND COSTS AND EXPENSES DUE BUT
UNPAID UNDER THIS NOTE, THEN TO ACCRUED BUT UNPAID INTEREST AND FINALLY TO
PRINCIPAL, UNLESS BANK DETERMINES IN ITS SOLE DISCRETION TO APPLY PAYMENTS IN A
DIFFERENT ORDER OR APPLICABLE LAW REQUIRES A DIFFERENT APPLICATION OF PAYMENTS. 
PAYMENTS IN FEDERAL FUNDS, IMMEDIATELY AVAILABLE IN THE PLACE DESIGNATED FOR
PAYMENT, RECEIVED BY BANK PRIOR TO 2:00 P.M. LOCAL TIME AT SAID PLACE OF
PAYMENT, SHALL BE CREDITED AS IF RECEIVED PRIOR TO CLOSE OF BUSINESS ON THE DAY
THE FUNDS ARE IMMEDIATELY AVAILABLE; WHILE OTHER PAYMENTS, AT THE OPTION OF
BANK, MAY NOT BE CREDITED UNTIL SUCH PAYMENTS ARE IMMEDIATELY AVAILABLE TO BANK,
IN FEDERAL FUNDS, IN THE PLACE DESIGNATED FOR PAYMENT, PRIOR TO 2:00 P.M. LOCAL
TIME AT SAID PLACE OF PAYMENT ON A DAY ON WHICH BANK IS OPEN FOR BUSINESS.


 


LOAN AGREEMENT AND SECURITY.


 


COMMITMENT LETTER.   THE LOAN EVIDENCED BY THIS NOTE WAS MADE PURSUANT TO A
COMMITMENT LETTER (“COMMITMENT LETTER”) FROM BANK TO BORROWER DATED JUNE 9,
2006.


 


LOAN AND SECURITY AGREEMENT.  BORROWER, RBC CENTURA BANK, AS COLLATERAL AGENT,
AND BANK AND RBC CENTURA BANK, AS LENDERS, HAVE ENTERED INTO A LOAN AND SECURITY
AGREEMENT, DATED AS OF EVEN DATE HEREWITH (AS AMENDED OR MODIFIED OR RESTATED
FROM TIME TO TIME, THE “LOAN AND SECURITY AGREEMENT”).  THIS NOTE IS ALSO
SECURED BY (1) THE SECURITY DOCUMENTS AND OTHER SUPPORTING OBLIGATIONS
REFERENCED IN THE COMMITMENT LETTER AND BY THOSE REFERENCED IN THE LOAN AND
SECURITY AGREEMENT, AND (2) THE SECURITY DOCUMENTS AND OTHER SUPPORTING
OBLIGATIONS WHICH REFERENCE THAT THEY SECURE THIS NOTE (“SECURITY DOCUMENTS”).


 


DEFAULT


 


LATE CHARGES AND EXPENSES.  BORROWER AGREES TO PAY, UPON DEMAND BY BANK, FOR
EACH PAYMENT PAST DUE FOR FIFTEEN (15) OR MORE CALENDAR DAYS, A LATE CHARGE IN
AN AMOUNT EQUAL TO THE LESSER OF (1) FOUR PERCENT (4%) OF THE AMOUNT OF THE
PAYMENT PAST DUE OR (2) THE MAXIMUM PERCENTAGE OF THE PAYMENT PAST DUE PERMITTED
BY APPLICABLE LAW, OR THE MAXIMUM AMOUNT IF NOT EXPRESSED AS A PERCENTAGE.  IF
THIS NOTE IS NOT PAID IN FULL WHENEVER IT BECOMES DUE AND PAYABLE, BORROWER
AGREES TO PAY ALL COSTS AND EXPENSES OF COLLECTION, INCLUDING REASONABLE
ATTORNEYS’ FEES.  THE BORROWER HEREBY STIPULATES THAT REASONABLE ATTORNEYS’ FEES
SHALL BE FIFTEEN PERCENT (15%) OF THE OUTSTANDING BALANCE OWING UNDER THIS NOTE
AFTER DEFAULT.


 


DEFAULT. ANY ONE OR MORE OF THE FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT
(“EVENT OF DEFAULT”) UNDER THIS NOTE: (1) THE FAILURE OF BORROWER TO PAY WHEN
DUE ANY PAYMENT DESCRIBED HEREIN, WHETHER OF PRINCIPAL, INTEREST, FEES, PREMIUMS
OR OTHERWISE; AND (2) THE OCCURRENCE OF ANY “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN THE LOAN AND SECURITY AGREEMENT.

 

iv

--------------------------------------------------------------------------------


 


ACCELERATION.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, (1) THE ENTIRE UNPAID
PRINCIPAL BALANCE OF THIS NOTE, TOGETHER WITH ALL OTHER AMOUNTS OWING AND ALL
OTHER AMOUNTS TO BE OWING UNDER THIS NOTE, SHALL, AT THE OPTION OF BANK, BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND (2) THE BANK MAY,
BOTH BEFORE AND AFTER ACCELERATION, EXERCISE ANY OF AND ALL OF ITS OTHER RIGHTS
AND REMEDIES UNDER THIS NOTE AND THE OTHER LOAN DOCUMENTS, AS WELL AS ANY
ADDITIONAL RIGHTS AND REMEDIES IT MAY HAVE AT LAW AND IT MAY HAVE IN EQUITY, TO
RECOVER FULL PAYMENT OF THE BALANCE (PRINCIPAL, INTEREST, FEES, PREMIUMS,
CHARGES AND COSTS AND EXPENSES) OWING UNDER THIS NOTE.  THE FAILURE BY BANK TO
EXERCISE ANY OF ITS OPTIONS SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT TO
EXERCISE SAME IN THE EVENT OF ANY SUBSEQUENT DEFAULT.


 


MISCELLANEOUS.


 


USE OF TERMS. THE TERM “NOTE” REFERS TO THIS COMMERCIAL PROMISSORY NOTE: C & I;
THE TERM “LOAN DOCUMENT” REFERS TO THIS NOTE, THE COMMITMENT LETTER, THE LOAN
AND SECURITY AGREEMENT AND ANY SECURITY DOCUMENTS AND OTHER DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED TO BANK OR OTHERS ON BANK’S BEHALF IN
CONNECTION WITH THIS NOTE; AND THE TERM “BORROWER” REFERS TO ALL SIGNATORIES OF
THIS NOTE COLLECTIVELY AND SEVERALLY, AS THE CONTEXT OF THIS NOTE REQUIRES, AND
ALL SIGNATORIES OF THIS NOTE SHALL BE AND THE SAME ARE JOINTLY AND SEVERALLY
LIABLE HEREUNDER.


 


WAIVER.  BORROWER WAIVES PRESENTMENT, DEMAND, PROTEST AND NOTICE OF DISHONOR,
WAIVES ANY RIGHTS WHICH IT MAY HAVE TO REQUIRE BANK TO PROCEED AGAINST ANY OTHER
PERSON OR PROPERTY, AGREES THAT WITHOUT NOTICE TO ANY PERSON AND WITHOUT
AFFECTING ANY PERSON’S LIABILITY UNDER THIS NOTE, BANK, AT ANY TIME OR TIMES,
MAY GRANT EXTENSIONS OF THE TIME FOR PAYMENT OR OTHER INDULGENCES TO ANY PERSON
OR PERMIT THE RENEWAL, AMENDMENT OR MODIFICATION OF THIS NOTE OR ANY OTHER
AGREEMENT EXECUTED AND DELIVERED BY ANY PERSON IN CONNECTION WITH THIS NOTE, OR
PERMIT THE SUBSTITUTION, EXCHANGE OR RELEASE OF ANY SECURITY FOR THIS NOTE AND
MAY ADD OR RELEASE ANY PERSON PRIMARILY OR SECONDARILY LIABLE, AND AGREES THAT
BANK MAY APPLY ALL MONEYS MADE AVAILABLE TO IT FROM ANY PART OF THE PROCEEDS
FROM THE DISPOSITION OF ANY SECURITY FOR THIS NOTE EITHER TO THIS NOTE OR TO ANY
OTHER OBLIGATION OF BORROWER TO BANK, AS BANK MAY ELECT FROM TIME TO TIME.


 


JURY AND JURISDICTION.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF GEORGIA, EXCLUDING,
HOWEVER, THE CONFLICT OF LAW AND CHOICE OF LAW PROVISIONS THEREOF.  BORROWER, TO
THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
ARISING FROM OR RELATED TO THIS NOTE.


 


SUCCESSORS AND ASSIGNS.  THIS NOTE SHALL APPLY TO AND BIND BORROWER’S AND BANK’S
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  ALL REFERENCES IN THIS
NOTE TO BANK SHALL INCLUDE THE HOLDER HEREOF AND THIS NOTE SHALL INURE TO THE
BENEFIT OF ANY HOLDER, ITS SUCCESSORS AND ASSIGNS; AND, BORROWER WAIVES AND WILL
NOT ASSERT AGAINST ANY TRANSFEREE OR ASSIGNEE OF THIS NOTE ANY CLAIMS, DEFENSES,
SET-OFFS OR RIGHTS OF RECOUPMENT WHICH BORROWER COULD ASSERT AGAINST BANK,
EXCEPT DEFENSES WHICH BORROWER CANNOT WAIVE.  BORROWER ACKNOWLEDGES THAT
CUSTOMER NUMBERS AND LOAN NUMBERS MAY BE ADDED TO THIS NOTE AFTER EXECUTION AND
DELIVERY OF THIS NOTE BY BORROWER AND IF THERE IS A SECTION DENOTED “BANK USE
ONLY”, THE INFORMATION UNDER SUCH SECTION MAY ALSO BE COMPLETED BY BANK AFTER
EXECUTION AND DELIVERY OF THIS NOTE. IN ADDITION, IN THE EVENT THE DATE OF THIS
NOTE IS OMITTED, BORROWER CONSENTS TO BANK INSERTING THE DATE.


 


ANTI-MONEY LAUNDERING AND ANTI-TERRORISM. BORROWER REPRESENTS, WARRANTS AND
COVENANTS TO BANK AS FOLLOWS: (1) BORROWER (A) IS NOT AND SHALL NOT BECOME A
PERSON WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING
PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001)), (B) DOES NOT ENGAGE IN
AND SHALL NOT ENGAGE IN ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF
SUCH EXECUTIVE ORDER, AND IS NOT AND SHALL NOT OTHERWISE BECOME ASSOCIATED WITH
ANY SUCH PERSON IN ANY MANNER VIOLATIVE OF SECTION 2, (C) IS NOT AND SHALL NOT
BECOME A PERSON ON THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS, AND (D) IS NOT AND SHALL NOT BECOME SUBJECT TO THE LIMITATIONS OR
PROHIBITIONS UNDER ANY OTHER U.S. DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN
ASSETS CONTROL REGULATION OR EXECUTIVE ORDER; (2) BORROWER IS AND SHALL REMAIN
IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH (A) THE TRADING WITH THE ENEMY
ACT, AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED)
AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND
(B) THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS
REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001); AND
(3) BORROWER HAS NOT AND SHALL NOT USE ALL OR ANY PART OF THE PROCEEDS, ADVANCES
OR OTHER AMOUNTS OR SUMS EVIDENCED BY THIS NOTE, DIRECTLY OR INDIRECTLY, FOR ANY
PAYMENTS TO ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF
A POLITICAL PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN
OFFICIAL CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY
IMPROPER ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES
ACT OF 1977, AS AMENDED.

 

v

--------------------------------------------------------------------------------


 

(Signatures Begin on the Next Page)

 

vi

--------------------------------------------------------------------------------


 

The undersigned has executed this Note as of the day and year first above
stated.

 

BORROWER:

 

VIDEO DISPLAY CORPORATION

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

LEXEL IMAGING SYSTEMS, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

FOX INTERNATIONAL, LTD., INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

Z-AXIS, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

TELTRON TECHNOLOGIES, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

i

--------------------------------------------------------------------------------


 

AYDIN DISPLAYS, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

MENGEL INDUSTRIES, INC.

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

XKD CORPORATION

 

By:

 

 

Title:

 

 

 

 

Attest:

 

 

Title:

 

 

 

 

[SEAL]

 

 

ii

--------------------------------------------------------------------------------


 

Customer No.

Loan No.

 

RBC Centura

Commercial Promissory Note: C & I

 

$8,500,000

Atlanta, Georgia

 

 June    , 2006

Master Note

 

 

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC CENTURA BANK (“Bank”), or order, the sum of Eight Million Five
Hundred Thousand Dollars ($8,500,000), or so much thereof as shall have been
disbursed from time to time and remains unpaid, together with interest at the
rate and payable in the manner hereinafter stated.  Principal and interest shall
be payable at any banking office of Bank in the city or town indicated above, or
such other place as the holder of this Note may designate.

 


INTEREST RATE.

 


PRE-DEFAULT RATE.  SUBJECT TO THE PROVISIONS OF SECTION 1.2. BELOW, INTEREST
PAYABLE ON THIS NOTE PER ANNUM WILL ACCRUE AT THE LIBOR BASE RATE PLUS THE
APPLICABLE MARGIN.


 

The “LIBOR Base Rate” is the London Interbank Offer Rate for United States
Dollars for a term of one month which appears on Telerate Page 3750, Bloomberg
Professional Screen BBAM (or any generally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2) London business days
prior to the day on which the rate will become effective. The rate for the first
month or part thereof will initially become effective on the date of the Note as
shown on the face hereof. Thereafter, the rate will change and a new rate will
become effective on the first calendar day of each succeeding month. If for any
reason the London Interbank Offer Rate is not available, then the “LIBOR Base
Rate” shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in the
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.

 

The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

 

Tier

 

Fixed Charge Coverage Ratio

 

Applicable Margin

 

 

 

 

 

 

 

I

 

Greater than 1.35:1.0*, but less than 1.50:1.0

 

2.10

%

II

 

Equal to/greater than 1.50:1.0 but less than 1.75:1.0

 

1.85

%

III

 

Equal to/greater than 1.75:1.0

 

1.60

%

 

--------------------------------------------------------------------------------

(*1.15:1.0 for the period ending 8/31/06)

 

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement.  The
ratio will be measured as of August 31st, November 30th, February 28th and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st 
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in

 

i

--------------------------------------------------------------------------------


 

effect from the then applicable Adjustment Date until the next Adjustment Date. 
Until Lender receives the first Compliance Certificate and related financial
statements due on October 15, 2006 for the August 31, 2006 Measurement Date, the
Applicable Margin will be 2.10%.  The First Adjustment Date will occur on the
first day of the month immediately following Bank’s receipt of the Compliance
Certificate due on October 15, 2006 and be based on the August 31, 2006
Measurement Date financial statements, and shall apply until the next Adjustment
Date. Thereafter if any quarterly Compliance Certificate (and applicable
financial statement) is not delivered on time, the Applicable Margin from the
date such certificate (and applicable financial statement) was due until Bank
receives it will be the highest level set forth above, or at Bank’s option, the
Default Rate.

 


DEFAULT RATE.  UPON THE NONPAYMENT OF ANY PAYMENT OF INTEREST DESCRIBED HEREIN,
BANK, AT ITS OPTION AND WITHOUT ACCELERATING THIS NOTE, MAY ACCRUE INTEREST ON
SUCH UNPAID INTEREST AT A RATE PER ANNUM (“DEFAULT RATE”) EQUAL TO THE LESSER OF
THE MAXIMUM CONTRACT RATE OF INTEREST THAT MAY BE CHARGED TO AND COLLECTED FROM
BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE LAW OR FIVE PERCENT
(5.0%) PLUS THE PRE-DEFAULT INTEREST RATE OTHERWISE APPLICABLE HEREUNDER, AS SET
FORTH IN SECTION 1.1..  AFTER MATURITY OF THIS NOTE, WHETHER BY ACCELERATION OR
OTHERWISE, INTEREST WILL ACCRUE ON THE UNPAID PRINCIPAL OF THIS NOTE, ANY
ACCRUED BUT UNPAID INTEREST AND ALL FEES, PREMIUMS, CHARGES AND COSTS AND
EXPENSES OWING HEREUNDER AT THE DEFAULT RATE UNTIL THIS NOTE IS PAID IN FULL,
WHETHER THIS NOTE IS PAID IN FULL PRE-JUDGEMENT OR POST-JUDGEMENT.


 


VARIABLE RATE.  THIS IS A VARIABLE RATE NOTE.  ANY CHANGE IN THE RATE OF
INTEREST PAYABLE UNDER THIS NOTE WILL EQUAL THE CHANGE IN THE VARIABLE RATE
INDEX TO WHICH SUCH RATE IS TIED, BUT THE RATE AT WHICH INTEREST ACCRUES UNDER
THIS NOTE SHALL NEVER EXCEED THE MAXIMUM CONTRACT RATE WHICH MAY BE CHARGED TO
AND COLLECTED FROM BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE
LAW. BANK SHALL HAVE NO OBLIGATION TO NOTIFY BORROWER OF ADJUSTMENTS IN THE RATE
OF INTEREST PAYABLE UNDER THIS NOTE.  ADJUSTMENTS TO THE RATE OF INTEREST WILL
BE EFFECTIVE AS OF THE FIRST DAY OF EACH MONTH.


 


CALCULATION OF INTEREST. ALL INTEREST PAYABLE UNDER THIS NOTE WILL ACCRUE DAILY
ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED AND A YEAR OF THREE HUNDRED
SIXTY (360) DAYS.


 


PAYMENT TERMS.


 


PAYMENT TERMS. INTEREST SHALL BE PAYABLE MONTHLY, IN ARREARS, BEGINNING
AUGUST 1, 2006 AND CONTINUING ON THE FIRST DAY OF EACH CONSECUTIVE MONTH
THEREAFTER UNTIL JUNE 30, 2008 (“MATURITY DATE”), WHEN ONE FINAL PAYMENT OF THE
ENTIRE BALANCE OF PRINCIPAL, INTEREST, FEES, PREMIUMS, CHARGES AND COSTS AND
EXPENSES THEN OUTSTANDING ON THIS NOTE SHALL BE DUE AND PAYABLE IN FULL.


 


PREPAYMENT.  THIS NOTE MAY BE PREPAID IN WHOLE, OR IN PART AT ANYTIME WITHOUT
ANY FEE OR PREMIUM.


 


APPLICATION OF PAYMENTS.  ALL PAYMENTS MADE ON THIS NOTE SHALL BE APPLIED FIRST
TO PAYMENT OF ALL LATE FEES, CHARGES, PREMIUMS AND COSTS AND EXPENSES DUE BUT
UNPAID UNDER THIS NOTE, THEN TO ACCRUED BUT UNPAID INTEREST AND FINALLY TO
PRINCIPAL, UNLESS BANK DETERMINES IN ITS SOLE DISCRETION TO APPLY PAYMENTS IN A
DIFFERENT ORDER OR APPLICABLE LAW REQUIRES A DIFFERENT APPLICATION OF PAYMENTS. 
PAYMENTS IN FEDERAL FUNDS, IMMEDIATELY AVAILABLE IN THE PLACE DESIGNATED FOR
PAYMENT, RECEIVED BY BANK PRIOR TO 2:00 P.M. LOCAL TIME AT SAID PLACE OF
PAYMENT, SHALL BE CREDITED AS IF RECEIVED PRIOR TO CLOSE OF BUSINESS ON THE DAY
THE FUNDS ARE IMMEDIATELY AVAILABLE; WHILE OTHER PAYMENTS, AT THE OPTION OF
BANK, MAY NOT BE CREDITED UNTIL SUCH PAYMENTS ARE IMMEDIATELY AVAILABLE TO BANK,
IN FEDERAL FUNDS, IN THE PLACE DESIGNATED FOR PAYMENT, PRIOR TO 2:00 P.M. LOCAL
TIME AT SAID PLACE OF PAYMENT ON A DAY ON WHICH BANK IS OPEN FOR BUSINESS.


 


LOAN AGREEMENT AND SECURITY.


 


COMMITMENT LETTER.   THE LOAN EVIDENCED BY THIS NOTE WAS MADE PURSUANT TO A
COMMITMENT LETTER (“COMMITMENT LETTER”) FROM BANK TO BORROWER DATED JUNE 9,
2006.


 


LOAN AND SECURITY AGREEMENT.  BORROWER, RBC CENTURA BANK, AS COLLATERAL AGENT,
AND BANK AND REGIONS BANK, AS LENDERS, HAVE ENTERED INTO A LOAN AND SECURITY
AGREEMENT, DATED AS OF EVEN DATE HEREWITH (AS AMENDED OR MODIFIED OR RESTATED
FROM TIME TO TIME, THE “LOAN AND SECURITY AGREEMENT”).  THIS NOTE IS ALSO
SECURED BY (1) THE SECURITY DOCUMENTS AND OTHER SUPPORTING OBLIGATIONS
REFERENCED IN THE COMMITMENT LETTER AND BY THOSE REFERENCED IN THE LOAN AND
SECURITY AGREEMENT AND (2) THE SECURITY DOCUMENTS AND OTHER SUPPORTING
OBLIGATIONS WHICH REFERENCE THAT THEY SECURE THIS NOTE (“SECURITY DOCUMENTS”).

 

ii

--------------------------------------------------------------------------------


 


DEFAULT


 


LATE CHARGES AND EXPENSES.  BORROWER AGREES TO PAY, UPON DEMAND BY BANK, FOR
EACH PAYMENT PAST DUE FOR FIFTEEN (15) OR MORE CALENDAR DAYS, A LATE CHARGE IN
AN AMOUNT EQUAL TO THE LESSER OF (1) FOUR PERCENT (4%) OF THE AMOUNT OF THE
PAYMENT PAST DUE OR (2) THE MAXIMUM PERCENTAGE OF THE PAYMENT PAST DUE PERMITTED
BY APPLICABLE LAW, OR THE MAXIMUM AMOUNT IF NOT EXPRESSED AS A PERCENTAGE.  IF
THIS NOTE IS NOT PAID IN FULL WHENEVER IT BECOMES DUE AND PAYABLE, BORROWER
AGREES TO PAY ALL COSTS AND EXPENSES OF COLLECTION, INCLUDING REASONABLE
ATTORNEYS’ FEES.  THE BORROWER HEREBY STIPULATES THAT REASONABLE ATTORNEYS’ FEES
SHALL BE FIFTEEN PERCENT (15%) OF THE OUTSTANDING BALANCE OWING UNDER THIS NOTE
AFTER DEFAULT.


 


DEFAULT. ANY ONE OR MORE OF THE FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT
(“EVENT OF DEFAULT”) UNDER THIS NOTE: (1) THE FAILURE OF BORROWER TO PAY WHEN
DUE ANY PAYMENT DESCRIBED HEREIN, WHETHER OF PRINCIPAL, INTEREST, FEES, PREMIUMS
OR OTHERWISE; AND (2) THE OCCURRENCE OF ANY “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN THE LOAN AND SECURITY AGREEMENT.


 


ACCELERATION.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, (1) THE ENTIRE UNPAID
PRINCIPAL BALANCE OF THIS NOTE, TOGETHER WITH ALL OTHER AMOUNTS OWING AND ALL
OTHER AMOUNTS TO BE OWING UNDER THIS NOTE, SHALL, AT THE OPTION OF BANK, BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND (2) THE BANK MAY,
BOTH BEFORE AND AFTER ACCELERATION, EXERCISE ANY OF AND ALL OF ITS OTHER RIGHTS
AND REMEDIES UNDER THIS NOTE AND THE OTHER LOAN DOCUMENTS, AS WELL AS ANY
ADDITIONAL RIGHTS AND REMEDIES IT MAY HAVE AT LAW AND IT MAY HAVE IN EQUITY, TO
RECOVER FULL PAYMENT OF THE BALANCE (PRINCIPAL, INTEREST, FEES, PREMIUMS,
CHARGES AND COSTS AND EXPENSES) OWING UNDER THIS NOTE.  THE FAILURE BY BANK TO
EXERCISE ANY OF ITS OPTIONS SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT TO
EXERCISE SAME IN THE EVENT OF ANY SUBSEQUENT DEFAULT.


 


MISCELLANEOUS.


 


USE OF TERMS. THE TERM “NOTE” REFERS TO THIS COMMERCIAL PROMISSORY NOTE: C & I;
THE TERM “LOAN DOCUMENT” REFERS TO THIS NOTE, THE COMMITMENT LETTER, THE LOAN
AND SECURITY AGREEMENT AND ANY SECURITY DOCUMENTS AND OTHER DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED TO BANK OR OTHERS ON BANK’S BEHALF IN
CONNECTION WITH THIS NOTE; AND THE TERM “BORROWER” REFERS TO ALL SIGNATORIES OF
THIS NOTE COLLECTIVELY AND SEVERALLY, AS THE CONTEXT OF THIS NOTE REQUIRES, AND
ALL SIGNATORIES OF THIS NOTE SHALL BE AND THE SAME ARE JOINTLY AND SEVERALLY
LIABLE HEREUNDER.


 


WAIVER.  BORROWER WAIVES PRESENTMENT, DEMAND, PROTEST AND NOTICE OF DISHONOR,
WAIVES ANY RIGHTS WHICH IT MAY HAVE TO REQUIRE BANK TO PROCEED AGAINST ANY OTHER
PERSON OR PROPERTY, AGREES THAT WITHOUT NOTICE TO ANY PERSON AND WITHOUT
AFFECTING ANY PERSON’S LIABILITY UNDER THIS NOTE, BANK, AT ANY TIME OR TIMES,
MAY GRANT EXTENSIONS OF THE TIME FOR PAYMENT OR OTHER INDULGENCES TO ANY PERSON
OR PERMIT THE RENEWAL, AMENDMENT OR MODIFICATION OF THIS NOTE OR ANY OTHER
AGREEMENT EXECUTED AND DELIVERED BY ANY PERSON IN CONNECTION WITH THIS NOTE, OR
PERMIT THE SUBSTITUTION, EXCHANGE OR RELEASE OF ANY SECURITY FOR THIS NOTE AND
MAY ADD OR RELEASE ANY PERSON PRIMARILY OR SECONDARILY LIABLE, AND AGREES THAT
BANK MAY APPLY ALL MONEYS MADE AVAILABLE TO IT FROM ANY PART OF THE PROCEEDS
FROM THE DISPOSITION OF ANY SECURITY FOR THIS NOTE EITHER TO THIS NOTE OR TO ANY
OTHER OBLIGATION OF BORROWER TO BANK, AS BANK MAY ELECT FROM TIME TO TIME.


 


JURY AND JURISDICTION.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF GEORGIA, EXCLUDING,
HOWEVER, THE CONFLICT OF LAW AND CHOICE OF LAW PROVISIONS THEREOF.  BORROWER, TO
THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
ARISING FROM OR RELATED TO THIS NOTE.


 


SUCCESSORS AND ASSIGNS.  THIS NOTE SHALL APPLY TO AND BIND BORROWER’S AND BANK’S
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  ALL REFERENCES IN THIS
NOTE TO BANK SHALL INCLUDE THE HOLDER HEREOF AND THIS NOTE SHALL INURE TO THE
BENEFIT OF ANY HOLDER, ITS SUCCESSORS AND ASSIGNS; AND, BORROWER WAIVES AND WILL
NOT ASSERT AGAINST ANY TRANSFEREE OR ASSIGNEE OF THIS NOTE ANY CLAIMS, DEFENSES,
SET-OFFS OR RIGHTS OF RECOUPMENT WHICH BORROWER COULD ASSERT AGAINST BANK,
EXCEPT DEFENSES WHICH BORROWER CANNOT WAIVE.  BORROWER ACKNOWLEDGES THAT
CUSTOMER NUMBERS AND LOAN NUMBERS MAY BE ADDED TO THIS NOTE AFTER EXECUTION AND
DELIVERY OF THIS NOTE BY BORROWER AND IF THERE IS A SECTION DENOTED “BANK USE
ONLY”, THE INFORMATION UNDER SUCH SECTION MAY ALSO BE COMPLETED BY BANK AFTER
EXECUTION AND DELIVERY OF THIS NOTE. IN ADDITION, IN THE EVENT THE DATE OF THIS
NOTE IS OMITTED, BORROWER CONSENTS TO BANK INSERTING THE DATE.


 


MASTER NOTE.  IF THIS NOTE IS DESIGNATED HEREIN AS A MASTER NOTE OR IS DENOTED
ON BANK’S RECORDS AS A MASTER NOTE, THEN THIS NOTE EVIDENCES A LINE OF CREDIT
AND BORROWER SHALL BE LIABLE FOR ONLY SO MUCH OF THE PRINCIPAL AMOUNT AS SHALL
BE EQUAL TO THE TOTAL OF THE AMOUNTS ADVANCED TO OR FOR BORROWER BY BANK FROM
TIME TO TIME, LESS ALL PAYMENTS MADE BY OR FOR BORROWER AND APPLIED BY BANK TO
PRINCIPAL, AND FOR INTEREST ON EACH SUCH ADVANCE, FEES,

 

iii

--------------------------------------------------------------------------------


 


PREMIUMS, CHARGES AND COSTS AND EXPENSES INCURRED OR DUE HEREUNDER, ALL AS SHOWN
ON BANK’S BOOKS AND RECORDS WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE AMOUNT
OWED BY BORROWER UNDER THIS NOTE, ABSENT A CLEAR AND CONVINCING SHOWING OF BAD
FAITH OR MANIFEST ERROR.  IF THIS IS A MASTER NOTE, UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT OR THE OCCURRENCE OF AN EVENT WHICH, WITH THE GIVING OF NOTICE
OR A LAPSE OF TIME, OR BOTH, WOULD BECOME AN EVENT OF DEFAULT UNDER THIS NOTE,
IN ADDITION TO ITS OTHER RIGHTS AND REMEDIES, BANK MAY TERMINATE OR SUSPEND
BORROWER’S RIGHT TO RECEIVE ANY FUTURE OR ADDITIONAL ADVANCES UNDER THIS NOTE
AND THE OTHER LOAN DOCUMENTS.


 


ANTI-MONEY LAUNDERING AND ANTI-TERRORISM. BORROWER REPRESENTS, WARRANTS AND
COVENANTS TO BANK AS FOLLOWS: (1) BORROWER (A) IS NOT AND SHALL NOT BECOME A
PERSON WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING
PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001)), (B) DOES NOT ENGAGE IN
AND SHALL NOT ENGAGE IN ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF
SUCH EXECUTIVE ORDER, AND IS NOT AND SHALL NOT OTHERWISE BECOME ASSOCIATED WITH
ANY SUCH PERSON IN ANY MANNER VIOLATIVE OF SECTION 2, (C) IS NOT AND SHALL NOT
BECOME A PERSON ON THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS, AND (D) IS NOT AND SHALL NOT BECOME SUBJECT TO THE LIMITATIONS OR
PROHIBITIONS UNDER ANY OTHER U.S. DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN
ASSETS CONTROL REGULATION OR EXECUTIVE ORDER; (2) BORROWER IS AND SHALL REMAIN
IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH (A) THE TRADING WITH THE ENEMY
ACT, AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED)
AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND
(B) THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS
REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001); AND
(3) BORROWER HAS NOT AND SHALL NOT USE ALL OR ANY PART OF THE PROCEEDS, ADVANCES
OR OTHER AMOUNTS OR SUMS EVIDENCED BY THIS NOTE, DIRECTLY OR INDIRECTLY, FOR ANY
PAYMENTS TO ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF
A POLITICAL PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN
OFFICIAL CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY
IMPROPER ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES
ACT OF 1977, AS AMENDED.


 

(Signatures Begin on the Next Page)

 

iv

--------------------------------------------------------------------------------


 

The undersigned has executed this Note as of the day and year first above
stated.

 

BORROWER:

 

VIDEO DISPLAY CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

LEXEL IMAGING SYSTEMS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

FOX INTERNATIONAL, LTD., INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

Z-AXIS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

TELTRON TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

i

--------------------------------------------------------------------------------


 

AYDIN DISPLAYS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

MENGEL INDUSTRIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

XKD CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

Customer No.

 

 

Loan No.

 

 

 

RBC Centura

 

Commercial Promissory Note: C & I

 

$1,500,000

 

Atlanta, Georgia

 

 

 

June    , 2006

 

Term Note

 

 

 

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to REGIONS BANK (“Bank”), or order, the sum of One Million Five Hundred
Thousand Dollars ($1,500,000), or so much thereof as shall have been disbursed
from time to time and remains unpaid, together with interest at the rate and
payable in the manner hereinafter stated. Principal and interest shall be
payable at any banking office of Bank in the city or town indicated above, or
such other place as the holder of this Note may designate.

 


INTEREST RATE.

 


PRE-DEFAULT RATE. SUBJECT TO THE PROVISIONS OF SECTION 1.2. BELOW, INTEREST
PAYABLE ON THIS NOTE PER ANNUM WILL ACCRUE AT THE LIBOR BASE RATE PLUS THE
APPLICABLE MARGIN.

 

ii

--------------------------------------------------------------------------------


 

The “LIBOR Base Rate” means a fluctuating rate of interest (rounded upwards, if
necessary to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the 1 month London interbank offered rate for deposits in
United States Dollars at approximately 11:00 a.m. (London time) on the second
preceding business day, as adjusted from time to time in Lender’s sole
discretion for then-applicable reserve requirements, deposit insurance
assessment rates and other regulatory costs. If for any reason such rate is not
available, the term “LIBOR Rate” shall mean the fluctuating rate of interest
equal to the rate of interest (rounded upwards, if necessary to the nearest
1/100 of 1%) appearing on Reuters Screen LIBO Page as the 1 month London
interbank offered rate for deposits in United States Dollars at approximately
11:00 a.m. (London time) on the second preceding day, as adjusted from time to
time in Lender’s sole discretion for then-applicable reserve requirements,
deposit insurance assessment rates and other regulatory costs; provided,
however, if more than one rate is specified on Reuters Screen LIBO page, the
applicable rate shall be the arithmetic mean of all such rates. Any change in
the rate will take effect on the date of such change in the applicable index as
indicated on Telerate Page 3750.  Interest will accrue on any non-banking day at
the rate in effect on the immediately preceding banking day.

 

The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

 

Tier

 

Fixed Charge Coverage Ratio

 

Applicable Margin

 

 

 

 

 

 

 

I

 

Greater than 1.35:1.0*, but less than 1.50:1.0

 

2.10

%

II

 

Equal to/greater than 1.50:1.0 but less than 1.75:1.0

 

1.85

%

III

 

Equal to/greater than 1.75:1.0

 

1.60

%

 

--------------------------------------------------------------------------------

(*1.15:1.0 for the period ending 8/31/06)

 

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement. The
ratio will be measured as of August 31st, November 30th, February 28th, and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in effect from the then
applicable Adjustment Date until the next Adjustment Date. Until Lender receives
the first Compliance Certificate and related financial statements due on
October 15, 2006 for the August 31, 2006 Measurement Date, the Applicable Margin
will be 2.10%. The First Adjustment Date will occur on the first day of the
month immediately following Bank’s receipt of the Compliance Certificate due on
October 15, 2006 and be based on the August 31, 2006 Measurement Date financial
statements, and shall apply until the next Adjustment Date. Thereafter if any
quarterly Compliance Certificate (and applicable financial statement) is not
delivered on time, the Applicable Margin from the date such certificate (and
applicable financial statement) was due until Bank receives it will be the
highest level set forth above, or at Bank’s option, the Default Rate.

 


DEFAULT RATE. UPON THE NONPAYMENT OF ANY PAYMENT OF INTEREST DESCRIBED HEREIN,
BANK, AT ITS OPTION AND WITHOUT ACCELERATING THIS NOTE, MAY ACCRUE INTEREST ON
SUCH UNPAID INTEREST AT A RATE PER ANNUM (“DEFAULT RATE”) EQUAL TO THE LESSER OF
THE MAXIMUM CONTRACT RATE OF INTEREST THAT MAY BE CHARGED TO AND COLLECTED FROM
BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE LAW OR FIVE PERCENT
(5.0%) PLUS THE PRE-DEFAULT INTEREST RATE OTHERWISE APPLICABLE HEREUNDER, AS SET
FORTH IN SECTION 1.1.. AFTER MATURITY OF THIS NOTE, WHETHER BY ACCELERATION OR
OTHERWISE, INTEREST WILL ACCRUE ON THE UNPAID PRINCIPAL OF THIS NOTE, ANY
ACCRUED BUT UNPAID INTEREST AND ALL FEES, PREMIUMS, CHARGES AND COSTS AND
EXPENSES OWING HEREUNDER AT THE DEFAULT RATE UNTIL THIS NOTE IS PAID IN FULL,
WHETHER THIS NOTE IS PAID IN FULL PRE-JUDGEMENT OR POST-JUDGEMENT.


 


VARIABLE RATE. THIS IS A VARIABLE RATE NOTE. ANY CHANGE IN THE RATE OF INTEREST
PAYABLE UNDER THIS NOTE WILL EQUAL THE CHANGE IN THE VARIABLE RATE INDEX TO
WHICH SUCH RATE IS TIED, BUT THE RATE AT WHICH INTEREST ACCRUES UNDER THIS NOTE
SHALL NEVER EXCEED THE MAXIMUM CONTRACT RATE WHICH MAY BE CHARGED TO AND
COLLECTED FROM BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE LAW.
BANK SHALL HAVE NO OBLIGATION TO NOTIFY BORROWER OF ADJUSTMENTS IN THE RATE OF
INTEREST PAYABLE UNDER THIS NOTE. ADJUSTMENTS TO THE RATE OF INTEREST WILL BE
EFFECTIVE AS OF THE FIRST DAY OF EACH MONTH.

 

iii

--------------------------------------------------------------------------------


 


CALCULATION OF INTEREST. ALL INTEREST PAYABLE UNDER THIS NOTE WILL ACCRUE DAILY
ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED AND A YEAR OF THREE HUNDRED
SIXTY (360) DAYS.

 


PAYMENT TERMS.

 


PAYMENT TERMS. PRINCIPAL AND INTEREST SHALL BE DUE AND PAYABLE ON THE FIRST DAY
OF EACH MONTH, COMMENCING AUGUST 1, 2006, IN CONSECUTIVE MONTHLY INSTALLMENTS IN
AN AMOUNT EQUAL TO THE SUM OF (I) ALL THEN ACCRUED AND UNPAID INTEREST, PLUS
(II) A PRINCIPAL PAYMENT IN THE AMOUNT OF $25,000. THE ENTIRE UNPAID PRINCIPAL
AMOUNT HEREOF, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER SHALL BE DUE AND PAYABLE ON JULY 1, 2011 (THE
“MATURITY DATE”).


 


PREPAYMENT. THIS NOTE MAY BE PREPAID IN WHOLE, OR IN PART AT ANYTIME WITHOUT ANY
FEE OR PREMIUM.


 


APPLICATION OF PAYMENTS. ALL PAYMENTS MADE ON THIS NOTE SHALL BE APPLIED FIRST
TO PAYMENT OF ALL LATE FEES, CHARGES, PREMIUMS AND COSTS AND EXPENSES DUE BUT
UNPAID UNDER THIS NOTE, THEN TO ACCRUED BUT UNPAID INTEREST AND FINALLY TO
PRINCIPAL, UNLESS BANK DETERMINES IN ITS SOLE DISCRETION TO APPLY PAYMENTS IN A
DIFFERENT ORDER OR APPLICABLE LAW REQUIRES A DIFFERENT APPLICATION OF PAYMENTS.
PAYMENTS IN FEDERAL FUNDS, IMMEDIATELY AVAILABLE IN THE PLACE DESIGNATED FOR
PAYMENT, RECEIVED BY BANK PRIOR TO 2:00 P.M. LOCAL TIME AT SAID PLACE OF
PAYMENT, SHALL BE CREDITED AS IF RECEIVED PRIOR TO CLOSE OF BUSINESS ON THE DAY
THE FUNDS ARE IMMEDIATELY AVAILABLE; WHILE OTHER PAYMENTS, AT THE OPTION OF
BANK, MAY NOT BE CREDITED UNTIL SUCH PAYMENTS ARE IMMEDIATELY AVAILABLE TO BANK,
IN FEDERAL FUNDS, IN THE PLACE DESIGNATED FOR PAYMENT, PRIOR TO 2:00 P.M. LOCAL
TIME AT SAID PLACE OF PAYMENT ON A DAY ON WHICH BANK IS OPEN FOR BUSINESS.


 


LOAN AGREEMENT AND SECURITY.


 


COMMITMENT LETTER.  THE LOAN EVIDENCED BY THIS NOTE WAS MADE PURSUANT TO A
COMMITMENT LETTER (“COMMITMENT LETTER”) FROM BANK TO BORROWER DATED JUNE 9,
2006.


 


LOAN AND SECURITY AGREEMENT. BORROWER, RBC CENTURA BANK, AS COLLATERAL AGENT,
AND BANK AND RBC CENTURA BANK, AS LENDERS, HAVE ENTERED INTO A LOAN AND SECURITY
AGREEMENT, DATED AS OF EVEN DATE HEREWITH (AS AMENDED OR MODIFIED OR RESTATED
FROM TIME TO TIME, THE “LOAN AND SECURITY AGREEMENT”). THIS NOTE IS ALSO SECURED
BY (1) THE SECURITY DOCUMENTS AND OTHER SUPPORTING OBLIGATIONS REFERENCED IN THE
COMMITMENT LETTER AND BY THOSE REFERENCED IN THE LOAN AND SECURITY AGREEMENT,
AND (2) THE SECURITY DOCUMENTS AND OTHER SUPPORTING OBLIGATIONS WHICH REFERENCE
THAT THEY SECURE THIS NOTE (“SECURITY DOCUMENTS”).


 


DEFAULT


 


LATE CHARGES AND EXPENSES. BORROWER AGREES TO PAY, UPON DEMAND BY BANK, FOR EACH
PAYMENT PAST DUE FOR FIFTEEN (15) OR MORE CALENDAR DAYS, A LATE CHARGE IN AN
AMOUNT EQUAL TO THE LESSER OF (1) FOUR PERCENT (4%) OF THE AMOUNT OF THE PAYMENT
PAST DUE OR (2) THE MAXIMUM PERCENTAGE OF THE PAYMENT PAST DUE PERMITTED BY
APPLICABLE LAW, OR THE MAXIMUM AMOUNT IF NOT EXPRESSED AS A PERCENTAGE. IF THIS
NOTE IS NOT PAID IN FULL WHENEVER IT BECOMES DUE AND PAYABLE, BORROWER AGREES TO
PAY ALL COSTS AND EXPENSES OF COLLECTION, INCLUDING REASONABLE ATTORNEYS’ FEES.
THE BORROWER HEREBY STIPULATES THAT REASONABLE ATTORNEYS’ FEES SHALL BE FIFTEEN
PERCENT (15%) OF THE OUTSTANDING BALANCE OWING UNDER THIS NOTE AFTER DEFAULT.


 


DEFAULT. ANY ONE OR MORE OF THE FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT
(“EVENT OF DEFAULT”) UNDER THIS NOTE: (1) THE FAILURE OF BORROWER TO PAY WHEN
DUE ANY PAYMENT DESCRIBED HEREIN, WHETHER OF PRINCIPAL, INTEREST, FEES, PREMIUMS
OR OTHERWISE; AND (2) THE OCCURRENCE OF ANY “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN THE LOAN AND SECURITY AGREEMENT.


 


ACCELERATION. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, (1) THE ENTIRE UNPAID
PRINCIPAL BALANCE OF THIS NOTE, TOGETHER WITH ALL OTHER AMOUNTS OWING AND ALL
OTHER AMOUNTS TO BE OWING UNDER THIS NOTE, SHALL, AT THE OPTION OF BANK, BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND (2) THE BANK MAY,
BOTH BEFORE AND AFTER ACCELERATION, EXERCISE ANY OF AND ALL OF ITS OTHER RIGHTS
AND REMEDIES UNDER THIS NOTE AND THE OTHER LOAN DOCUMENTS, AS WELL AS ANY
ADDITIONAL RIGHTS AND REMEDIES IT MAY HAVE AT LAW AND IT MAY HAVE IN EQUITY, TO
RECOVER FULL PAYMENT OF THE BALANCE (PRINCIPAL, INTEREST, FEES, PREMIUMS,
CHARGES AND COSTS AND EXPENSES) OWING UNDER THIS NOTE. THE FAILURE BY BANK TO
EXERCISE ANY OF ITS OPTIONS SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT TO
EXERCISE SAME IN THE EVENT OF ANY SUBSEQUENT DEFAULT.

 

iv

--------------------------------------------------------------------------------


 


MISCELLANEOUS.


 


USE OF TERMS. THE TERM “NOTE” REFERS TO THIS COMMERCIAL PROMISSORY NOTE: C & I;
THE TERM “LOAN DOCUMENT” REFERS TO THIS NOTE, THE COMMITMENT LETTER, THE LOAN
AND SECURITY AGREEMENT AND ANY SECURITY DOCUMENTS AND OTHER DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED TO BANK OR OTHERS ON BANK’S BEHALF IN
CONNECTION WITH THIS NOTE; AND THE TERM “BORROWER” REFERS TO ALL SIGNATORIES OF
THIS NOTE COLLECTIVELY AND SEVERALLY, AS THE CONTEXT OF THIS NOTE REQUIRES, AND
ALL SIGNATORIES OF THIS NOTE SHALL BE AND THE SAME ARE JOINTLY AND SEVERALLY
LIABLE HEREUNDER.


 


WAIVER. BORROWER WAIVES PRESENTMENT, DEMAND, PROTEST AND NOTICE OF DISHONOR,
WAIVES ANY RIGHTS WHICH IT MAY HAVE TO REQUIRE BANK TO PROCEED AGAINST ANY OTHER
PERSON OR PROPERTY, AGREES THAT WITHOUT NOTICE TO ANY PERSON AND WITHOUT
AFFECTING ANY PERSON’S LIABILITY UNDER THIS NOTE, BANK, AT ANY TIME OR TIMES,
MAY GRANT EXTENSIONS OF THE TIME FOR PAYMENT OR OTHER INDULGENCES TO ANY PERSON
OR PERMIT THE RENEWAL, AMENDMENT OR MODIFICATION OF THIS NOTE OR ANY OTHER
AGREEMENT EXECUTED AND DELIVERED BY ANY PERSON IN CONNECTION WITH THIS NOTE, OR
PERMIT THE SUBSTITUTION, EXCHANGE OR RELEASE OF ANY SECURITY FOR THIS NOTE AND
MAY ADD OR RELEASE ANY PERSON PRIMARILY OR SECONDARILY LIABLE, AND AGREES THAT
BANK MAY APPLY ALL MONEYS MADE AVAILABLE TO IT FROM ANY PART OF THE PROCEEDS
FROM THE DISPOSITION OF ANY SECURITY FOR THIS NOTE EITHER TO THIS NOTE OR TO ANY
OTHER OBLIGATION OF BORROWER TO BANK, AS BANK MAY ELECT FROM TIME TO TIME.


 


JURY AND JURISDICTION. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF GEORGIA, EXCLUDING,
HOWEVER, THE CONFLICT OF LAW AND CHOICE OF LAW PROVISIONS THEREOF. BORROWER, TO
THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
ARISING FROM OR RELATED TO THIS NOTE.


 


SUCCESSORS AND ASSIGNS. THIS NOTE SHALL APPLY TO AND BIND BORROWER’S AND BANK’S
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS. ALL REFERENCES IN THIS
NOTE TO BANK SHALL INCLUDE THE HOLDER HEREOF AND THIS NOTE SHALL INURE TO THE
BENEFIT OF ANY HOLDER, ITS SUCCESSORS AND ASSIGNS; AND, BORROWER WAIVES AND WILL
NOT ASSERT AGAINST ANY TRANSFEREE OR ASSIGNEE OF THIS NOTE ANY CLAIMS, DEFENSES,
SET-OFFS OR RIGHTS OF RECOUPMENT WHICH BORROWER COULD ASSERT AGAINST BANK,
EXCEPT DEFENSES WHICH BORROWER CANNOT WAIVE. BORROWER ACKNOWLEDGES THAT CUSTOMER
NUMBERS AND LOAN NUMBERS MAY BE ADDED TO THIS NOTE AFTER EXECUTION AND DELIVERY
OF THIS NOTE BY BORROWER AND IF THERE IS A SECTION DENOTED “BANK USE ONLY”, THE
INFORMATION UNDER SUCH SECTION MAY ALSO BE COMPLETED BY BANK AFTER EXECUTION AND
DELIVERY OF THIS NOTE. IN ADDITION, IN THE EVENT THE DATE OF THIS NOTE IS
OMITTED, BORROWER CONSENTS TO BANK INSERTING THE DATE.


 


ANTI-MONEY LAUNDERING AND ANTI-TERRORISM. BORROWER REPRESENTS, WARRANTS AND
COVENANTS TO BANK AS FOLLOWS: (1) BORROWER (A) IS NOT AND SHALL NOT BECOME A
PERSON WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING
PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001)), (B) DOES NOT ENGAGE IN
AND SHALL NOT ENGAGE IN ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF
SUCH EXECUTIVE ORDER, AND IS NOT AND SHALL NOT OTHERWISE BECOME ASSOCIATED WITH
ANY SUCH PERSON IN ANY MANNER VIOLATIVE OF SECTION 2, (C) IS NOT AND SHALL NOT
BECOME A PERSON ON THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS, AND (D) IS NOT AND SHALL NOT BECOME SUBJECT TO THE LIMITATIONS OR
PROHIBITIONS UNDER ANY OTHER U.S. DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN
ASSETS CONTROL REGULATION OR EXECUTIVE ORDER; (2) BORROWER IS AND SHALL REMAIN
IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH (A) THE TRADING WITH THE ENEMY
ACT, AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED)
AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND
(B) THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS
REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001); AND
(3) BORROWER HAS NOT AND SHALL NOT USE ALL OR ANY PART OF THE PROCEEDS, ADVANCES
OR OTHER AMOUNTS OR SUMS EVIDENCED BY THIS NOTE, DIRECTLY OR INDIRECTLY, FOR ANY
PAYMENTS TO ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF
A POLITICAL PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN
OFFICIAL CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY
IMPROPER ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES
ACT OF 1977, AS AMENDED.


 

(Signatures Begin on the Next Page)

 

v

--------------------------------------------------------------------------------


 

The undersigned has executed this Note as of the day and year first above
stated.

 

BORROWER:

 

VIDEO DISPLAY CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

LEXEL IMAGING SYSTEMS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

FOX INTERNATIONAL, LTD., INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

Z-AXIS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

TELTRON TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

i

--------------------------------------------------------------------------------


 

AYDIN DISPLAYS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

MENGEL INDUSTRIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

XKD CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

Customer No.

 

 

 

Loan No.

 

 

 

RBC Centura

 

Commercial Promissory Note: C & I

 

$1,750,000

 

Atlanta, Georgia

 

 

 

June    , 2006

 

Master Note

 

 

 

 

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to REGIONS BANK (“Bank”), or order, the sum of One Million Seven Hundred
Fifty Thousand Dollars ($1,750,000), or so much thereof as shall have been
disbursed from time to time and remains unpaid, together with interest at the
rate and payable in the manner hereinafter stated. Principal and interest shall
be payable at any banking office of Bank in the city or town indicated above, or
such other place as the holder of this Note may designate.

 


INTEREST RATE.


 


PRE-DEFAULT RATE. SUBJECT TO THE PROVISIONS OF SECTION 1.2. BELOW, INTEREST
PAYABLE ON THIS NOTE PER ANNUM WILL ACCRUE AT THE LIBOR BASE RATE PLUS THE
APPLICABLE MARGIN.

 

ii

--------------------------------------------------------------------------------


 

The “LIBOR Base Rate” means a fluctuating rate of interest (rounded upwards, if
necessary to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the 1 month London interbank offered rate for deposits in
United States Dollars at approximately 11:00 a.m. (London time) on the second
preceding business day, as adjusted from time to time in Lender’s sole
discretion for then-applicable reserve requirements, deposit insurance
assessment rates and other regulatory costs. If for any reason such rate is not
available, the term “LIBOR Rate” shall mean the fluctuating rate of interest
equal to the rate of interest (rounded upwards, if necessary to the nearest
1/100 of 1%) appearing on Reuters Screen LIBO Page as the 1 month London
interbank offered rate for deposits in United States Dollars at approximately
11:00 a.m. (London time) on the second preceding day, as adjusted from time to
time in Lender’s sole discretion for then-applicable reserve requirements,
deposit insurance assessment rates and other regulatory costs; provided,
however, if more than one rate is specified on Reuters Screen LIBO page, the
applicable rate shall be the arithmetic mean of all such rates. Any change in
the rate will take effect on the date of such change in the applicable index as
indicated on Telerate Page 3750.  Interest will accrue on any non-banking day at
the rate in effect on the immediately preceding banking day.

 

The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

 

Tier

 

Fixed Charge Coverage Ratio

 

Applicable Margin

 

 

 

 

 

 

 

I

 

Greater than 1.35:1.0*, but less than 1.50:1.0

 

2.10

%

II

 

Equal to/greater than 1.50:1.0 but less than 1.75:1.0

 

1.85

%

III

 

Equal to/greater than 1.75:1.0

 

1.60

%

 

--------------------------------------------------------------------------------

(*1.15:1.0 for the period ending 8/31/06)

 

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement. The
ratio will be measured as of August 31st, November 30th, February 28th and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in effect from the then
applicable Adjustment Date until the next Adjustment Date. Until Lender receives
the first Compliance Certificate and related financial statements due on
October 15, 2006 for the August 31, 2006 Measurement Date, the Applicable Margin
will be 2.10%. The First Adjustment Date will occur on the first day of the
month immediately following Bank’s receipt of the Compliance Certificate due on
October 15, 2006 and be based on the August 31, 2006 Measurement Date financial
statements, and shall apply until the next Adjustment Date. Thereafter if any
quarterly Compliance Certificate (and applicable financial statement) is not
delivered on time, the Applicable Margin from the date such certificate (and
applicable financial statement) was due until Bank receives it will be the
highest level set forth above, or at Bank’s option, the Default Rate.

 


DEFAULT RATE. UPON THE NONPAYMENT OF ANY PAYMENT OF INTEREST DESCRIBED HEREIN,
BANK, AT ITS OPTION AND WITHOUT ACCELERATING THIS NOTE, MAY ACCRUE INTEREST ON
SUCH UNPAID INTEREST AT A RATE PER ANNUM (“DEFAULT RATE”) EQUAL TO THE LESSER OF
THE MAXIMUM CONTRACT RATE OF INTEREST THAT MAY BE CHARGED TO AND COLLECTED FROM
BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE LAW OR FIVE PERCENT
(5.0%) PLUS THE PRE-DEFAULT INTEREST RATE OTHERWISE APPLICABLE HEREUNDER, AS SET
FORTH IN SECTION 1.1.. AFTER MATURITY OF THIS NOTE, WHETHER BY ACCELERATION OR
OTHERWISE, INTEREST WILL ACCRUE ON THE UNPAID PRINCIPAL OF THIS NOTE, ANY
ACCRUED BUT UNPAID INTEREST AND ALL FEES, PREMIUMS, CHARGES AND COSTS AND
EXPENSES OWING HEREUNDER AT THE DEFAULT RATE UNTIL THIS NOTE IS PAID IN FULL,
WHETHER THIS NOTE IS PAID IN FULL PRE-JUDGEMENT OR POST-JUDGEMENT.


 


VARIABLE RATE. THIS IS A VARIABLE RATE NOTE. ANY CHANGE IN THE RATE OF INTEREST
PAYABLE UNDER THIS NOTE WILL EQUAL THE CHANGE IN THE VARIABLE RATE INDEX TO
WHICH SUCH RATE IS TIED, BUT THE RATE AT WHICH INTEREST ACCRUES UNDER THIS NOTE
SHALL NEVER EXCEED THE MAXIMUM CONTRACT RATE WHICH MAY BE CHARGED TO AND
COLLECTED FROM BORROWER ON THE LOAN EVIDENCED BY THIS NOTE UNDER APPLICABLE LAW.
BANK SHALL HAVE NO OBLIGATION TO NOTIFY BORROWER OF ADJUSTMENTS IN THE RATE OF
INTEREST PAYABLE UNDER THIS NOTE. ADJUSTMENTS TO THE RATE OF INTEREST WILL BE
EFFECTIVE AS OF THE FIRST DAY OF EACH MONTH.

 

iii

--------------------------------------------------------------------------------


 


CALCULATION OF INTEREST. ALL INTEREST PAYABLE UNDER THIS NOTE WILL ACCRUE DAILY
ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED AND A YEAR OF THREE HUNDRED
SIXTY (360) DAYS.


 


PAYMENT TERMS.


 


PAYMENT TERMS. INTEREST SHALL BE PAYABLE MONTHLY, IN ARREARS, BEGINNING
AUGUST 1, 2006 AND CONTINUING ON THE FIRST DAY OF EACH CONSECUTIVE MONTH
THEREAFTER UNTIL JUNE 30, 2008 (“MATURITY DATE”), WHEN ONE FINAL PAYMENT OF THE
ENTIRE BALANCE OF PRINCIPAL, INTEREST, FEES, PREMIUMS, CHARGES AND COSTS AND
EXPENSES THEN OUTSTANDING ON THIS NOTE SHALL BE DUE AND PAYABLE IN FULL.


 


PREPAYMENT. THIS NOTE MAY BE PREPAID IN WHOLE, OR IN PART AT ANYTIME WITHOUT ANY
FEE OR PREMIUM.


 


APPLICATION OF PAYMENTS. ALL PAYMENTS MADE ON THIS NOTE SHALL BE APPLIED FIRST
TO PAYMENT OF ALL LATE FEES, CHARGES, PREMIUMS AND COSTS AND EXPENSES DUE BUT
UNPAID UNDER THIS NOTE, THEN TO ACCRUED BUT UNPAID INTEREST AND FINALLY TO
PRINCIPAL, UNLESS BANK DETERMINES IN ITS SOLE DISCRETION TO APPLY PAYMENTS IN A
DIFFERENT ORDER OR APPLICABLE LAW REQUIRES A DIFFERENT APPLICATION OF PAYMENTS.
PAYMENTS IN FEDERAL FUNDS, IMMEDIATELY AVAILABLE IN THE PLACE DESIGNATED FOR
PAYMENT, RECEIVED BY BANK PRIOR TO 2:00 P.M. LOCAL TIME AT SAID PLACE OF
PAYMENT, SHALL BE CREDITED AS IF RECEIVED PRIOR TO CLOSE OF BUSINESS ON THE DAY
THE FUNDS ARE IMMEDIATELY AVAILABLE; WHILE OTHER PAYMENTS, AT THE OPTION OF
BANK, MAY NOT BE CREDITED UNTIL SUCH PAYMENTS ARE IMMEDIATELY AVAILABLE TO BANK,
IN FEDERAL FUNDS, IN THE PLACE DESIGNATED FOR PAYMENT, PRIOR TO 2:00 P.M. LOCAL
TIME AT SAID PLACE OF PAYMENT ON A DAY ON WHICH BANK IS OPEN FOR BUSINESS.


 


LOAN AGREEMENT AND SECURITY.


 


COMMITMENT LETTER.  THE LOAN EVIDENCED BY THIS NOTE WAS MADE PURSUANT TO A
COMMITMENT LETTER (“COMMITMENT LETTER”) FROM BANK TO BORROWER DATED JUNE 9,
2006.


 


LOAN AND SECURITY AGREEMENT. BORROWER, RBC CENTURA BANK, AS COLLATERAL AGENT,
AND BANK AND RBC CENTURA BANK, AS LENDERS, HAVE ENTERED INTO A LOAN AND SECURITY
AGREEMENT, DATED AS OF EVEN DATE HEREWITH (AS AMENDED OR MODIFIED OR RESTATED
FROM TIME TO TIME, THE “LOAN AND SECURITY AGREEMENT”). THIS NOTE IS ALSO SECURED
BY (1) THE SECURITY DOCUMENTS AND OTHER SUPPORTING OBLIGATIONS REFERENCED IN THE
COMMITMENT LETTER AND BY THOSE REFERENCED IN THE LOAN AND SECURITY AGREEMENT AND
(2) THE SECURITY DOCUMENTS AND OTHER SUPPORTING OBLIGATIONS WHICH REFERENCE THAT
THEY SECURE THIS NOTE (“SECURITY DOCUMENTS”).


 


DEFAULT


 


LATE CHARGES AND EXPENSES. BORROWER AGREES TO PAY, UPON DEMAND BY BANK, FOR EACH
PAYMENT PAST DUE FOR FIFTEEN (15) OR MORE CALENDAR DAYS, A LATE CHARGE IN AN
AMOUNT EQUAL TO THE LESSER OF (1) FOUR PERCENT (4%) OF THE AMOUNT OF THE PAYMENT
PAST DUE OR (2) THE MAXIMUM PERCENTAGE OF THE PAYMENT PAST DUE PERMITTED BY
APPLICABLE LAW, OR THE MAXIMUM AMOUNT IF NOT EXPRESSED AS A PERCENTAGE. IF THIS
NOTE IS NOT PAID IN FULL WHENEVER IT BECOMES DUE AND PAYABLE, BORROWER AGREES TO
PAY ALL COSTS AND EXPENSES OF COLLECTION, INCLUDING REASONABLE ATTORNEYS’ FEES.
THE BORROWER HEREBY STIPULATES THAT REASONABLE ATTORNEYS’ FEES SHALL BE FIFTEEN
PERCENT (15%) OF THE OUTSTANDING BALANCE OWING UNDER THIS NOTE AFTER DEFAULT.


 


DEFAULT. ANY ONE OR MORE OF THE FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT
(“EVENT OF DEFAULT”) UNDER THIS NOTE: (1) THE FAILURE OF BORROWER TO PAY WHEN
DUE ANY PAYMENT DESCRIBED HEREIN, WHETHER OF PRINCIPAL, INTEREST, FEES, PREMIUMS
OR OTHERWISE; AND (2) THE OCCURRENCE OF ANY “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN THE LOAN AND SECURITY AGREEMENT.


 


ACCELERATION. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, (1) THE ENTIRE UNPAID
PRINCIPAL BALANCE OF THIS NOTE, TOGETHER WITH ALL OTHER AMOUNTS OWING AND ALL
OTHER AMOUNTS TO BE OWING UNDER THIS NOTE, SHALL, AT THE OPTION OF BANK, BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND (2) THE BANK MAY,
BOTH BEFORE AND AFTER ACCELERATION, EXERCISE ANY OF AND ALL OF ITS OTHER RIGHTS
AND REMEDIES UNDER THIS NOTE AND THE OTHER LOAN DOCUMENTS, AS WELL AS ANY
ADDITIONAL RIGHTS AND REMEDIES IT MAY HAVE AT LAW AND IT MAY HAVE IN EQUITY, TO
RECOVER FULL PAYMENT OF THE BALANCE (PRINCIPAL, INTEREST, FEES, PREMIUMS,
CHARGES AND COSTS AND EXPENSES) OWING UNDER THIS NOTE. THE FAILURE BY BANK TO
EXERCISE ANY OF ITS OPTIONS SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT TO
EXERCISE SAME IN THE EVENT OF ANY SUBSEQUENT DEFAULT.

 

iv

--------------------------------------------------------------------------------


 


MISCELLANEOUS.


 


USE OF TERMS. THE TERM “NOTE” REFERS TO THIS COMMERCIAL PROMISSORY NOTE: C & I;
THE TERM “LOAN DOCUMENT” REFERS TO THIS NOTE, THE COMMITMENT LETTER, THE LOAN
AND SECURITY AGREEMENT AND ANY SECURITY DOCUMENTS AND OTHER DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED TO BANK OR OTHERS ON BANK’S BEHALF IN
CONNECTION WITH THIS NOTE; AND THE TERM “BORROWER” REFERS TO ALL SIGNATORIES OF
THIS NOTE COLLECTIVELY AND SEVERALLY, AS THE CONTEXT OF THIS NOTE REQUIRES, AND
ALL SIGNATORIES OF THIS NOTE SHALL BE AND THE SAME ARE JOINTLY AND SEVERALLY
LIABLE HEREUNDER.


 


WAIVER. BORROWER WAIVES PRESENTMENT, DEMAND, PROTEST AND NOTICE OF DISHONOR,
WAIVES ANY RIGHTS WHICH IT MAY HAVE TO REQUIRE BANK TO PROCEED AGAINST ANY OTHER
PERSON OR PROPERTY, AGREES THAT WITHOUT NOTICE TO ANY PERSON AND WITHOUT
AFFECTING ANY PERSON’S LIABILITY UNDER THIS NOTE, BANK, AT ANY TIME OR TIMES,
MAY GRANT EXTENSIONS OF THE TIME FOR PAYMENT OR OTHER INDULGENCES TO ANY PERSON
OR PERMIT THE RENEWAL, AMENDMENT OR MODIFICATION OF THIS NOTE OR ANY OTHER
AGREEMENT EXECUTED AND DELIVERED BY ANY PERSON IN CONNECTION WITH THIS NOTE, OR
PERMIT THE SUBSTITUTION, EXCHANGE OR RELEASE OF ANY SECURITY FOR THIS NOTE AND
MAY ADD OR RELEASE ANY PERSON PRIMARILY OR SECONDARILY LIABLE, AND AGREES THAT
BANK MAY APPLY ALL MONEYS MADE AVAILABLE TO IT FROM ANY PART OF THE PROCEEDS
FROM THE DISPOSITION OF ANY SECURITY FOR THIS NOTE EITHER TO THIS NOTE OR TO ANY
OTHER OBLIGATION OF BORROWER TO BANK, AS BANK MAY ELECT FROM TIME TO TIME.


 


JURY AND JURISDICTION. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF GEORGIA, EXCLUDING,
HOWEVER, THE CONFLICT OF LAW AND CHOICE OF LAW PROVISIONS THEREOF. BORROWER, TO
THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
ARISING FROM OR RELATED TO THIS NOTE.


 


SUCCESSORS AND ASSIGNS. THIS NOTE SHALL APPLY TO AND BIND BORROWER’S AND BANK’S
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS. ALL REFERENCES IN THIS
NOTE TO BANK SHALL INCLUDE THE HOLDER HEREOF AND THIS NOTE SHALL INURE TO THE
BENEFIT OF ANY HOLDER, ITS SUCCESSORS AND ASSIGNS; AND, BORROWER WAIVES AND WILL
NOT ASSERT AGAINST ANY TRANSFEREE OR ASSIGNEE OF THIS NOTE ANY CLAIMS, DEFENSES,
SET-OFFS OR RIGHTS OF RECOUPMENT WHICH BORROWER COULD ASSERT AGAINST BANK,
EXCEPT DEFENSES WHICH BORROWER CANNOT WAIVE. BORROWER ACKNOWLEDGES THAT CUSTOMER
NUMBERS AND LOAN NUMBERS MAY BE ADDED TO THIS NOTE AFTER EXECUTION AND DELIVERY
OF THIS NOTE BY BORROWER AND IF THERE IS A SECTION DENOTED “BANK USE ONLY”, THE
INFORMATION UNDER SUCH SECTION MAY ALSO BE COMPLETED BY BANK AFTER EXECUTION AND
DELIVERY OF THIS NOTE. IN ADDITION, IN THE EVENT THE DATE OF THIS NOTE IS
OMITTED, BORROWER CONSENTS TO BANK INSERTING THE DATE.


 


MASTER NOTE. IF THIS NOTE IS DESIGNATED HEREIN AS A MASTER NOTE OR IS DENOTED ON
BANK’S RECORDS AS A MASTER NOTE, THEN THIS NOTE EVIDENCES A LINE OF CREDIT AND
BORROWER SHALL BE LIABLE FOR ONLY SO MUCH OF THE PRINCIPAL AMOUNT AS SHALL BE
EQUAL TO THE TOTAL OF THE AMOUNTS ADVANCED TO OR FOR BORROWER BY BANK FROM TIME
TO TIME, LESS ALL PAYMENTS MADE BY OR FOR BORROWER AND APPLIED BY BANK TO
PRINCIPAL, AND FOR INTEREST ON EACH SUCH ADVANCE, FEES, PREMIUMS, CHARGES AND
COSTS AND EXPENSES INCURRED OR DUE HEREUNDER, ALL AS SHOWN ON BANK’S BOOKS AND
RECORDS WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE AMOUNT OWED BY BORROWER UNDER
THIS NOTE, ABSENT A CLEAR AND CONVINCING SHOWING OF BAD FAITH OR MANIFEST ERROR.
IF THIS IS A MASTER NOTE, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT OR THE
OCCURRENCE OF AN EVENT WHICH, WITH THE GIVING OF NOTICE OR A LAPSE OF TIME, OR
BOTH, WOULD BECOME AN EVENT OF DEFAULT UNDER THIS NOTE, IN ADDITION TO ITS OTHER
RIGHTS AND REMEDIES, BANK MAY TERMINATE OR SUSPEND BORROWER’S RIGHT TO RECEIVE
ANY FUTURE OR ADDITIONAL ADVANCES UNDER THIS NOTE AND THE OTHER LOAN DOCUMENTS.


 


ANTI-MONEY LAUNDERING AND ANTI-TERRORISM. BORROWER REPRESENTS, WARRANTS AND
COVENANTS TO BANK AS FOLLOWS: (1) BORROWER (A) IS NOT AND SHALL NOT BECOME A
PERSON WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING
PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001)), (B) DOES NOT ENGAGE IN
AND SHALL NOT ENGAGE IN ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF
SUCH EXECUTIVE ORDER, AND IS NOT AND SHALL NOT OTHERWISE BECOME ASSOCIATED WITH
ANY SUCH PERSON IN ANY MANNER VIOLATIVE OF SECTION 2, (C) IS NOT AND SHALL NOT
BECOME A PERSON ON THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS, AND (D) IS NOT AND SHALL NOT BECOME SUBJECT TO THE LIMITATIONS OR
PROHIBITIONS UNDER ANY OTHER U.S. DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN
ASSETS CONTROL REGULATION OR EXECUTIVE ORDER; (2) BORROWER IS AND SHALL REMAIN
IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH (A) THE TRADING WITH THE ENEMY
ACT, AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED)
AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND
(B) THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS
REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001); AND
(3) BORROWER HAS NOT AND SHALL NOT USE ALL OR ANY PART OF THE PROCEEDS, ADVANCES
OR OTHER AMOUNTS OR SUMS EVIDENCED BY THIS NOTE, DIRECTLY OR INDIRECTLY, FOR ANY
PAYMENTS TO ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF
A POLITICAL PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN
OFFICIAL CAPACITY, IN ORDER

 

v

--------------------------------------------------------------------------------


 


TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER ADVANTAGE, IN
VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF 1977, AS
AMENDED.


 

(Signatures Begin on the Next Page)

 

vi

--------------------------------------------------------------------------------


 

The undersigned has executed this Note as of the day and year first above
stated.

 

BORROWER:

VIDEO DISPLAY CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

LEXEL IMAGING SYSTEMS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

FOX INTERNATIONAL, LTD., INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

Z-AXIS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

TELTRON TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

i

--------------------------------------------------------------------------------


 

AYDIN DISPLAYS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

MENGEL INDUSTRIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

XKD CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

 

[SEAL]

 

 

 

ii

--------------------------------------------------------------------------------


 

Customer No.

 

 

 

Loan No.

 

 

 

Loan No.

 

 

 

Loan No.

 

 

 

 

REGIONS BANK

 

Subordination Agreement

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT, dated as of June    , 2006, among REGIONS BANK
(“Bank”), RONALD D. ORDWAY (“Subordinating Party”), VIDEO DISPLAY CORPORATION
(the “Parent”) and LEXEL IMAGING SYSTEMS, INC. (“Lexel”), FOX INTERNATIONAL,
LTD., INC. (“Fox”), Z-AXIS, INC. (“Z-Axis”), TELTRON TECHNOLOGIES, INC.
(“Teltron”), AYDIN DISPLAYS, INC. (“Aydin”), MENGEL INDUSTRIES, INC. (“Mengel”)
and XKD CORPORATION (“XYD” and together with Lexel, Fox, Z-Axis, Teltron, Aydin
and Mengel, collectively, the “Subsidiaries”; and the Subsidiaries, together
with Parent, collectively, the “Borrower”);

 

WHEREAS, the Borrower and Regions Bank and Bank, as lenders, and RBC Centura
Bank, as collateral agent, have entered into that certain Loan and Security
Agreement, dated as of even date herewith, as amended, modified, supplemented or
restated from time to time (the “Loan Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the Loan
Agreement);

 

WHEREAS, the Subordinating Party may own, directly and indirectly, ownership
interests in or be affiliated with, the Borrower;

 

WHEREAS, the Borrower has executed and delivered to the Subordinating Party that
certain promissory note, dated as of June    , 2006, in the principal amount of
$6,000,000 (the “Subordinated Shareholder Note”);

 

WHEREAS, Subordinating Party has made, or may make, other extensions of credit
to the Borrower and/or its Subsidiaries from time to time, and Bank has
conditioned its agreement to enter into the Loan Agreement on the agreement of
the Subordinating Party to subordinate the Subordinated Debt (as defined below),
on the terms provided below;

 

NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Subordination.

 

Any and all obligations and indebtedness, now or hereafter owing or due from the
Borrower and its Subsidiaries to the Subordinating Party, including, without
limitation, the Subordinated Shareholder Note, but excluding normal salaries and
benefits and bonuses in the ordinary course of business and consistent with
historical practices (said obligations and liabilities, as amended, modified
supplemented, restated or renewed from time to time, collectively, the
“Subordinated Debt”), shall be subordinate and inferior to any and all
Obligations owing to Bank.

 

Except for regularly scheduled, non-accelerated payments of principal and
interest on the Subordinated Debt (so long as no Default or Event of Default
then exists or would be caused thereby and otherwise subject to the provisions
hereof and of the Loan Agreement), the Subordinating Party will not ask, demand,
sue for, take or receive from any person or party, whether a direct or indirect
obligor, by set-

 

i

--------------------------------------------------------------------------------


 

off or any manner, the whole or any part of the Subordinated Debt unless and
until all Obligations owing to Bank shall have been fully paid, without the
written consent of Bank.

 

So long as any of the Obligations remains unpaid, in whole or in part the
Subordinating Party shall not:  (i)  sell, assign, transfer, pledge, or give a
security interest in the Subordinated Debt (except where by the terms thereof
such transfer is made expressly subject to this Agreement as hereinafter
provided); (ii) set off any indebtedness, liability, obligation, or any other
amounts owing by the Subordinating Party to the Borrower and its Subsidiaries,
whether now existing or hereafter arising, against any or all amounts
outstanding under the Subordinated Debt; (iii) take any security or collateral
interest in any of the assets or property of the Borrower and its Subsidiaries;
and (iv) demand payment of any Subordinated Debt or enforce any rights that the
Subordinating Party has in the Borrower’s or any of its Subsidiary’s assets or
property.

 

Notwithstanding any other provision of this Agreement, to the extent that any
payments on the Subordinated Debt that are not permitted hereunder are received
by the Subordinating Party in any manner from any of the assets or property of
the Borrower and its Subsidiaries, all the payments and amounts will be held in
trust by the Subordinating Party for the benefit of Bank and will be paid over
to Bank to apply in the order and manner that the Bank may choose. All payments
and amounts are to be held and paid over by the Subordinating Party to Bank
until all of the Obligations are paid in full, all before any such payment is to
be applied toward the payment of any Subordinated Debt. This priority of payment
shall apply at all times until all of the Obligations have been repaid in full.

 

In the event of: any assignment by the Borrower and its Subsidiaries for the
benefit of its creditors; any bankruptcy case or proceedings, instituted by or
against the Borrower or its Subsidiaries; the appointment of any receiver for
the Borrower and its Subsidiaries or its business or assets; or any dissolution,
liquidation or other winding up of the affairs of the Borrower and its
Subsidiaries; then in all such cases, respectively, the officers of the Borrower
and each Subsidiary, as applicable, and any assignee, trustee in bankruptcy,
receiver, and/or other person or persons in charge of any of its assets or
property, are hereby directed to pay to Bank the full amount of the Obligations
before making any payments under the Subordinated Debt.

 

Should any payment, any dividend or other distribution be received by the
Subordinating Party in any bankruptcy, receivership, liquidation or other
proceeding on account of the Subordinated Debt, such payment, dividend or other
distribution will be held by such Subordinating Party in trust for Bank and will
be paid over to Bank to apply to the Obligations in the order and the manner
that Bank may choose.

 

If the Subordinating Party shall receive any payments, security interests, or
other rights in any property of the Borrower and its Subsidiaries in violation
of this Agreement, such payment or property shall be received by such
Subordinating Party in trust for the Bank and, upon the Subordinating Party’s
receipt of such payment or property, the same shall be promptly delivered and
transferred by the Subordinating Party to the Bank to apply to the Obligations
in the order and manner that the Bank may choose.

 

Modification of Obligations and Subordinated Debt. Without affecting the terms
of this Agreement or the subordination agreed to by the Subordinating Party, the
Bank in its sole discretion from time to time may alter the terms or extend the
maturity of the Obligations, or increase the amount of the Obligations, or make
any other amendment to the Obligations, all without notice to, or approval or
consent of, the Subordinating Parties. The Subordinating Party shall not amend
the terms of any of the Subordinated Debt without the consent of the Bank.

 

Legending. The Subordinating Party agrees that, at the request of the Bank, a
legend shall be placed on the face of any document or instrument evidencing or
securing the Subordinated Debt, which legend shall state that the payment of the
Subordinated Debt is subordinated pursuant to the terms of this Agreement.

 

ii

--------------------------------------------------------------------------------


 

Bank’s Rights. The Subordinating Party agrees that the Bank shall have absolute
power and discretion, without notice to it, to deal in any manner with the
Obligations, including, without limitation, interest, costs and expenses payable
by the Borrower to the Bank, and any security and guaranties therefore,
including, but not by way of limitation, release, surrender, extension, renewal,
acceleration, collection, compromise or substitution. The Subordinating Party
hereby waives and agrees not to assert against the Bank any rights which a
guarantor or surety could exercise. The Subordinating Party hereby waives the
right, if any, to require that the Bank marshal or otherwise require the Bank to
proceed to dispose of or foreclose upon any of its Collateral in any manner or
order.

 

Each Subordinating Party’s Representation and Warranty. The Subordinating Party
represents and warrants to Bank that it has not previously subordinated all or
any portion of the Subordinated Debt for the benefit of any other party, other
than a contemporaneous subordination agreement in favor of RBC Centura Bank.

 

Miscellaneous.

 

Notices. Any and all notices, elections, demands, requests and responses thereto
permitted or required to be given under this Agreement shall be given in
accordance with the Loan Agreement and shall be addressed to the address
provided on the signature page of this Agreement.

 

Time of the Essence. Time is of the essence in the interpretation and
enforcement of this Agreement.

 

Entire Agreement, Etc. This Agreement expresses the entire understandings of the
parties with respect to the transactions contemplated hereby and supersedes all
prior and contemporaneous agreements of any nature with respect to the
transactions contemplated hereby. Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated orally or in writing, except as
provided below.

 

Consents, Amendments, Waivers, Etc. Except as otherwise expressly set forth in
any particular provision of this Agreement, any consent or approval required or
permitted by this Agreement to be given by the Bank may be given, and any term
of this Agreement or of any other instrument related hereto or mentioned herein,
may be amended, and the performance or observance by any party of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written specific
consent of the Bank. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. No course of dealing or
delay or omission on the part of Bank in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
the Subordinating Party or any other party shall entitle such party to other or
further notice or demand in similar or other circumstances.

 

Counterparts. This Agreement may be executed in any number of counterparts, and
all such counterparts taken together shall be deemed to constitute one and the
same agreement.

 

Headings. The headings of the various paragraphs of this Agreement are inserted
for convenience only and shall be wholly disregarded when interpreting the
meaning or effect of any of the terms hereof.

 

Choice of Law. This Agreement shall be construed and enforced in accordance with
and subject to the substantive laws of the State of Georgia.

 

Successors and Assigns. All covenants and agreements in this Agreement shall
bind and inure to the benefit of the respective successors and assigns of each
of the parties.

 

iii

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands and affixed their
seals the day and year first above written.

 

 

“BORROWER”

 

 

 

VIDEO DISPLAY CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

 

 

LEXEL IMAGING SYSTEMS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

FOX INTERNATIONAL, LTD., INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

Z-AXIS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

TELTRON TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

iv

--------------------------------------------------------------------------------


 

 

AYDIN DISPLAYS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

MENGEL INDUSTRIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

XKD CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

 

Address:

 

 

 

 

 

Video Display Corporation

 

 

1868 Tucker Industrial Road

 

 

Tucker, GA 30084

 

 

v

--------------------------------------------------------------------------------


 

 

“BANK”

 

 

 

REGIONS BANK

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

One Glenlake Parkway

 

Suite 400

 

Dunwoody, Georgia 30328

 

vi

--------------------------------------------------------------------------------


 

 

“SUBORDINATING PARTY”

 

 

 

 

 

 

Name: RONALD D. ORDWAY

 

 

 

 

 

Address:

 

 

 

c/o Video Display Corporation

 

1868 Tucker Industrial Road

 

Tucker, GA  30084

 

Customer No.

 

 

Loan No.

 

 

 

 

 

Loan No.

 

 

 

Loan No.

 

 

 

 

RBC Centura

 

Subordination Agreement

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT, dated as of June    , 2006, among RBC CENTURA BANK
(“Bank”), RONALD D. ORDWAY (“Subordinating Party”), VIDEO DISPLAY CORPORATION
(the “Parent”) and LEXEL IMAGING SYSTEMS, INC. (“Lexel”), FOX INTERNATIONAL,
LTD., INC. (“Fox”), Z-AXIS, INC. (“Z-Axis”), TELTRON TECHNOLOGIES, INC.
(“Teltron”), AYDIN DISPLAYS, INC. (“Aydin”), MENGEL INDUSTRIES, INC. (“Mengel”)
and XKD CORPORATION (“XYD” and together with Lexel, Fox, Z-Axis, Teltron, Aydin
and Mengel, collectively, the “Subsidiaries”; and the Subsidiaries, together
with Parent, collectively, the “Borrower”);

 

WHEREAS, the Borrower and Regions Bank and Bank, as lenders, and RBC Centura
Bank, as collateral agent, have entered into that certain Loan and Security
Agreement, dated as of even date herewith, as amended, modified, supplemented or
restated from time to time (the “Loan Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the Loan
Agreement);

 

WHEREAS, the Subordinating Party may own, directly and indirectly, ownership
interests in or be affiliated with, the Borrower;

 

WHEREAS, the Borrower has executed and delivered to the Subordinating Party that
certain promissory note, dated as of June    , 2006, in the principal amount of
$6,000,000 (the “Subordinated Shareholder Note”);

 

WHEREAS, Subordinating Party has made, or may make, other extensions of credit
to the Borrower and/or its Subsidiaries from time to time, and Bank has
conditioned its agreement to enter into the Loan Agreement on the agreement of
the Subordinating Party to subordinate the Subordinated Debt (as defined below),
on the terms provided below;

 

NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

vii

--------------------------------------------------------------------------------


 

Subordination.

 

Any and all obligations and indebtedness, now or hereafter owing or due from the
Borrower and its Subsidiaries to the Subordinating Party, including, without
limitation, the Subordinated Shareholder Note but excluding normal salaries and
benefits and bonuses in the ordinary course of business and consistent with
historical practices (said obligations and liabilities, as amended, modified
supplemented, restated or renewed from time to time, collectively, the
“Subordinated Debt”), shall be subordinate and inferior to any and all
Obligations owing to Bank.

 

Except for regularly scheduled, non-accelerated payments of principal and
interest on the Subordinated Debt (so long as no Default or Event of Default
then exists or would be caused thereby and otherwise subject to the provisions
hereof and of the Loan Agreement), the Subordinating Party will not ask, demand,
sue for, take or receive from any person or party, whether a direct or indirect
obligor, by set-off or any manner, the whole or any part of the Subordinated
Debt unless and until all Obligations owing to Bank shall have been fully paid,
without the written consent of Bank.

 

So long as any of the Obligations remains unpaid, in whole or in part the
Subordinating Party shall not:  (i)  sell, assign, transfer, pledge, or give a
security interest in the Subordinated Debt (except where by the terms thereof
such transfer is made expressly subject to this Agreement as hereinafter
provided); (ii) set off any indebtedness, liability, obligation, or any other
amounts owing by the Subordinating Party to the Borrower and its Subsidiaries,
whether now existing or hereafter arising, against any or all amounts
outstanding under the Subordinated Debt; (iii) take any security or collateral
interest in any of the assets or property of the Borrower and its Subsidiaries;
and (iv) demand payment of any Subordinated Debt or enforce any rights that the
Subordinating Party has in the Borrower’s or any of its Subsidiary’s assets or
property.

 

Notwithstanding any other provision of this Agreement, to the extent that any
payments on the Subordinated Debt that are not permitted hereunder are received
by the Subordinating Party in any manner from any of the assets or property of
the Borrower and its Subsidiaries, all the payments and amounts will be held in
trust by the Subordinating Party for the benefit of Bank and will be paid over
to Bank to apply in the order and manner that the Bank may choose. All payments
and amounts are to be held and paid over by the Subordinating Party to Bank
until all of the Obligations are paid in full, all before any such payment is to
be applied toward the payment of any Subordinated Debt. This priority of payment
shall apply at all times until all of the Obligations have been repaid in full.

 

In the event of: any assignment by the Borrower and its Subsidiaries for the
benefit of its creditors; any bankruptcy case or proceedings, instituted by or
against the Borrower or its Subsidiaries; the appointment of any receiver for
the Borrower and its Subsidiaries or its business or assets; or any dissolution,
liquidation or other winding up of the affairs of the Borrower and its
Subsidiaries; then in all such cases, respectively, the officers of the Borrower
and each Subsidiary, as applicable, and any assignee, trustee in bankruptcy,
receiver, and/or other person or persons in charge of any of its assets or
property, are hereby directed to pay to Bank the full amount of the Obligations
before making any payments under the Subordinated Debt.

 

Should any payment, any dividend or other distribution be received by the
Subordinating Party in any bankruptcy, receivership, liquidation or other
proceeding on account of the Subordinated Debt, such payment, dividend or other
distribution will be held by such Subordinating Party in trust for Bank and will
be paid over to Bank to apply to the Obligations in the order and the manner
that Bank may choose.

 

If the Subordinating Party shall receive any payments, security interests, or
other rights in any property of the Borrower and its Subsidiaries in violation
of this Agreement, such payment or property shall be received by such
Subordinating Party in trust for the Bank and, upon the Subordinating Party’s
receipt of such payment or property, the same shall be promptly delivered and
transferred by the Subordinating Party to the Bank to apply to the Obligations
in the order and manner that the Bank may choose.

 

viii

--------------------------------------------------------------------------------


 

Modification of Obligations and Subordinated Debt. Without affecting the terms
of this Agreement or the subordination agreed to by the Subordinating Party, the
Bank in its sole discretion from time to time may alter the terms or extend the
maturity of the Obligations, or increase the amount of the Obligations, or make
any other amendment to the Obligations, all without notice to, or approval or
consent of, the Subordinating Parties. The Subordinating Party shall not amend
the terms of any of the Subordinated Debt without the consent of the Bank.

 

Legending. The Subordinating Party agrees that, at the request of the Bank, a
legend shall be placed on the face of any document or instrument evidencing or
securing the Subordinated Debt, which legend shall state that the payment of the
Subordinated Debt is subordinated pursuant to the terms of this Agreement.

 

Bank’s Rights. The Subordinating Party agrees that the Bank shall have absolute
power and discretion, without notice to it, to deal in any manner with the
Obligations, including, without limitation, interest, costs and expenses payable
by the Borrower to the Bank, and any security and guaranties therefore,
including, but not by way of limitation, release, surrender, extension, renewal,
acceleration, collection, compromise or substitution. The Subordinating Party
hereby waives and agrees not to assert against the Bank any rights which a
guarantor or surety could exercise. The Subordinating Party hereby waives the
right, if any, to require that the Bank marshal or otherwise require the Bank to
proceed to dispose of or foreclose upon any of its Collateral in any manner or
order.

 

Each Subordinating Party’s Representation and Warranty. The Subordinating Party
represents and warrants to Bank that it has not previously subordinated all or
any portion of the Subordinated Debt for the benefit of any other party, other
than a contemporaneous subordination agreement in favor of Regions Bank.

 

Miscellaneous.

 

Notices. Any and all notices, elections, demands, requests and responses thereto
permitted or required to be given under this Agreement shall be given in
accordance with the Loan Agreement and shall be addressed to the address
provided on the signature page of this Agreement.

 

Time of the Essence. Time is of the essence in the interpretation and
enforcement of this Agreement.

 

Entire Agreement, Etc. This Agreement expresses the entire understandings of the
parties with respect to the transactions contemplated hereby and supersedes all
prior and contemporaneous agreements of any nature with respect to the
transactions contemplated hereby. Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated orally or in writing, except as
provided below.

 

Consents, Amendments, Waivers, Etc. Except as otherwise expressly set forth in
any particular provision of this Agreement, any consent or approval required or
permitted by this Agreement to be given by the Bank may be given, and any term
of this Agreement or of any other instrument related hereto or mentioned herein,
may be amended, and the performance or observance by any party of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written specific
consent of the Bank. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. No course of dealing or
delay or omission on the part of Bank in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
the Subordinating Party or any other party shall entitle such party to other or
further notice or demand in similar or other circumstances.

 

Counterparts. This Agreement may be executed in any number of counterparts, and
all such counterparts taken together shall be deemed to constitute one and the
same agreement.

 

Headings. The headings of the various paragraphs of this Agreement are inserted
for convenience only and shall be wholly disregarded when interpreting the
meaning or effect of any of the terms hereof.

 

ix

--------------------------------------------------------------------------------


 

Choice of Law. This Agreement shall be construed and enforced in accordance with
and subject to the substantive laws of the State of Georgia.

 

Successors and Assigns. All covenants and agreements in this Agreement shall
bind and inure to the benefit of the respective successors and assigns of each
of the parties.

 

x

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands and affixed their
seals the day and year first above written.

 

 

“BORROWER”

 

 

 

VIDEO DISPLAY CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

 

 

LEXEL IMAGING SYSTEMS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

FOX INTERNATIONAL, LTD., INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

Z-AXIS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

TELTRON TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

xi

--------------------------------------------------------------------------------


 

 

AYDIN DISPLAYS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

 

MENGEL INDUSTRIES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

XKD CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

 

 

 

 

Address:

 

 

 

 

 

Video Display Corporation

 

 

1868 Tucker Industrial Road

 

 

Tucker, GA  30084

 

 

xii

--------------------------------------------------------------------------------


 

 

“BANK”

 

 

 

RBC CENTURA BANK

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

75 5th Street

 

Suite 900

 

 

Atlanta, Georgia 30308

 

 

xiii

--------------------------------------------------------------------------------


 

 

“SUBORDINATING PARTY”

 

 

 

 

 

 

Name: RONALD D. ORDWAY

 

 

 

 

 

Address:

 

 

 

c/o Video Display Corporation

 

1868 Tucker Industrial Road

 

Tucker, GA  30084

 

xiv

--------------------------------------------------------------------------------